Exhibit 10.1

 

EXECUTION VERSION

 

 

 

Deal CUSIP No. 48562MAM2

Revolver CUSIP No. 48562MAN0

Term Loan A-1 CUSIP No. 48562MAP5

Term Loan A-2 CUSIP No. 48562MAQ3

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of June 1, 2015

 

among

 

KAPSTONE KRAFT PAPER CORPORATION,

as the Borrower,

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

as the Parent,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

BARCLAYS BANK PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as co-Syndication Agents

 

and

 

COMPASS BANK,

FIFTH THIRD BANK,

TD BANK, N.A.

and

SUMITOMO MITSUI BANKING CORPORATION

as co-Documentation Agents

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

32

1.03

Accounting Terms

33

1.04

Rounding

34

1.05

Times of Day

34

1.06

Letter of Credit Amounts

34

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

34

2.01

Term Loans and Revolving Credit Loans

34

2.02

Borrowings, Conversions and Continuations of Loans

35

2.03

Letters of Credit

40

2.04

Swing Line Loans

49

2.05

Prepayments

52

2.06

Termination or Reduction of Commitments

53

2.07

Repayment of Loans

54

2.08

Interest.

56

2.09

Fees

57

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

57

2.11

Evidence of Debt

58

2.12

Payments Generally; Administrative Agent’s Clawback

59

2.13

Sharing of Payments by Lenders

60

2.14

Cash Collateral

61

2.15

Defaulting Lenders

62

2.16

Extensions of Term Loans; Replacement of Revolving Credit Commitments

64

2.17

Refinancing Facilities

65

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

67

3.01

Taxes

67

3.02

Illegality

72

3.03

Inability to Determine Rates

72

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

72

3.05

Compensation for Losses

74

3.06

Mitigation Obligations; Replacement of Lenders

74

3.07

Survival

75

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

75

4.01

Conditions to Closing Date

75

4.02

Conditions to all Credit Extensions

80

ARTICLE V REPRESENTATIONS AND WARRANTIES

80

5.01

Organization

80

5.02

Authorization; No Conflict

81

5.03

Validity and Binding Nature

81

5.04

Financial Condition

81

5.05

No Material Adverse Change

81

5.06

Litigation and Contingent Liabilities

81

 

i

--------------------------------------------------------------------------------


 

5.07

Ownership of Properties; Liens

81

5.08

Equity Ownership; Subsidiaries

81

5.09

ERISA Compliance

82

5.10

Investment Company Act

82

5.11

Regulation U

82

5.12

Taxes

82

5.13

Solvency, etc.

82

5.14

Environmental Matters

83

5.15

Insurance

83

5.16

Real Property

83

5.17

Information

83

5.18

Intellectual Property

84

5.19

Labor Matters

84

5.20

No Default

84

5.21

Related Agreements, etc.

84

5.22

Casualty, Etc.

85

5.23

Collateral Documents

85

5.24

[Reserved]

85

5.25

OFAC

85

5.26

Anti-Corruption Laws

85

ARTICLE VI AFFIRMATIVE COVENANTS

85

6.01

Reports, Certificates and Other Information

85

6.02

Certificates; Other Information

86

6.03

Books, Records and Inspections

88

6.04

Maintenance of Property; Insurance

88

6.05

Compliance with Laws; Payment of Taxes and Liabilities

89

6.06

Maintenance of Existence, etc.

90

6.07

Use of Proceeds

90

6.08

ERISA Compliance

90

6.09

Environmental Matters

90

6.10

Further Assurances

90

6.11

Deposit Accounts

91

6.12

Compliance with Terms of Leaseholds

91

6.13

[Reserved]

91

6.14

Post-Closing Obligations

91

ARTICLE VII NEGATIVE COVENANTS

91

7.01

Debt

92

7.02

Liens

93

7.03

Operating Leases

94

7.04

Restricted Payments

95

7.05

Mergers, Consolidations, Acquisitions, Sales

95

7.06

Modification of Organization Documents

96

7.07

Transactions with Affiliates

96

7.08

Reserved

96

7.09

Inconsistent Agreements

96

7.10

Business Activities; Issuance of Equity

97

 

ii

--------------------------------------------------------------------------------


 

7.11

Investments

97

7.12

Restriction of Amendments to Certain Documents

98

7.13

Accounting Changes; Fiscal Year

98

7.14

Financial Covenants

98

7.15

Prepayments, Etc. of Debt

99

7.16

Amendment, Etc. of Debt

99

7.17

Use of Proceeds

99

7.18

Holding Company

99

7.19

Sanctions

100

7.20

Anti-Corruption Laws

100

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

100

8.01

Events of Default

100

8.02

Remedies Upon Event of Default

102

8.03

Application of Funds

102

ARTICLE IX ADMINISTRATIVE AGENT

103

9.01

Appointment and Authority

103

9.02

Rights as a Lender

104

9.03

Exculpatory Provisions

104

9.04

Reliance by Administrative Agent

105

9.05

Delegation of Duties

105

9.06

Resignation of Administrative Agent

105

9.07

Non-Reliance on Administrative Agent and Other Lenders

107

9.08

No Other Duties, Etc.

107

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

107

9.10

Collateral and Guaranty Matters

108

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

109

9.12

Lenders’ Enforcement Rights

109

ARTICLE X GUARANTY

110

10.01

The Guaranty

110

10.02

Obligations Unconditional

110

10.03

Reinstatement

111

10.04

Certain Additional Waivers

111

10.05

Remedies

111

10.06

Rights of Contribution

112

10.07

Guarantee of Payment; Continuing Guarantee

113

10.08

Keepwell

113

ARTICLE XI MISCELLANEOUS

113

11.01

Amendments, Etc.

113

11.02

Notices; Effectiveness; Electronic Communications

116

11.03

No Waiver; Cumulative Remedies

118

11.04

Expenses; Indemnity; Damage Waiver

118

11.05

Payments Set Aside

120

11.06

Successors and Assigns

120

11.07

Treatment of Certain Information; Confidentiality

126

11.08

Right of Setoff

127

11.09

Interest Rate Limitation

127

 

iii

--------------------------------------------------------------------------------


 

11.10

Counterparts; Integration; Effectiveness

127

11.11

Survival of Representations and Warranties

128

11.12

Severability

128

11.13

Replacement of Lenders

128

11.14

Governing Law; Jurisdiction; Etc.

129

11.15

Waiver of Jury Trial

130

11.16

No Advisory or Fiduciary Responsibility

130

11.17

Electronic Execution of Assignments and Certain Other Documents

131

11.18

USA PATRIOT Act Notice

131

11.19

Amendment and Restatement

131

11.20

New Lenders

132

11.21

Collateral Releases and Recapture

132

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

5.08

 

Ownership of Loan Parties and Subsidiaries

5.12

 

Taxes

5.14

 

Environmental Matters

5.16

 

Real Property

5.19

 

Labor Matters

5.22

 

Casualty, Etc.

6.14

 

Post-Closing Obligations

7.01

 

Existing Debt

7.02

 

Existing Liens

7.11

 

Investments

7.18

 

Holding Company Contracts

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

11.06(g)

 

Voting Participants

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term A-1 Note

C-2

 

Term A-2 Note

C-3

 

Incremental Term Note

C-4

 

Revolving Credit Note

C-5

 

Swing Line Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Administrative Questionnaire

F

 

Security Agreement

G

 

Secured Party Designation Notice

H 1-4

 

U.S. Tax Compliance Certificates

I

 

Permitted Loan Purchase and Assignment

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 1,
2015 among KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the
“Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION, a Delaware corporation
(the “Parent”), certain subsidiaries of the Borrower identified on the signature
pages hereto as Guarantors and such other subsidiaries of the Borrower as may
from time to time become party hereto, as Guarantors, the lenders from time to
time party hereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Bank of America, N.A., as administrative agent, have entered into that
certain Amended and Restated Credit Agreement dated as of July 18, 2013 (as
amended or modified from time to time prior to the date hereof, the “Existing
Credit Agreement”); and

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to (a) make available to the Borrower increased and extended term
loans and Revolving Credit Commitments and (b) make certain other amendments and
modifications, all as more fully set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Account Debtor” has the meaning set forth in the Security Agreement.

 

“Account or Accounts” has the meaning set forth in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement), including an
Incremental Term Loan Lender Joinder Agreement, in form reasonably satisfactory
to the Administrative Agent providing for Incremental Term

 

--------------------------------------------------------------------------------


 

Loans, Extended Term Loans or Extended Revolving Credit Commitments in
accordance with the terms of this Agreement.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Fee Letter” means, collectively, (a) the fee letter, dated
as of June 10, 2013 among the Borrower, the Administrative Agent and MLPFS, as
amended and (b) the fee letter, dated as of May 4, 2015, among the Borrower, the
Administrative Agent and MLPFS, as amended.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time (a) with
respect to such Lender’s portion of the outstanding Term Loans of any Class at
any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of the Term Loans of such Class held by such Lender
at such time and (b) with respect to the Revolving Credit Facility, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time,
subject to adjustment as provided in Section 2.15.  If the commitment of each
Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender in respect of the
Revolving Credit Facility, the Term Loan A-1 and the Term Loan A-2 is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) with respect to the Term Loans of any Class other
than the Term Loan A-1 or the Term Loan A-2, any percentage(s) per annum set
forth in the related Additional Credit Extension Amendment, and (b) with respect
to the Term Loan A-1, the Term Loan A-2 and the Revolving Credit Facility, the
applicable percentage per annum set forth below determined by reference to the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

 

 

 

 

Revolving Credit Facility and
Term Loan A-1

 

Term Loan A-2

 

Pricing
Level

 

Total Leverage Ratio

 

Base Rate
Loans

 

Eurodollar Rate
Loans

 

Unused
Fee

 

Letter of
Credit Fee

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

I

 

> 3.00x

 

0.75

%

1.75

%

0.30

%

1.75

%

0.875

%

1.875

%

II

 

> 2.50x but < 3.00x

 

0.50

%

1.50

%

0.275

%

1.50

%

0.625

%

1.625

%

III

 

>2.00 x but < 2.50x

 

0.25

%

1.25

%

0.25

%

1.25

%

0.375

%

1.375

%

IV

 

> 1.50x but < 2.00x

 

0.125

%

1.125

%

0.225

%

1.125

%

0.25

%

1.25

%

V

 

<1.50x

 

0

%

1.00

%

0.20

%

1.00

%

0.125

%

1.125

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following the date such Compliance Certificate is delivered and
(b) the Applicable Rate in effect from the Closing Date to the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) for the fiscal quarter ending September 30, 2015
shall be determined based upon Pricing Level I.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, Barclays and Wells Fargo Securities, each in its
capacity as joint lead arranger and joint bookrunner.

 

“Asset Disposition” means the sale, lease, assignment or other transfer for
value by any Loan Party to any Person (other than a Loan Party) of any asset or
right of such Loan Party (including, the loss, destruction or damage of any
portion thereof or any actual condemnation, confiscation, requisition, seizure
or taking thereof) other than dispositions permitted pursuant to clauses (i) —
(iii), (v) and (vi) of Section 7.05(b).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
(a) the Parent and its Subsidiaries for the Fiscal Years ended December 31,
2012, December 31, 2013 and December 31,

 

3

--------------------------------------------------------------------------------


 

2014 and (b) Target and its Subsidiaries for the Fiscal Years ended December 31,
2012, December 31, 2013 and December 31, 2014, in each case along with the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Years, including the notes thereto.

 

“Availability” means the amount by which the Revolving Credit Facility exceeds
the sum of (x) the Outstanding Amount of Revolving Credit Loans plus (y) the
Outstanding Amount of Swing Line Loans plus (z) the Outstanding Amount of L/C
Obligations.

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Lender to make Revolving Credit Loans and of the obligation of the L/C Issuer to
make L/C Credit Extensions pursuant to Section 8.02.

 

“Available Cash” means, as of any date, unrestricted available cash and Cash
Equivalent Investments of the Parent, the Borrower and the Guarantors on a
consolidated basis that as of such date are not otherwise required to be applied
to, or held as Cash Collateral for, any Obligations pursuant to this Agreement
or any other Loan Document.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that, in no event
shall the “Base Rate” be less than 0%.  The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the

 

4

--------------------------------------------------------------------------------


 

replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests) or any other equivalent of such ownership interest.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by S&P or P-l by Moody’s, (c) any certificate of deposit, time deposit or
banker’s acceptance, maturing not more than one year after such time, or any
overnight Federal Funds transaction that is issued or sold by any Lender or its
holding company (or by a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000), (d) any repurchase agreement entered
into with any Lender (or commercial banking institution of the nature referred
to in clause (c) ) which (i) is secured by a fully perfected security interest
in any obligation of the type described in any of clauses (a) through (c) above
and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder and (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Administrative Agent.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, purchase card, ACH transactions, electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement (or, if later, on the Closing Date), is a Lender or an
Affiliate of a Lender (even if such Person or its Affiliate thereafter ceases to
be a Lender) and (b) has delivered a Secured Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

5

--------------------------------------------------------------------------------


 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

 

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the Capital
Securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully diluted basis; provided
that the acquisition by any one or more Exempt Persons (as defined below)
(acting singly or in concert) of the “beneficial ownership” of 35% or more of
the Capital Securities of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully diluted basis
shall not be a Change of Control; or (b) Parent shall cease to own and control
100% of each class of the outstanding Capital Securities of the Borrower. For
purposes of the foregoing, “Exempt Person” means each member of the class
consisting of:  (i) Roger Stone, (ii) Matthew Kaplan and (iii) so long as voting
control is retained by such Person, any spouse, lineal descendant, parent or
sibling of such Person, or any trust or similar estate planning entity
controlled by such Person or whose beneficiaries or owners are solely comprised
of such Person’s spouse, lineal descendant, parent or sibling.

 

“Charleston IDR Bonds” means (a) that certain Industrial Development Revenue
Bond, Series 1998 (Westvaco Corporation Project) in favor of KapStone Charleston
Kraft LLC evidencing $420,000,000 owing by Charleston County, South Carolina,
dated as of October 30, 1998 and (b) that certain Industrial Development Revenue
Bond, Series 1998 (Cogen South L.L.C. Project) in favor of KapStone Charleston
Kraft LLC (pursuant to assignment from Cogen South L.L.C.) evidencing
$160,000,000 owing by Charleston County, South Carolina, dated as of
December 15, 1998.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders under the Revolving Credit Facility or Lenders holding a portion of
a Class of Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Credit Commitments or Commitments with
respect to a particular Class of Term Loans and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Revolving Credit Loans, the Term Loan A-1, the Term Loan A-2,
Extended Term Loans (with the same economic terms and amortization schedule) or
Incremental Term Loans (with the same economic terms and amortization schedule).

 

“Chip Mill Outsourcings” means, collectively, the South Carolina Chip Mill
Outsourcing and the Roanoke Rapids Chip Mill Outsourcing.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Closing Date Material Adverse Effect” means any fact, occurrence, condition,
circumstance, change or effect that, when taken together with all other changes
or effects, has had or would reasonably be expected to have a material adverse
effect on the assets, results of operations or financial condition of the
Acquired Companies taken as a whole, other than any change or effect arising out
of, resulting from or attributable to: (i) economic conditions or the Acquired
Companies’ industry or industry sector, including changes in commodity prices,
(ii) political conditions generally of the United States or any other
jurisdictions in which the Acquired Companies operate, (iii) the securities
markets, credit markets, currency markets or other financial markets (including
changes in interest rates and the availability of financing), (iv) changes in
Requirements of Laws or GAAP, (v) any acts of God, (vi) any hostilities, acts of
war, sabotage, terrorism or military actions, or any escalation or worsening of
any such hostilities, act of war, sabotage, terrorism or military actions,
(vii) the entry into and announcement of the Purchase Agreement and the
consummation of the transactions contemplated thereby (except with respect to
the matters described in Section 5.2(b) thereof), or (viii) any failure to meet
internal or published projections, estimates or forecasts of revenues, earnings,
or other measures of financial or operating performance for any period (provided
that the underlying causes of such failures (subject to the other provisions of
this definition) shall not be excluded); provided, that any change or effect
referred to in clauses (i) through (vi) above shall be taken into account in
determining whether a Material Adverse Effect has occurred to the extent such
change or effect has a disproportionate effect on the Acquired Companies, taken
as a whole, compared to other participants in the industries in which the
Acquired Companies operate.  Capitalized terms used herein, but not defined
herein, shall have the meanings given in the Victory Purchase Agreement.
Notwithstanding anything to the contrary herein, the interpretation of the
definition of “Closing Date Material Adverse Effect” (and whether or not a
“Closing Date Material Adverse Effect” has occurred) shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware, except
for any such laws that would require the application of the laws of any other
jurisdiction

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the holders of the Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement; any Deposit
Account Control Agreement; each other collateral assignment, security agreement,
pledge agreement or other similar agreement delivered to the Administrative
Agent pursuant to Section 6.10; and each other agreement, instrument or document
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the holders of the Obligations.

 

“Collateral Reinstatement Date” has the meaning assigned to the term in
Section 11.21.

 

“Collateral Reinstatement Event” has the meaning assigned to the term in
Section 11.21.

 

“Collateral Suspension Date” has the meaning assigned to the term in
Section 11.21.

 

“Collateral Suspension Period” means the period of time commencing on the
Collateral Suspension Date and ending upon the occurrence of a Collateral
Reinstatement Date.

 

“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which Parent has achieved (x) a corporate family credit rating of at
least Baa3 by Moody’s or (y) a corporate

 

7

--------------------------------------------------------------------------------


 

credit rating of at least BBB- by S&P; provided that, if the Parent has only
achieved one such corporate credit/family rating described in clause (x) or (y),
the Parent must be rated no more than one level below such corporate
credit/family rating at the other applicable rating agency.

 

“Commitment” means, as to each Lender, the Revolving Credit Commitment of such
Lender, the Term Loan A-1 Commitment of such Lender, the Term Loan A-2
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.

 

“Committed Loan Notice” means a notice of (a) a Borrowing of (i) Revolving
Credit Loans or (ii) a Term Loan, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding any gains or losses from discontinued operations.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor or (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) induces the issuance of any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability which is in the form of a guaranty of Debt shall (subject to the
limitation set forth below and any other limitation set forth herein) be deemed
to be the outstanding principal amount (or maximum permitted principal amount,
if larger) of the indebtedness, obligation or other liability guaranteed or
supported thereby.  The amount of any Contingent Liability which is not in the
form of a guaranty of Debt shall be equal to the reasonably anticipated maximum
amount of such Contingent Liability as determined by such Person in good faith.

 

8

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business, but including earn-outs, to
the extent such obligations are no longer contingent), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (f) net
obligations under all Hedging Obligations of such Person, (g) all Contingent
Liabilities of such Person (excluding, for the avoidance of doubt, Contingent
Liabilities with respect to the obligation of the Target to become subject to
the Escrowed Lease Agreements (as defined under the Victory Purchase Agreement),
upon effectiveness thereof), (h) all Debt of any partnership of which such
Person is a general partner, (i) the principal portion of all obligations of
such Person under Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities (excluding Operating Leases to the extent they would otherwise be
included) and (j) any Capital Securities or other equity instrument, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate with respect to the applicable Facility plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in

 

9

--------------------------------------------------------------------------------


 

respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Securities in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Deposit Account Control Agreement” shall mean an agreement, among a Loan Party,
a depository institution, and the Administrative Agent, which agreement is in a
form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit account(s) described therein, as the
same may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted (or added) in determining such Consolidated Net Income for
such period (without duplication), (a) Interest Expense, (b) income tax expense,
(c) depreciation and amortization, (d) extraordinary or unusual losses (or less
gains), net of related tax effects, (e) non-cash stock-based employee
compensation costs, (f) other non-cash charges or losses (or less gains or
income); provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent, (g)(i) expenses and

 

10

--------------------------------------------------------------------------------


 

fees incurred prior to the one-year anniversary of the Closing Date in
connection with the consummation of the transactions contemplated by the Loan
Documents (including, without limitation, the Related Transactions) in an
aggregate amount not exceeding $15,500,000, including, without limitation,
professional, financing and accounting fees, costs and expenses and transfer
taxes, (ii) earnouts to management of the Target expensed in connection with the
Victory Acquisition, in an aggregate amount not exceeding $20,000,000,
(iii) earnouts to former equity holders of the Target in connection with the
Victory Acquisition, in an aggregate amount not exceeding $25,000,000,
(iv) expenses arising due to the mark-up of the value of inventory of the Target
on the Closing Date, in an aggregate amount not exceeding $5,000,000 and
(v) bonus payments by the Target to employees in connection with the Victory
Acquisition on or prior to the Closing Date from the proceeds of the Victory
Acquisition, (h) “cold mill” maintenance outage costs in an aggregate amount of
up to $8,000,000 for the term of this Agreement (it being understood that such
add-back shall only be permitted in connection with one such outage during the
term of this Agreement), but only to the extent that the aggregate amount of
such costs for such period is equal to or exceeds the actual expense allocable
to such outage during such period, with the net add-back amount not to be less
than $0, (i) losses (or less gains) from Asset Dispositions, (j) severance
payments to employees who are terminated in connection with the Chip Mill
Outsourcings in an aggregate amount not exceeding $3,000,000, (k) the amount of
any restructuring, severance or similar charges in connection with mill cost
saving initiatives in an aggregate amount not to exceed $10,000,000 and (l) with
respect to the periods ending on or prior to March 31, 2016, cost-savings and
synergies projected by the Borrower in good faith to result from the Victory
Acquisition, in an aggregate amount not to exceed $16,300,000 for the period of
four (4) Fiscal Quarters ending June 30, 2015, $14,600,000 for the period of
four (4) Fiscal Quarters ending September 30, 2015, $11,000,000 for the period
of four (4) Fiscal Quarters ending December 31, 2015 and $5,500,000 for the
period of four (4) Fiscal Quarters ending March 31, 2016.  For purposes of
calculating the Total Leverage Ratio and the Interest Coverage Ratio, EBITDA
shall be deemed to be: $148,136,000 for the Fiscal Quarter ending September 30,
2014, $116,569,000, for the Fiscal Quarter ending December 31, 2014 and
$92,446,000 for the Fiscal Quarter ending March 31, 2015.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or

 

11

--------------------------------------------------------------------------------


 

other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Section 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Multiple
Employer Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
was treated as a substantial employer under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan to which the
Borrower or any ERISA Affiliate is making contributions is in reorganization;
(d) receipt by the Borrower of notification that a Multiemployer Plan to which
the Borrower or any ERISA Affiliate is making contributions is in
reorganization; (e) the filing of a notice of intent to terminate a Pension
Plan; (f) the institution by the PBGC of proceedings to terminate a Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or receipt by the Borrower of notification that a Multiemployer Plan to which
the Borrower or any ERISA Affiliate is making contributions is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate, but, in each case, only if such event or circumstance is reasonably
expected to have a Material Adverse Effect.

 

“Eurodollar Rate” (a)                            for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor hereunder of, or the grant under a

 

12

--------------------------------------------------------------------------------


 

Loan Document by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee in respect thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 10.08 and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the guaranty by such Guarantor hereunder, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such guaranty or
security interest becomes illegal or unlawful.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding taxes imposed under
FATCA.

 

“Existing Credit Agreement” has the meaning provided in the Preliminary
Statements hereto.

 

“Existing Letters of Credit” means each of the letters of credit described by
issuer, amount, beneficiary and the date of expiry on Schedule 1.01 hereto,
which letters of credit were issued for the account of the Borrower or the
Target, as indicated on such Schedule 1.01.

 

“Existing Mortgages” means the deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages or leasehold deeds of trust (as applicable)
that were granted in connection with the Existing Credit Agreement, together
with the Assignments of Leases and Rents referred to therein, as amended.

 

“Extended Term Loans” has the meaning specified in Section 2.16(a).

 

“Extended Revolving Credit Commitments” means revolving credit commitments
established pursuant to Section 2.16(c) that are substantially identical to the
Revolving Credit Commitments except that such Extended Revolving Credit
Commitments may have a later maturity date and different provisions with respect
to interest rates and fees than those applicable to the Revolving Credit
Commitments.

 

“Extending Lender” has the meaning specified in Section 2.16(a).

 

“Extension” has the meaning specified in Section 2.16(a).

 

“Extension Offer” has the meaning specified in Section 2.16(a).

 

13

--------------------------------------------------------------------------------


 

“Facility” means (a) any Class of the Term Loans, (b) the Revolving Credit
Facility or (c) after the Closing Date, any Refinancing Facility, as the context
may require; and “Facilities” means all of them.

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with)  any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement
entered into by the United States in connection with the implementation of such
Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Administrative Agent Fee Letter and the Joint Fee
Letter.

 

“FILOT Lease” means, collectively, (i) the amended and restated lease agreement
dated as of July 1, 2008 between Charleston County, South Carolina and KapStone
Charleston Kraft LLC and (ii) the amended and restated lease agreement dated as
of July 1, 2008 between Charleston County, South Carolina and KapStone
Charleston Kraft LLC (successor by assignment from Cogen South LLC).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries and/or
the fiscal year of the Target and its Subsidiaries, as applicable, which period
shall be the 12-month period ending on December 31 of each year. References to a
Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal Year
2015”) refer to the Fiscal Year ending on December 31 of such calendar year.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the

 

14

--------------------------------------------------------------------------------


 

Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person, all Debt of such Person, other than
(a) Hedging Obligations that are not yet due and payable and (b) Debt in respect
of insurance premium financings in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the holders of the Obligations, together with each joinder agreement delivered
pursuant to Section 6.10.

 

“Guarantors” means (a) the Parent, (b) each Person identified on the signature
pages hereto as a “Guarantor”, (c) each other Person that becomes a Guarantor
pursuant to the terms hereof, and (d) the Borrower, for purposes of obligations
of any other Loan Party or any Subsidiary thereof under Secured Hedge Agreements
and Secured Cash Management Agreements and any Swap Obligations of a Specified
Loan Party (determined before giving effect to Sections 10.01 and 10.08 hereof)
under the guaranty hereunder, and in each such case, together with their
successors and permitted assigns.

 

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas, mold, oil and pesticides; (b) any
chemicals, materials, pollutant or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous substances”, “restricted hazardous waste”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, the exposure to, or release of which is
prohibited, limited or regulated by any Governmental Authority or for which any
duty or standard of care is imposed pursuant to, any Environmental Law.

 

“Hedge Bank” means any Person that (a) at the time it enters into a Secured
Hedge Agreement (or, if later, on the Closing Date), is a Lender or an Affiliate
of a Lender (even if such Person or its

 

15

--------------------------------------------------------------------------------


 

Affiliate thereafter ceases to be a Lender) and (b) has delivered a Secured
Party Designation Notice to the Administrative Agent on or before the date on
which such determination is being made.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Swap Contract.

 

“Incremental Term Loan” shall have the meaning provided in Section 2.01(d).

 

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make Incremental
Term Loans hereunder pursuant to any Incremental Term Loan Lender Joinder
Agreement.

 

“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in an Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.

 

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement, in
form and substance acceptable to the Administrative Agent, executed and
delivered in accordance with the provisions of Section 2.02(f)(ii).

 

“Incremental Term Loan Maturity Date” shall be as set forth in the Incremental
Term Loan Lender Joinder Agreement.

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Incremental Term Loans made by such Lender, substantially in
the form of Exhibit C-3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intercompany Subordinated Debt” means unsecured Debt of the Borrower to Parent
in respect of the loan made by Parent to the Borrower pursuant to the
Intercompany Subordinated Loan Agreement.

 

“Intercompany Subordinated Loan Agreement” means that certain Intercompany Loan
Agreement, dated as of January 2, 2007, by and between the Borrower, as
Borrower, and the Parent, as Lender, as amended in accordance with the
Intercompany Subordination Agreement.

 

“Intercompany Subordination Agreement” means that certain Second Amended and
Restated Intercompany Subordination Agreement, dated as of the date hereof, by
and among Parent, Borrower and the Administrative Agent, as amended, restated or
otherwise modified from time to time pursuant to the terms thereof.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) EBITDA for the period of four consecutive Fiscal Quarters ending on
such day to (b) Interest Expense paid in cash for the period of four consecutive
Fiscal Quarters ending on such day; provided, with respect to clause (b) above,
for any Fiscal Quarter ending prior to the end of the third full Fiscal Quarter
following the Closing Date, the relevant amount shall be determined not by
taking the actual amount for

 

16

--------------------------------------------------------------------------------


 

such four consecutive Fiscal Quarter period then ended but instead by dividing
(x) the actual amount of such item from the Closing Date to such Fiscal Quarter
end by (y) the number of days from (and including) the Closing Date to (and
including) such Fiscal Quarter end and multiplying the quotient by 365.

 

“Interest Expense” means for any period the consolidated interest expense (net
of interest income) of the Parent and its Subsidiaries for such period
(including all imputed interest on Capital Leases).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each calendar quarter and the Maturity Date of
the Facility under which such Loan was made (with Swing Line Loans being deemed
made under the Revolving Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Interim Financial Statements” means the unaudited consolidated balance sheet of
(a) the Parent and its Subsidiaries for each Fiscal Quarter ending at least 45
days prior to the Closing Date beginning with the Fiscal Quarter ended March 31,
2015, and the related consolidated statements of income or operations and cash
flows of the Parent and its Subsidiaries for such Fiscal Quarter periods,
including the notes thereto and (b) to the extent received by the Borrower
(after making commercially reasonable requests to obtain such statements) the
Target for each Fiscal Quarter ending at least 45 days prior to the Closing Date
beginning with the Fiscal Quarter ended March 31, 2015, and the related
consolidated statements of income or operations and cash flows of the Target and
its Subsidiaries for such Fiscal Quarter periods, including the notes thereto.

 

“Inventory” is defined in the Security Agreement.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any Debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

17

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joint Fee Letter” means the fee letter, dated May 4, 2015, among the Borrower,
the Administrative Agent, MLPFS, Barclays, Wells Fargo Bank and Wells Fargo
Securities, as amended.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Credit Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to any Letters of Credit (other than the
Existing Letters of Credit), Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender
identified on Schedule 1.01 as the issuer of such Existing Letter of Credit and
(c) any Discretionary L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and
includes each Class of Lenders and, as the context requires, includes the Swing
Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR” shall have the meaning provided in the definition of “Eurodollar Rate”.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of any Class of Term Loans, a Revolving Credit Loan or a Swing Line
Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Fee Letters,
(c) the Notes, (d) the Collateral Documents (other than during a Collateral
Suspension Period), (e) each Issuer Document, (f) each Additional Credit
Extension Amendment, (g) the Intercompany Subordination Agreement, (h) each
Refinancing Amendment, (i) each Incremental Term Loan Lender Joinder Agreement,
and (j) all other related agreements, in each case, as amended.

 

“Loan Parties” means, collectively the Borrower, the Parent and each other
Guarantor; provided that, the Target and its Subsidiaries shall be considered
Loan Parties for purposes hereof only upon consummation of the Victory
Acquisition.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Parent and its Subsidiaries in excess of $250,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets or business of
the Loan Parties taken as a whole, (b) a material impairment of the ability of
any Loan Party to perform any of its respective Obligations under

 

19

--------------------------------------------------------------------------------


 

any Loan Document, (c) a material adverse effect upon any substantial portion of
the collateral under the Collateral Documents (other than during a Collateral
Suspension Period) or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document or (d) a material
adverse effect upon the rights and remedies of the Administrative Agent and the
Lenders under any Loan Document or their ability to enforce or otherwise enjoy
such rights and remedies.

 

“Material Foreign Subsidiary” means as of any date of determination, any Foreign
Subsidiary (a) whose total revenues (determined in accordance with GAAP) are
greater than 7.5% of the total revenues of the Parent and its Subsidiaries on a
consolidated basis or (b) whose total assets (determined in accordance with
GAAP) are greater than 7.5% of the total assets of the Parent and its
Subsidiaries on a consolidated basis, in each case based on the financial
statements most recently delivered pursuant to Section 6.01.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term Loan A-1, June 1, 2020, (b) with respect to the Term Loan A-2, June 1, 2022
and (c) with respect to any other Class of Term Loans, the date specified as the
“Maturity Date” therefor in the applicable Additional Credit Extension
Amendment.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Monthly Financial Statements” means the unaudited monthly summary financial
information for (a) the Parent and its Subsidiaries for each month ending at
least 30 days prior to the Closing Date beginning with the month ended March 31,
2015 and (b) to the extent received by the Borrower (after making commercially
reasonable requests to obtain such statements) the Target for each month ending
at least 30 days prior to the Closing Date beginning with the month ended
March 31, 2015.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a plan subject to Title IV of ERISA which has two
or more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
any Loan Party pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Borrower to be payable as a result thereof (after
taking into account any available tax credit or deduction and any tax sharing
arrangements), (iii) amounts required to be applied to the repayment of the
principal amount, premium or penalty, if any, interest and other amounts with
respect to any Debt secured by a Lien on the asset subject to such Asset
Disposition (other than the Obligations) and (iv) any reserve established in
accordance with GAAP for adjustments in respect of (x) the sale price thereof
and (y) any liabilities associated therewith and retained by any Loan Party
after such Asset Disposition, including pension and other post-employment
benefit liabilities and liabilities related

 

20

--------------------------------------------------------------------------------


 

to environmental matters or against any indemnification obligations associated
with such transaction, it being understood that “Net Cash Proceeds” shall
include the amount of any reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any reserve described in this
clause (iv);  and

 

(b)                                 with respect to any issuance of Debt, the
aggregate cash proceeds received by any Loan Party pursuant to such issuance,
net of (i) taxes paid or reasonably estimated by the Borrower to be payable as a
result thereof (after taking into account any available tax credit or deduction
and any tax sharing arrangements) and (ii) the direct costs of such issuance
(including up-front, underwriters’ and placement fees).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Term A-1 Note, Term A-2 Note, a Revolving Credit Note, a Swing
Line Note or an Incremental Term Note, as the context may require.

 

“Obligations” means, with respect to each Loan Party, without duplication,
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Secured Hedge Agreement and
(c) all obligations under any Secured Cash Management Agreement; provided,
however, that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

“OFAC” has the meaning specified in Section 6.05.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease transaction (excluding any Operating Lease) or Synthetic Lease
Obligation which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; or (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the consolidated balance sheet of such
Person and its Subsidiaries (for purposes of this clause (d), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

 

21

--------------------------------------------------------------------------------


 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease and obligations in respect of the FILOT Lease to the extent the
Charleston IDR Bonds are held by a Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Class of Term Loans,
Revolving Credit Loans and/or Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Revolving Credit Loans and/or
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

22

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means any Proposed Acquisition which is either
(a) approved in writing by the Required Lenders or (b) which satisfies each of
the following conditions:

 

(i)                                     Other than Debt permitted under
Section 7.01, none of the Loan Parties shall incur or assume any Debt in
connection with such Proposed Acquisition;

 

(ii)                                  Before and after giving effect to such
Proposed Acquisition, no Default or Event of Default shall have occurred and be
continuing;

 

(iii)                               After giving effect to such Proposed
Acquisition on a Pro Forma Basis, the Borrower shall be in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.14 (in the case
of Section 7.14(a), without giving effect to any increase in the Total Leverage
Ratio required to be maintained after a Material Acquisition), recomputed for
the most recent Fiscal Quarter for which financial statements have been
delivered;

 

(iv)                              Upon consummation of such Proposed
Acquisition, the Loan Parties shall have taken all actions required to be taken
with respect to such Permitted Acquisition pursuant to Section 6.10 (in the case
of a Proposed Acquisition where the total consideration (including all
transaction costs and all Debt, liabilities and Contingent Liabilities incurred
or assumed in connection therewith) exceeds $100,000,000, without giving effect
to any post-acquisition grace periods thereunder except with respect to Deposit
Account Control Agreements, in each case to the extent such matters cannot be
completed by such consummation using commercially reasonable efforts);

 

(v)                                 If the total consideration (including all
transaction costs and all Debt, liabilities and Contingent Liabilities incurred
or assumed in connection therewith) for such Proposed Acquisition exceeds
$100,000,000, not less than ten (10) Business Days prior to consummating such
Proposed Acquisition, the Borrower shall deliver to the Administrative Agent an
acquisition summary with respect to such Proposed Acquisition, such summary to
include (A) a reasonably detailed description of the business to be acquired
(including financial information) and operating results (including financial
statements in form and substance reasonably satisfactory to the Administrative
Agent), (B) the terms and conditions, including economic terms, of the Proposed
Acquisition, and (C) pro forma financial projections for the Loan Parties for
the four Fiscal Quarters following the date of such Proposed Acquisition,
together with a calculation of the Borrower’s compliance on a Pro Forma Basis
with the financial covenants set forth in Section 7.14 for such period, in each
case in form and substance reasonably satisfactory to the Administrative Agent;

 

(vi)                              If the total consideration (including all
transaction costs and all Debt, liabilities and Contingent Liabilities incurred
or assumed in connection therewith) for such Proposed

 

23

--------------------------------------------------------------------------------


 

Acquisition exceeds $100,000,000, the Administrative Agent shall have been
furnished with copies of the Borrower’s business, legal and environmental due
diligence reasonably requested by the Administrative Agent with respect to the
proposed business and assets to be acquired, with results reasonably
satisfactory to the Administrative Agent;

 

(vii)                           The Proposed Acquisition Target shall be engaged
in the same or similar line of business as the Loan Parties and their
Subsidiaries or businesses reasonably related or ancillary thereto; and

 

(viii)                        Prior to consummating such Proposed Acquisition,
the Borrower shall provide the Administrative Agent with all acquisition
documents relating thereto and such other information (including officer’s
certificates and opinions of counsel) as the Administrative Agent shall
reasonably request in order to confirm that the conditions set forth herein have
been satisfied.

 

“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 7.02.

 

“Permitted Loan Purchases” has the meaning assigned to such term in
Section 11.06(i).

 

“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender as an Assignor and the Parent, the Borrower
and/or any other subsidiary of the Parent, as an Assignee, and accepted by the
Administrative Agent, in the form of Exhibit I or such other form as shall be
approved by the Administrative Agent and the Borrower (such approval not to be
unreasonably withheld or delayed).

 

“Permitted Parent Dividends” means, collectively:

 

(a)                                 dividends paid by the Borrower to the Parent
in an unlimited amount so long as, before and after giving effect to such
dividends, (i) the Total Leverage Ratio, on a Pro Forma Basis, as of the last
day of the most recent Fiscal Quarter for which a Compliance Certificate has
been delivered is less than 2.50:1.00, (ii) no Default or Event of Default has
occurred and is continuing on the date of payment of any such dividend or would
result therefrom and (iii) the Borrower is in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 7.14 as of the last day of the
most recent Fiscal Quarter for which a Compliance Certificate has been
delivered;

 

(b)                                 to the extent the conditions to the payment
of dividends set forth in clause (a) cannot be satisfied as of any date, after
giving effect to the maximum amount of dividends that may be payable pursuant to
clause (a) on such date, additional dividends paid by the Borrower to Parent in
an amount not to exceed $75,000,000 in any Fiscal Year, so long as (x) no
Default or Event of Default has occurred and is continuing on (i) if such
dividends will be paid to Parent to fund cash dividends payable to Parent’s
shareholders, the date Parent declares such dividends payable to Parent’s
shareholders, (ii) if such dividends will be paid to Parent to fund the
repurchase of any of Parent’s Capital Securities, the date Parent commits to
make any such repurchase (regardless of when thereafter such repurchase occurs)
or (iii) in all other cases, the date any such dividends are paid by the
Borrower to Parent and (y) the Borrower is in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 7.14 as of the last day of the
most recent Fiscal Quarter for which a Compliance Certificate has been
delivered; and

 

(c)                                  to the extent the conditions to the payment
of dividends set forth in clause (a) or clause (b) cannot be satisfied as of any
date, after giving effect to the maximum amount of

 

24

--------------------------------------------------------------------------------


 

dividends that may be payable pursuant to clause (a) and clause (b) on such
date, additional dividends paid by the Borrower to Parent in an amount not to
exceed $50,000,000 in any Fiscal Year, so long as no Default or Event of Default
has occurred and is continuing on (i) if such dividends will be paid to Parent
to fund cash dividends payable to Parent’s shareholders, the date Parent
declares such dividends payable to Parent’s shareholders, (ii) if such dividends
will be paid to Parent to fund the repurchase of any of Parent’s Capital
Securities, the date Parent commits to make any such repurchase (regardless of
when thereafter such repurchase occurs) or (iii) in all other cases, the date
any such dividends are paid by the Borrower to Parent.

 

“Permitted Securitization Transaction” means any Securitization Transaction
entered into by the Borrower or any of its Subsidiaries so long as (i) no
Default will otherwise exist after giving effect to such transaction and
(ii) such transaction is permitted pursuant to Section 7.01(k).

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Private Lender” means any Lender that is not a Public Lender.

 

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period.

 

“Pro Forma Transaction” means any transaction consummated as part of the Victory
Acquisition, any Permitted Acquisition, any incurrence of Debt pursuant to
Section 7.01(b), (l) or (n), any distribution of dividends described in clause
(a) or (b) of the definition of “Permitted Parent Dividends” by the Parent or
any increase in the Commitments and/or addition of Incremental Term Loans
pursuant to Section 2.02(f), together with each other transaction relating
thereto and consummated in connection therewith, including any incurrence or
repayment of Debt.

 

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors (or similar governing body) of such Proposed
Acquisition Target, of all or substantially all of the assets or Capital
Securities of any Proposed Acquisition Target by the Borrower or any Subsidiary
of the Borrower or (b) any proposed merger of any Proposed Acquisition Target
with or into the Borrower or any Subsidiary of the Borrower (and, in the case of
a merger with the Borrower, with the Borrower being the surviving corporation).

 

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity

 

25

--------------------------------------------------------------------------------


 

Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Receivables” shall mean all obligations of any obligor (whether now existing or
hereafter arising) under a contract for sale of property, goods or services made
in the ordinary course of business by the Borrower or any of its Subsidiaries,
which shall include any obligation of such obligor (whether now existing or
hereafter arising) to pay interest, finance charges or amounts with respect
thereto and, with respect to any of the foregoing receivables or obligations,
(a) all of the interest of the Borrower or any of its Subsidiaries in the goods
(including returned goods) the sale of which gave rise to such receivable or
obligation after the passage of title thereto to any obligor, (b) all other
Liens and property subject thereto from time to time purporting to secure
payment of such receivables or obligations, and (c) all guarantees, insurance,
letters of credit and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such receivables or
obligations.

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer.

 

“Refinancing Amendment” means an amendment to this Agreement, among the Loan
Parties and the Lenders providing Refinancing Debt, effecting the incurrence of
such Refinancing Debt in accordance with Section 2.17.

 

“Refinancing Borrowing Date” has the meaning specified in Section 2.17(b).

 

“Refinancing Debt” has the meaning specified in Section 2.17(a).

 

“Refinancing Facilities” has the meaning specified in Section 2.17(a).

 

“Refinancing Revolving Facility” has the meaning specified in Section 2.17(a).

 

“Refinancing Term Facility” has the meaning specified in Section 2.17(a).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Agreements” means the Victory Acquisition Documents and all agreements
and instruments entered into or delivered in connection therewith, including
without limitation all supply agreements and transitional services agreements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Related Transactions” means the transactions contemplated by the Related
Agreements.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

26

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Required Term Loan Lenders” means, as of any date of determination, with
respect to Lenders of any Class of Term Loans, Lenders holding more than 50% of
such Class of Term Loans on such date; provided that the portion of such
Class of Term Loans held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent and, solely for
purposes of notices given to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.02(f)(i) hereof.

 

“Revolving Credit Borrowing” means a Borrowing of Revolving Credit Loans.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(c),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.  The initial amount of the
Revolving Credit Facility in effect on the Closing Date is FIVE HUNDRED MILLION
DOLLARS ($500,000,000).

 

27

--------------------------------------------------------------------------------


 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans made by such Lender, substantially in
the form of Exhibit C-4.

 

“Roanoke Rapids Chip Mill Outsourcing” means a contractual arrangement between
one or more Loan Parties and a third party whereby (a) one or more Loan Parties
shall lease, license or otherwise provide occupancy rights for certain parcels
of its/their land located in Roanoke Rapids, North Carolina to such third party
for the purposes of constructing a chip mill facility, and (b) such third party
shall provide chip handling for the Borrower’s pulp mill located in Roanoke
Rapids, North Carolina.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary thereof and any
Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party or any Subsidiary thereof
and any Hedge Bank.

 

“Secured Party Designation Notice” means in connection with any Secured Cash
Management Agreement or any Secured Hedge Agreement, a notice of secured party
designation delivered by the Cash Management Bank or Hedge Bank, as applicable,
to the Administrative Agent substantially in the form of Exhibit G.

 

“Securitization Entity” means a Wholly Owned Subsidiary of the Borrower which
engages in no activities other than the transactions contemplated by a
Securitization Transaction and activities reasonably related thereto.

 

“Securitization Transaction” means any transaction of any Loan Party or any
Securitization Entity providing for sales, transfers, conveyances and/or pledges
of Receivables that do not provide, directly or indirectly, for recourse against
any Loan Party or its Affiliates (other than any Securitization Entity) by way
of a guaranty or any other support arrangement, with respect to the amount of
such Receivables (based on the financial condition or circumstances of the
obligor thereunder), other than such limited recourse as is reasonable given
market standards for transactions of a similar type, taking into account such
factors as historical bad debt loss experience and obligor concentration levels,
including in connection with any servicing of the Receivables subject thereto by
any Loan Party.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iv).

 

28

--------------------------------------------------------------------------------


 

“South Carolina Chip Mill Outsourcing” means the closing of one or more existing
chip mills located in South Carolina and the consolidation of such chip mill
operations pursuant to a contractual arrangement between one or more Loan
Parties and a third party, whereby such third party shall provide chip handling
for the Borrower’s pulp mill located in South Carolina.

 

“Specified Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes (including
customs duties), assessments or other governmental charges or levies that are
not yet due, are being contested in compliance with Section 6.05 or are
permitted to be due hereunder;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, supplier’s, repairmen’s, construction, builders’, landlords’ and
other like Liens imposed by statutory or common law, arising in the ordinary
course of business and securing obligations that are not overdue by more than
sixty (60) days or are being contested in compliance with Section 6.05;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with worker’s compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
tenders, trade contracts, government contracts, leases, statutory obligations,
self-insurance or reinsurance obligations, stay customs, surety and appeal or
similar bonds, performance bonds, security deposits (including (x) security
deposits for import or customs duties and other amounts that are being contested
in compliance with Section 6.05 and (y) customary security deposits for the
payment of rent) and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default hereunder;

 

(f)                                   immaterial survey exceptions, easements,
zoning restrictions, rights-of-way, agreements with Governmental Authorities
disclosed by registered titles and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Borrower or any Subsidiary;

 

(g)                                  Liens arising from Cash Equivalent
Investments described in clause (d) of the definition of the term “Cash
Equivalent Investments”; and

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into in
the ordinary course of business.

 

“Specified Loan Party” has the meaning specified in Section 10.08.

 

“Specified Representations” means, collectively, the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.10, 5.11, 5.13, 5.23, 5.25
and 5.26 hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more

 

29

--------------------------------------------------------------------------------


 

intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C-5.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $45,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  In no event shall any
Operating Lease or any FILOT Lease be construed as a Synthetic Lease Obligation.

 

“Target” means Victory Packaging L.P.

 

30

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means the Term Loan A-1, the Term Loan A-2, any Incremental Term
Loan or any Extended Term Loan, as the context may imply.

 

“Term Loan A-1” has the meaning specified in Section 2.01(a).

 

“Term Loan A-1 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-1 to the Borrower on the Closing Date pursuant to
Section 2.01(a), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-1
Commitments of all of the Lenders as in effect on the Closing Date is NINE
HUNDRED FORTY MILLION DOLLARS ($940,000,000).

 

“Term Loan A-2” has the meaning specified in Section 2.01(b).

 

“Term Loan A-2 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-2 to the Borrower on the Closing Date pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-2
Commitments of all of the Lenders as in effect on the Closing Date is FOUR
HUNDRED SEVENTY-FIVE MILLION DOLLARS ($475,000,000).

 

“Term A-1 Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Term Loan A-1 made by such Lender, substantially in the
form of Exhibit C-1.

 

“Term A-2 Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Term Loan A-2 made by such Lender, substantially in the
form of Exhibit C-2.

 

“Term Loan Commitment” means, as to each Lender, such Lender’s Term Loan A-1
Commitment or Term Loan A-2 Commitment, as applicable.

 

“Total Debt” means all Debt of the Parent and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
(other than Contingent Liabilities permitted under Section 7.01(m) and arising
in connection with the Chip Mill Outsourcings) in respect of Debt of a Person
other than any Loan Party or in respect of Letters of Credit), (b) Hedging
Obligations (except to the extent constituting termination obligations that have
become due and payable) and (c) Debt of the Parent to its Subsidiaries and Debt
of the Parent’s Subsidiaries to the Parent or to other Subsidiaries of the
Parent to the extent such Debt is permitted hereunder.

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day less up to $150,000,000 of Available Cash
on such day to (b) EBITDA for the period of four consecutive Fiscal Quarters
ending on such day.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

31

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“Victory Acquisition” shall mean the acquisition by the Borrower and KapStone
Charleston Kraft LLC of the Target pursuant to the Victory Acquisition
Documents.

 

“Victory Acquisition Documents” has the meaning set forth in
Section 4.01(a)(xi)(A).

 

“Victory Purchase Agreement” has the meaning set forth in
Section 4.01(a)(xi)(A).

 

“Voting Participant” has the meaning set forth in Section 11.06(g).

 

“Voting Participant Notification” has the meaning set forth in Section 11.06(g).

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC.

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.  Unless otherwise specified, all
references herein to a “Wholly-Owned Subsidiary” or to “Wholly-Owned
Subsidiaries” shall refer to a Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries of the Borrower.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any

 

32

--------------------------------------------------------------------------------


 

Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP or Accounting Practices.  If
at any time any change in GAAP or in accounting practices as permitted under
Section 7.13 hereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or
accounting practices (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP or past accounting practices prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP or accounting practices, as appropriate.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Parent and its Subsidiaries or to the determination of any amount for the Parent
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 — Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

 

33

--------------------------------------------------------------------------------


 

(d)                                 Calculations.  Notwithstanding the above,
the parties hereto acknowledge and agree that, for purposes of all calculations
made under the financial covenants set forth in Section 7.14 (including without
limitation for purposes of the definitions of “Applicable Rate”, “EBITDA”,
“Interest Expense”, “Pro Forma Basis” and “Total Debt” set forth in
Section 1.01), (i) after consummation of any Permitted Acquisition, (A) income
statement items and balance sheet items (whether positive or negative)
attributable to the entity or property acquired in such transaction shall be
included in such calculations to the extent relating to the applicable period,
subject to adjustments mutually acceptable to the Borrower and the
Administrative Agent, and (B) Indebtedness of an acquired entity which is
retired in connection with a Permitted Acquisition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (ii) after consummation of any disposition of property
permitted by Section 7.05, (A) income statement items and balance sheet items
(whether positive or negative) attributable to the property disposed of in such
transaction shall be excluded in such calculations to the extent relating to the
applicable period, subject to adjustments mutually acceptable to the Borrower
and the Administrative Agent, and (B) Indebtedness of a disposed entity which is
retired in connection with such disposition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period; provided that, notwithstanding the foregoing, when
calculating the Total Leverage Ratio for purposes of the definition of
“Applicable Rate” at any time, no effect shall be given to Permitted
Acquisitions and dispositions of property that occurred after the applicable
period covered by the most recent Compliance Certificate delivered pursuant to
Section 6.02(a).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Parent or the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Term Loans and Revolving Credit Loans.

 

(a)                                 The Term Loan A-1.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term Loan A-1”) to the Borrower on the Closing Date in an
amount equal to such Lender’s Term Loan A-1 Commitment.  Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.  The Term Loan
A-1 may be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein;
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans

 

34

--------------------------------------------------------------------------------


 

unless the Administrative Agent shall have received an appropriate funding
indemnity letter executed by the Borrower and reasonably acceptable to the
Administrative Agent at least three (3) Business Days prior to the Closing Date.

 

(b)                                 The Term Loan A-2.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term Loan A-2”) to the Borrower on the Closing Date in an
amount equal to such Lender’s Term Loan A-2 Commitment.  Amounts borrowed under
this Section 2.01(b) and repaid or prepaid may not be reborrowed.  The Term Loan
A-2 may be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein;
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans unless the Administrative Agent shall have received an appropriate
funding indemnity letter executed by the Borrower and reasonably acceptable to
the Administrative Agent at least three (3) Business Days prior to the Closing
Date.

 

(c)                                  The Revolving Credit Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment. 
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, all Borrowings made
on the Closing Date shall be made as Base Rate Loans unless the Administrative
Agent shall have received an appropriate funding indemnity letter executed by
the Borrower and reasonably acceptable to the Administrative Agent at least
three (3) Business Days prior to the Closing Date.

 

(d)                                 Incremental Term Loans.  Subject to
Section 2.02(f), on the effective date of any Incremental Term Loan Lender
Joinder Agreement or other Additional Credit Extension Amendment pursuant to
Section 2.02(f), each Incremental Term Loan Lender party thereto severally
agrees to make its portion of a term loan (each, an “Incremental Term Loan”) in
a single advance to the Borrower in the amount of its respective Incremental
Term Loan Commitment as set forth in such Incremental Term Loan Lender Joinder
Agreement or such other Additional Credit Extension Amendment.  Amounts repaid
on any Incremental Term Loan may not be reborrowed.  Each Incremental Term Loan
may be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephone notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice.  Each such notice must be
received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any

 

35

--------------------------------------------------------------------------------


 

conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of a Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, upon the request of the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

36

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
in the aggregate with respect to all Revolving Credit Loans and Term Loans.

 

(f)                                   The Borrower may at any time and from time
to time, upon prior written notice by the Borrower to the Administrative Agent,
increase the Commitments (but not the Letter of Credit Sublimit or the Swing
Line Sublimit) and/or otherwise add Incremental Term Loans (x) to the extent the
Total Leverage Ratio is less than or equal to 2.50:1:00 on a Pro Forma Basis
(calculated (1) without netting from Total Debt any of the cash proceeds of the
amount of any increase in the Commitments and/or Incremental Term Loans and
(2) treating the full amount of any increase in the Revolving Credit Commitments
as drawn) after giving effect to such increase and/or incurrence of Incremental
Term Loans, in an unlimited amount and (y) to the extent the Total Leverage
Ratio is greater than 2.50:1.00 on a Pro Forma Basis (calculated (1) without
netting from Total Debt any of the cash proceeds of the amount of any increase
in the Commitments and/or Incremental Term Loans and (2) treating the full
amount of any increase in the Revolving Credit Commitments as drawn) after
giving effect to such increase and/or incurrence of Incremental Term Loans, by a
maximum aggregate amount of up to SIX HUNDRED MILLION DOLLARS ($600,000,000) as
follows:

 

(i)                                     Increase in Aggregate Revolving Credit
Commitments.  The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent increase the
aggregate Revolving Credit Commitments (but not the Letter of Credit Sublimit or
the Swing Line Sublimit) with additional Revolving Credit Commitments from any
existing Lender with a Revolving Credit Commitment or new Revolving Credit
Commitments from any other Person selected by the Borrower and consented to by
the Administrative Agent and the L/C Issuer (such consent not to be unreasonably
withheld); provided that:

 

(A)                               any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof;

 

(B)                               no Default or Event of Default shall exist and
be continuing at the time of any such increase;

 

(C)                               no existing Lender shall be under any
obligation to increase its Commitment and any such decision whether to increase
its Revolving Credit Commitment shall be in such Lender’s sole and absolute
discretion;

 

(D)                               (1) any new Lender shall join this Agreement
by executing such joinder documents required by the Administrative Agent and/or
(2) any existing Lender electing to increase its Commitment shall have executed
a commitment agreement satisfactory to the Administrative Agent;

 

(E)                                as a condition precedent to such increase,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such increase signed by a Responsible Officer
of such Loan Party (1) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article V and the other Loan
Documents are true and

 

37

--------------------------------------------------------------------------------


 

correct in all material respects (or, if a representation and/or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, if a
representation and/or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (y) no Default or Event of Default exists;

 

(F)                                 the Borrower shall be in compliance with the
financial covenants set forth in Section 7.14, after giving effect to the
increase to the aggregate Revolving Credit Commitments on a Pro Forma Basis;

 

(G)                               the Borrower shall pay any applicable fees
related to such increase in the aggregate Revolving Credit Commitments;

 

(H)                              Upon each increase in the Revolving Credit
Commitments pursuant to this Section, (a) each Lender under the Revolving Credit
Facility immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Credit Commitment increase (each a “Revolving Commitment Increase
Lender”) in respect of such increase, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Lender under the
Revolving Credit Facility (including each such Revolving Commitment Increase
Lender) will equal its Applicable Percentage and (b) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such increase be prepaid
from the proceeds of additional Revolving Credit Loans made hereunder by the
Revolving Commitment Increase Lender (reflecting such increase in Revolving
Credit Commitments) such that, after giving effect thereto, the percentage of
the aggregate outstanding Revolving Credit Loans held by each Lender under the
Revolving Credit Facility (including each such Revolving Commitment Increase
Lender) will equal its Applicable Percentage (such prepayment to be accompanied
by accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05). The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence; and

 

(I)                                   Schedule 2.01 shall be deemed revised to
reflect the increase in the Revolving Credit Commitments.

 

38

--------------------------------------------------------------------------------


 

(ii)                                  Institution of Incremental Term Loans. 
The Borrower may, at any time, upon prior written notice to the Administrative
Agent, institute Incremental Term Loans as an additional Class of term loans or
as an increase to an existing Class of Term Loans; provided that

 

(A)                               the Borrower (in consultation and coordination
with the Administrative Agent) shall obtain commitments for any Incremental Term
Loans from existing Lenders or one or more new Lenders consented to by the
Administrative Agent (such consent not to be unreasonably withheld), provided
(1) new Lenders shall join in this Agreement as Incremental Term Loan Lenders by
executing an Incremental Term Loan Lender Joinder Agreement and/or (2) any
existing Lender electing to provide an Incremental Term Loan shall have executed
an Incremental Term Loan Joinder Agreement or other Additional Credit Extension
Amendment; provided further, that no existing Lender shall be under any
obligation to provide Incremental Term Loans and any such decision whether to
provide such Incremental Term Loans shall be in such Lender’s sole and absolute
discretion;

 

(B)                               any such institution of an Incremental Term
Loan shall be in a minimum aggregate principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof;

 

(C)                               no Default or Event of Default shall exist and
be continuing at the time of such institution;

 

(D)                               the Applicable Rate of each Incremental Term
Loan shall be as set forth in the related Incremental Term Loan Lender Joinder
Agreement or other related Additional Credit Extension Amendment;

 

(E)                                the Incremental Term Loan Maturity Date of
each Incremental Term Loan shall be as set forth in the Incremental Term Loan
Lender Joinder Agreement or other Additional Credit Extension Amendment,
provided that such date shall not be earlier than the Maturity Date applicable
to the Term Loan A-2 (except that the Borrower shall be permitted to incur up to
$200,000,000 of Incremental Term Loans with an Incremental Term Loan Maturity
Date that is earlier than the Maturity Date applicable to the Term Loan A-2, to
the extent that the Incremental Term Loan Maturity Date of such Incremental Term
Loans is not earlier than the Maturity Date applicable to the Term Loan A-1);

 

(F)                                 the scheduled principal amortization
payments under each Incremental Term Loan shall be as set forth in the related
Incremental Term Loan Lender Joinder Agreement or other related Additional
Credit Extension Amendment; provided that the weighted average life of each
Incremental Term Loan shall be no shorter than the remaining weighted life to
maturity of the Term Loan A-2 (except that the Borrower shall be permitted to
incur up to $200,000,000 of Incremental Term Loans with a weighted average life
to maturity that is shorter than the remaining weighted average life to maturity
of the Term Loan A-2, to the extent that the weighted average life to maturity
of such Incremental Term Loans is not shorter than the remaining weighted
average life to maturity of the Term Loan A-1);

 

39

--------------------------------------------------------------------------------


 

(G)                               Schedule 2.01 shall be deemed revised to
reflect the commitments and commitment percentages of the Incremental Term Loan
Lenders as set forth in the Incremental Term Loan Lender Joinder Agreement or
other Additional Credit Extension Amendment;

 

(H)                              as a condition precedent to such institution of
each Incremental Term Loan and the effectiveness of each Incremental Term Loan
Lender Joinder Agreement or other Additional Credit Extension Amendment, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such institution and effectiveness signed by a
Responsible Officer of such Loan Party (I) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the
Incremental Term Loan, and (II) in the case of the Borrower, certifying that,
before and after giving effect to such Incremental Term Loan, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists;

 

(I)                                   the Borrower shall be in compliance with
the financial covenants set forth in Section 7.14, after giving effect to each
Incremental Term Loan on a Pro Forma Basis;

 

(J)                                   the Borrower shall pay any applicable fees
related to such Incremental Term Loan; and

 

(K)                              Incremental Term Loans shall (i) rank pari
passu in right of security with the other Facilities, but shall in any case be
secured, except during a Collateral Suspension Period, when Incremental Term
Loans shall be unsecured and shall be subject to substantially the same
provisions with respect to a Collateral Reinstatement Event as the Facilities
and (ii) shall be obligations of all Loan Parties (but not of any Person other
than a Loan Party) on the same basis as the Facilities.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x)

 

40

--------------------------------------------------------------------------------


 

the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (y) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Lenders that have Revolving Credit Commitments have approved such expiry
date or (y) the Outstanding Amount of the L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized (in which case, the
Lenders shall cease to have participating interests in such Cash Collateralized
Letter of Credit following the Maturity Date of the Revolving Credit Facility).

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it (for which the L/C Issuer is not otherwise compensated
hereunder);

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

41

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary

 

42

--------------------------------------------------------------------------------


 

in case of any drawing thereunder; (G) the purpose and nature of the requested
Letter of Credit; and (H) such other matters as the L/C Issuer may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer shall issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

43

--------------------------------------------------------------------------------


 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(v)                                 Any Lender with a Revolving Credit
Commitment (in such capacity, a “Discretionary L/C Issuer”) may from time to
time, at the written request of the Borrower (with a copy to the Administrative
Agent) and with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), and in such Lender’s sole discretion, agree
to issue one or more Letters of Credit for the account of the Borrower or its
Subsidiaries on the same terms and conditions in all respects as are applicable
to the Letters of Credit issued by the L/C Issuer hereunder by executing and
delivering to the Administrative Agent a written agreement to such effect, among
(and in form and substance satisfactory to) the Borrower, the Administrative
Agent and such Discretionary L/C Issuer.  With respect to each of the Letters of
Credit issued (or to be issued) thereby, each of the Discretionary L/C Issuers
shall have all of the same rights and obligations under and in respect of this
Agreement and the other Loan Documents, and shall be entitled to all of the same
benefits (including, without limitation, the rights, obligations and benefits
set forth in Sections 2.03, 9.07 and 11.01), as are afforded to the L/C Issuer
hereunder and thereunder.  The Administrative Agent shall promptly notify each
of the Lenders with a Revolving Credit Commitment of the appointment of any
Discretionary L/C Issuer.  Each Discretionary L/C Issuer shall provide to the
Administrative Agent, on a monthly basis, a report that details the activity
with respect to each Letter of Credit issued by such Discretionary L/C Issuer
(including an indication of the maximum amount then in effect with respect to
each such Letter of Credit).

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than (A) 12:00 p.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), if notice is received by the Borrower prior to 10:00 a.m. or
(B) 12:00 p.m. on the first Business Day immediately following the Honor Date,
if notice is received by the Borrower after 10:00 a.m. on the Honor Date, the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender (including any Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount, in Dollars, not later than
2:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice ).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender

 

45

--------------------------------------------------------------------------------


 

pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

46

--------------------------------------------------------------------------------


 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the ISP;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to

 

47

--------------------------------------------------------------------------------


 

consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Revolving Credit Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Letter of Credit Fee times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account; except that the Borrower
shall not be required to pay the portion of any Letter of Credit Fee allocable
to a Defaulting Lender with respect to a Letter of Credit for which the Borrower
has provided Cash Collateral sufficient to cover the Fronting Exposure of that
Defaulting Lender.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate for Letter of Credit Fee during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate for Letter of Credit Fee
separately for each period during such quarter that such Applicable Rate for
Letter of Credit Fee was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Administrative Agent Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in

 

48

--------------------------------------------------------------------------------


 

accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender at such time, plus such Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Lender’s Revolving Credit
Commitment, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be under any
obligation to issue a Swing Line Loan if any Lender is at that time a Defaulting
Lender, unless the Swing Line Lender has entered into arrangements, including
the delivery of Cash Collateral, with the Borrower or such Lender to eliminate
the Swing Line Lender’s actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Swing Line Loan then proposed to be made and all other Swing
Line Loans as to which the Swing Line Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which

 

49

--------------------------------------------------------------------------------


 

may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 2:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender

 

50

--------------------------------------------------------------------------------


 

pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan or funded participation in the relevant Swing Line Loan, as the case may
be.  A certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Revolving Credit Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of

 

51

--------------------------------------------------------------------------------


 

such Applicable Revolving Credit Percentage shall be solely for the account of
the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Class of Term Loans or the Revolving Credit Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term
Loans of any Class pursuant to this Section 2.05(a) shall be applied as directed
by the Borrower, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     If any Loan Party or any of its
Subsidiaries disposes of any property in connection with an Asset Disposition
which results in the realization by such Person of Net Cash Proceeds in excess
of $50,000,000 for such transaction (or series of related transactions), the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to 100% of such Net Cash Proceeds

 

52

--------------------------------------------------------------------------------


 

immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clause (iv) below); provided, however, that, with respect to any
Net Cash Proceeds realized under an Asset Disposition described in this
Section 2.05(b)(i), at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of such Asset Disposition),
and so long as no Default shall have occurred and be continuing, such Loan Party
or any Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets performing the same or a similar function or otherwise used in
the business of such Loan Party or any Subsidiary so long as within 365 days
after the receipt of such Net Cash Proceeds, such purchase shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); and provided further, however, that any Net Cash Proceeds not so
reinvested (or subject to a definitive agreement to be reinvested) shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(i) immediately upon the earlier of (x) the request of the
Required Lenders following the occurrence of an Event of Default or (y) the
expiration of such 365 day period.

 

(ii)                                  [reserved];

 

(iii)                               Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Debt (other than Debt permitted under
Sections 7.01 (a) — (n)) resulting in receipt by such Loan Party or Subsidiary,
as applicable, of Net Cash Proceeds in excess of $5,000,000 for such incurrence
or issuance (or series of related incurrences or issuances), the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below).

 

(iv)                              All amounts required to be paid pursuant to
Section 2.05(b)(i) and (iii) shall be applied pro rata to each Class of Term
Loans (ratably to the remaining principal amortization payments of each such
Loan).

 

(v)                                 If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

(vi)                              Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05(b), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit

 

53

--------------------------------------------------------------------------------


 

Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 10:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.

 

(b)                                 Mandatory.  Each Term Loan Commitment and
any other commitment to extend a Term Loan shall be automatically and
permanently reduced to zero on the date of the Borrowing of the applicable Term
Loan.

 

(c)                                  Refinancing Revolving Facilities. Upon the
incurrence by the Parent, the Borrower or any other Loan Party of any
Refinancing Debt constituting revolving credit facilities, the Revolving Credit
Commitments of the applicable Lenders (and, if applicable, the commitments under
any existing Refinancing Revolving Facilities) being refinanced shall be
automatically and permanently reduced on a ratable basis by an amount equal to
100% of the commitments under such revolving credit facilities and each
Revolving Credit Borrowing (and, if applicable, each borrowing under any
existing Refinancing Revolving Facilities), including any deemed borrowings made
pursuant to Sections 2.04 and 2.05 and participations in Swing Line Loans and
Letters of Credit pursuant to Sections 2.04 and 2.05 shall be allocated pro rata
among the Revolving Credit Facility and each Refinancing Revolving Facility.

 

2.07                        Repayment of Loans.

 

(a)                                 Term Loan A-1.  The Borrower shall repay the
outstanding principal amount of the Term Loan A-1 on the last Business Day of
each Fiscal Quarter and on the Maturity Date in the applicable respective
amounts set forth in the following table (which amounts shall be reduced as a
result of the application of prepayments hereunder in accordance with
Section 2.05):

 

Fiscal Quarter Ending (or
Maturity Date)

 

Principal Amortization
Payment

 

September 30, 2015

 

$11,750,000

 

December 31, 2015

 

$11,750,000

 

March 31, 2016

 

$11,750,000

 

June 30, 2016

 

$11,750,000

 

September 30, 2016

 

$11,750,000

 

December 31, 2016

 

$11,750,000

 

March 31, 2017

 

$11,750,000

 

June 30, 2017

 

$11,750,000

 

September 30, 2017

 

$11,750,000

 

December 31, 2017

 

$11,750,000

 

March 31, 2018

 

$11,750,000

 

June 30, 2018

 

$11,750,000

 

September 30, 2018

 

$11,750,000

 

 

54

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending (or
Maturity Date)

 

Principal Amortization
Payment

 

December 31, 2018

 

$11,750,000

 

March 31, 2019

 

$11,750,000

 

June 30, 2019

 

$11,750,000

 

September 30, 2019

 

$11,750,000

 

December 31, 2019

 

$11,750,000

 

March 31, 2020

 

$11,750,000

 

Maturity Date

 

Outstanding Principal Balance of Term Loan A-1

 

 

provided, however, that the final principal repayment installment of the Term
Loan A-1 shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term Loan A-1 outstanding
on such date.

 

(b)                                 Term Loan A-2.  The Borrower shall repay the
outstanding principal amount of the Term Loan A-2 on the last Business Day of
each Fiscal Quarter and on the Maturity Date in the applicable respective
amounts set forth in the following table (which amounts shall be reduced as a
result of the application of prepayments hereunder in accordance with
Section 2.05):

 

Fiscal Quarter Ending (or
Maturity Date)

 

Principal Amortization
Payment

 

September 30, 2015

 

$1,187,500

 

December 31, 2015

 

$1,187,500

 

March 31, 2016

 

$1,187,500

 

June 30, 2016

 

$1,187,500

 

September 30, 2016

 

$1,187,500

 

December 31, 2016

 

$1,187,500

 

March 31, 2017

 

$1,187,500

 

June 30, 2017

 

$1,187,500

 

September 30, 2017

 

$1,187,500

 

December 31, 2017

 

$1,187,500

 

March 31, 2018

 

$1,187,500

 

June 30, 2018

 

$1,187,500

 

September 30, 2018

 

$1,187,500

 

December 31, 2018

 

$1,187,500

 

March 31, 2019

 

$1,187,500

 

June 30, 2019

 

$1,187,500

 

September 30, 2019

 

$1,187,500

 

December 31, 2019

 

$1,187,500

 

March 31, 2020

 

$1,187,500

 

June 30, 2020

 

$1,187,500

 

September 30, 2020

 

$1,187,500

 

December 31, 2020

 

$1,187,500

 

March 31, 2021

 

$1,187,500

 

June 30, 2021

 

$1,187,500

 

September 30, 2021

 

$1,187,500

 

 

55

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending (or
Maturity Date)

 

Principal Amortization
Payment

 

December 31, 2021

 

$1,187,500

 

March 31, 2022

 

$1,187,500

 

Maturity Date

 

Outstanding Principal Balance of Term Loan A-2

 

 

provided, however, that the final principal repayment installment of the Term
Loan A-2 shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term Loan A-2 outstanding
on such date.

 

(c)                                  Revolving Credit Loans.  The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

 

(d)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date on which the Swing
Line Lender demands repayment of such Swing Line Loan and (ii) the Maturity
Date.

 

(e)                                  Other Term Loans.  The Borrower shall repay
the outstanding principal amount of each Class of Term Loans (other than the
Term Loan A-1 and the Term Loan A-2) in the installments on the dates and in the
amounts set forth in the applicable Additional Credit Extension Amendment (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 8.02.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus the
Applicable Rate for the Revolving Credit Facility or (B) if applicable, such
other rate as agreed to by the Borrower and the Swing Line Lender.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

56

--------------------------------------------------------------------------------


 

(iii)                               Upon the request of the Required Lenders,
while any other Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Notwithstanding the foregoing, upon the
occurrence of an Event of Default under Sections 8.01(a) or 8.01(c), such
increase shall occur automatically.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender with a Revolving Credit
Commitment in accordance with its pro rata share thereof (i.e., according to
such Lender’s Applicable Revolving Credit Percentage) an unused commitment fee
(the “Unused Fee”) for the period commencing on the Closing Date in an amount
equal the product of (i) the Applicable Rate times (ii) the actual daily amount
by which the Revolving Credit Facility exceeds the sum of (x) the Outstanding
Amount of Revolving Credit Loans plus (y) the Outstanding Amount of L/C
Obligations.  The Unused Fee shall accrue at all times during the Availability
Period with respect to the Revolving Credit Commitments, including at any time
after the Closing Date during which one or more of the applicable conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date.  The Unused Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.  For purposes hereof,
(i) L/C Obligations shall be counted toward and considered as usage of the
Revolving Credit Facility and (ii) Swing Line Loans shall not be counted toward
or be considered as usage of the Revolving Credit Facility.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or

 

57

--------------------------------------------------------------------------------


 

366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Borrower, Parent or the Lenders determine that (i) the Total
Leverage Ratio as calculated by the Parent as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

58

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lenders
or the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer,

 

59

--------------------------------------------------------------------------------


 

as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make the Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 11.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the

 

60

--------------------------------------------------------------------------------


 

amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof that is not a Permitted
Loan Purchase (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at the
Administrative Agent.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender) and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Section 2.03, 2.04, 2.05, 2.15 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied in satisfaction
of the specific L/C Obligations, Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or (ii)
the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 8.03) and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may mutually agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in

 

62

--------------------------------------------------------------------------------


 

accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender shall
(x) not be entitled to receive any Unused Fee pursuant to Section 2.09(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Credit Loans of any
Non-Defaulting Lender plus such Non-Defaulting Lender’s Applicable Revolving
Credit Percentage (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) of the Outstanding Amount of all L/C Obligations
plus such Non-Defaulting Lender’s Applicable Revolving Credit Percentage
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) of all Swing Line Loans to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s remaining
Fronting Exposure with respect to such Defaulting Lender and (y) second, deliver
to the Administrative Agent Cash Collateral in an amount sufficient to Cash
Collateralize the L/C Issuer’s remaining

 

63

--------------------------------------------------------------------------------


 

Fronting Exposure with respect to such Defaulting Lender (after giving effect to
clause (a)(iv) above and any Cash Collateral provided by such Defaulting
Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders and/or take such other
actions (including the payment of any required breakage costs hereunder
resulting from such purchase) as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

2.16                        Extensions of Term Loans; Replacement of Revolving
Credit Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans of any Class on a
pro rata basis (based on the aggregate outstanding principal amount of the Term
Loans of such Class) and on the same terms to each such Lender, the Borrower may
from time to time with the consent of any Lender that shall have accepted such
offer extend the maturity date of any Term Loans and otherwise modify the terms
of such Term Loans of such Lender pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”; any Extended Term
Loans (as defined below) shall constitute a separate Class of Term Loans from
the Class of Term Loans from which they were converted), so long as the
following terms are satisfied: (i) no Default shall exist at the time the notice
in respect of an Extension Offer is delivered to the Lenders, and no Default
shall exist immediately prior to or after giving effect to the effectiveness of
any Extended Term Loans, (ii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Lender (an “Extending Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the Class of Term Loans subject to such Extension Offer (except for covenants or
other provisions contained therein applicable only to periods after the then
latest Maturity Date of any Term Loans hereunder), including provisions with
respect to a Collateral Suspension Period and a Collateral Reinstatement Event,
(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the final maturity date of the Class of Term Loans subject to such
Extension Offer and the amortization schedule applicable to Term Loans pursuant
to Section 2.07 for periods prior to such final maturity date of the Term Loans
subject to such Extension Offer may not be increased, (iv) the weighted average
life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Term Loans extended thereby,
(v) any Extended Term Loans may participate on a pro rata basis or on a less
than pro rata basis

 

64

--------------------------------------------------------------------------------


 

(but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Extension Offer, (vi) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing and otherwise acceptable to the Administrative Agent, (viii) any
applicable minimum extension condition required by the Borrower shall be
satisfied unless waived by the Borrower and (ix) the interest rate margin
applicable to any Extended Term Loans will be determined by the Borrower and the
lenders providing such Extended Term Loans.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to Section 2.16(a), (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) there shall be not more four Classes of Extended Term
Loans outstanding at any time.

 

(c)                                  The Borrower may, with the consent of each
Person providing an Extended Revolving Credit Commitment, the Administrative
Agent and any Person acting as Swing Line Lender or L/C Issuer under such
Extended Revolving Credit Commitments, amend this Agreement pursuant to an
Additional Credit Extension Amendment solely to provide for Extended Revolving
Credit Commitments and to incorporate the terms of such Extended Revolving
Credit Commitments into this Agreement on substantially the same basis as
provided with respect to the Revolving Credit Commitments (including, without
limitation, pursuant to Section 2.14, Section 2.15, Section 8.03 and
Section 11.01); provided that (i) the establishment of any such Extended
Revolving Credit Commitments shall be accompanied by a reduction in the
Revolving Credit Commitments in at least the amount of the Extended Revolving
Credit Commitments and (ii) any reduction in the Revolving Credit Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of the Revolving Credit Commitments of any Lender providing an Extended
Revolving Credit Commitment.

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to enter into an Additional Credit Extension Amendment to
this Agreement and the other Loan Documents with the Borrower and the other
applicable Loan Parties as may be necessary in order to establish Extended
Revolving Credit Commitments and Extended Term Loans and such technical
amendments as may be necessary or appropriate in the reasonable discretion of
the Administrative Agent in connection with the establishment of such Extended
Revolving Credit Commitments or Extended Term Loans, in each case on terms
consistent with this Section 2.16.

 

(e)                                  This Section 2.16 shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.  Notwithstanding any
language to the contrary, no Lender’s Commitments may be extended without such
Lender’s consent and any such decision whether to extend its Term Loan or
Revolving Credit Commitment shall be in such Lender’s sole and absolute
discretion.

 

2.17                        Refinancing Facilities.

 

(a)                                 The Borrower may, from time to time,
refinance the Term A-1 Loan or the Term A-2 Loan or replace commitments under
the Revolving Credit Facility, in whole or part, with one or more new term loan
facilities (each, a “Refinancing Term Facility”) or new revolving credit
facilities (each, a “Refinancing Revolving Facility” and together with the
Refinancing Term Facilities, the “Refinancing

 

65

--------------------------------------------------------------------------------


 

Facilities”), respectively, under this Agreement with the consent of the
Administrative Agent and the institutions providing such Refinancing Term
Facility or Refinancing Revolving Facility (and with respect to any Refinancing
Revolving Facility, subject to the consent of the Administrative Agent as to the
selection of lenders thereunder, to the extent that the consent of the
Administrative Agent would be required under Section 11.06 for any assignment of
Revolving Credit Commitments if such lender were a prospective assignee under
the Revolving Credit Facility), in each case, pursuant to a Refinancing
Amendment that will be secured by the Collateral (other than during a Collateral
Suspension Period) (the Indebtedness in respect of any Refinancing Facilities,
“Refinancing Debt”); provided that:

 

(i)                                     any Refinancing Term Facility does not
mature prior to the maturity date of, or have a shorter weighted average life to
maturity than the then-remaining weighted average life to maturity of the
applicable Term Loans being refinanced;

 

(ii)                                  any Refinancing Revolving Facility does
not mature (or require commitment reductions or amortization) prior to the
maturity date of the Revolving Credit Commitments being replaced;

 

(iii)                               there shall be no borrowers or guarantors in
respect of any Refinancing Facility that are not the Parent, the Borrower or a
Guarantor;

 

(iv)                              the other terms and conditions, taken as a
whole, of any such Refinancing Term Facility or Refinancing Revolving Facility
(excluding pricing, optional prepayment or redemption terms and, in respect of
any Refinancing Revolving Facility, the amount of any swing line commitment or
letter of credit sublimit (it being understood that in no event shall the amount
of any such letter of credit sublimit be less than the aggregate face amount of
outstanding letters of credit under the facility being refinanced or replaced
unless the applicable letter of credit issuer or issuers shall otherwise agree),
but including provisions with respect to a Collateral Suspension Period and a
Collateral Reinstatement Event) are substantially similar to, or not materially
more favorable to the lenders or investors, as applicable, providing such
Refinancing Term Facility or Refinancing Revolving Facility, as applicable,
than, the terms and conditions, taken as a whole, applicable to the Term A-1
Loan, Term A-2 Loan or Revolving Credit Commitments being refinanced or
replaced, as determined by the Borrower in good faith and except for covenants
or other provisions applicable only to periods after the applicable Maturity
Date;

 

(v)                                 any Refinancing Facilities issued or
incurred during a Collateral Suspension Period shall be issued or incurred as
unsecured indebtedness, but may contain a “springing” collateral provision
substantially similar to a Collateral Reinstatement Event; and

 

(vi)                              the aggregate principal amount of any
Refinancing Facility shall not be greater than the aggregate principal amount
(or committed amount) of the Term Loans or Revolving Credit Loans and Revolving
Credit Commitments (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term Loans or Revolving Credit
Loans and Revolving Credit Commitments being refinanced or replaced will be
permanently reduced and/or prepaid substantially simultaneously with the
issuance thereof.

 

(b)                                 Notwithstanding the foregoing, no
Refinancing Facility shall become effective under this Section 2.17 unless on
the date of such effectiveness (the “Refinancing Borrowing Date”), the Borrower
shall have delivered to the Administrative Agent a certificate of each Loan
Party dated as of the date of effectiveness signed by a Responsible Officer of
such Loan Party (I) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to the Refinancing Facility, and (II) in

 

66

--------------------------------------------------------------------------------


 

the case of the Borrower, certifying that, before and after giving effect to
such Refinancing Facility, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the date of effectiveness, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.17(b), the representations and
warranties contained in Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, and (y) no Default or Event of Default exists.

 

(c)                                  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Refinancing Debt incurred pursuant thereto (including the addition of such
Refinancing Debt as a separate “Facility” hereunder and treated in a manner
consistent with the Facilities being refinanced, including for purposes of
prepayments and voting).  Any Refinancing Amendment may, without the consent of
any person other than the Borrower and the institutions providing such
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower to effect the provisions of or consistent
with this Section 2.17.  The Lenders hereby authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches of Refinancing
Debt and to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches of Refinancing Debt, in
each case on terms consistent with and/or to effect the provisions of this
Section 2.17.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received

 

67

--------------------------------------------------------------------------------


 

pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
other than penalties, interest and expenses resulting from the gross negligence
or willful misconduct of such recipient.  The Loan Parties shall also, and do
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Loan Parties by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, severally indemnify, and shall make payment in respect thereof within 10
days after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Loan Parties in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any

 

68

--------------------------------------------------------------------------------


 

Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.  (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

69

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, executed originals
of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI,

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of Exhibit
H-1 to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate

 

70

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                               Treatment of Certain Refunds.  Unless required
by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section or Section 3.04(a), it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section or
Section 3.04(a) with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other

 

71

--------------------------------------------------------------------------------


 

charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the L/C Issuer in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)                                  FATCA. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i)

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

72

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such

 

73

--------------------------------------------------------------------------------


 

Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss or expense (excluding loss of anticipated profits) incurred
by reason of the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  A certificate of a
Lender setting forth the amount or amounts necessary to compensate such Lender
delivered to the Borrower shall be conclusive absent manifest error.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different

 

74

--------------------------------------------------------------------------------


 

Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions to Closing Date.  The occurrence of the
Closing Date and the obligation of the Lenders and the L/C Issuer to make Credit
Extensions on the Closing Date are subject to satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     Credit Agreement.  Executed counterparts
of this Agreement, sufficient in number for distribution to the Administrative
Agent and the Borrower; and

 

(ii)                                  Corporate Documents.

 

(A)                               Such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party; and

 

(B)                               Such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that

 

75

--------------------------------------------------------------------------------


 

failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(iii)                               Notes.  One or more Notes, as applicable,
executed by the Borrower in favor of each Lender requesting Notes.

 

(iv)                              Personal Property Collateral Documents.  An
amended and restated pledge and security agreement, in substantially the form of
Exhibit F (together with each other pledge and security agreement delivered
pursuant to Section 6.10, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

 

(A)                               certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                               proper financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement; provided that, the Collateral granted by
the Target shall not be deemed granted until consummation of the Victory
Acquisition,

 

(C)                               completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements, provided that, effective financing statements listing the Target
shall not be required prior to the initial Credit Extension,

 

(D)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Security Agreement
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby, and

 

(E)                                evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements).

 

(v)                                 [Reserved].

 

(vi)                              Legal Opinions.

 

(A)                               a favorable opinion of Sidley Austin LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request; and

 

(B)                               favorable opinions of local counsel to the
Loan Parties in Georgia, Washington and any other applicable local jurisdiction,
addressed to the

 

76

--------------------------------------------------------------------------------


 

Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request.

 

(vii)                           Governmental and Third Party Approvals. 
Certificate signed by a Responsible Officer of the Borrower certifying that all
governmental and third party approvals necessary in connection with the Victory
Acquisition, the financing contemplated hereby and the continuing operations of
the Loan Parties have been obtained and are in full force and effect, and all
applicable waiting periods have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the Victory Acquisition or the financing thereof
contemplated hereunder, except for such governmental and third party approvals
the failure to obtain could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(viii)                        Closing Officer’s Certificate.  A certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.01(a), (b) and (c) have been satisfied and
(B) that since May 4, 2015, there has been no event or circumstance that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Closing Date Material Adverse Effect.

 

(ix)                              Financial Information.

 

(A)                               The Audited Financial Statements, the Interim
Financial Statements and the Monthly Financial Statements;

 

(B)                               projected income statements, balance sheets
and cash flow statements prepared by the Borrower on a Pro Forma Basis and
giving effect to the Victory Acquisition, the Loans contemplated hereby and the
use of proceeds therefrom through and including the 2020 Fiscal Year, on a
quarterly basis for the Fiscal Year ended December 31, 2015 and on an annual
basis thereafter;

 

(C)                               a pro forma consolidated balance sheet of the
Parent and its Subsidiaries as of the date of the most recent consolidated
balance sheet delivered pursuant to clause (ix)(A) above, adjusted to give
effect to the consummation of the Victory Acquisition and the Loans contemplated
hereby as if such transactions had occurred on such date, and which is
consistent in all material respects with the sources and uses of cash for the
Victory Acquisition previously described in the Confidential Information
Memorandum (for Private Lenders only) dated as of May 2015 and the projections
delivered pursuant to clause (ix)(B) above; and

 

(D)                               an officer’s certificate prepared by the chief
financial officer of the Borrower as to the financial condition, solvency and
related matters of the Borrower and its Subsidiaries, after giving effect to the
Victory Acquisition, the Loans to be made on the Closing Date and the other
transactions contemplated by the Loan Documents, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(x)                                 Insurance.  Evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the

 

77

--------------------------------------------------------------------------------


 

certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or lender’s loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral.

 

(xi)                              Victory Acquisition.

 

(A)                               Evidence that the Victory Acquisition shall
have been or shall concurrently be consummated in accordance with applicable law
and substantially in accordance with that certain Equity Purchase Agreement
dated as of May 4, 2015 among the Borrower, KapStone Charleston Kraft LLC, VP
Holdco, Inc. and Victory Packaging Management, LLC (including all exhibits,
schedules, appendices and attachments thereto, the “Victory Purchase Agreement”)
submitted to the Administrative Agent, and no provision of the Victory Purchase
Agreement or the other documentation relating to the Victory Acquisition
(collectively, the “Victory Acquisition Documents”) shall have been waived,
amended, supplemented or otherwise modified in any manner materially adverse to
the Lenders without the approval of the Arrangers and the Administrative Agent.

 

(B)                               A copy, certified by a Responsible Officer of
the Borrower as true and complete, of each Victory Acquisition Document as
originally executed and delivered, together with all exhibits and schedules
thereto, and evidence that the aggregate purchase price of the Victory
Acquisition (excluding working capital, earnouts and other adjustments but
including the repayment of certain indebtedness of the Target and its
Subsidiaries existing at the time of the Victory Acquisition) shall not exceed
$615 million.

 

(xii)                           Capitalization.  The pro forma capitalization
and structure of the Loan Parties (excluding any change in ownership of the
Parent involving a non-material shareholder) after giving effect to the Victory
Acquisition as disclosed in the Confidential Information Memorandum (for Private
Lenders only) dated as of May 2015 shall not have been modified in any material
respect without the approval of the Administrative Agent.

 

(xiii)                        Debt.  Evidence that (A)  the Credit Agreement
dated as of March 16, 2010 among Victory Packaging L.P., as borrower, the
lenders from time to time party thereto and Bank of America, N.A. as
administrative agent and swing line lender (as amended through the date hereof,
the “Existing Target Credit Agreement”) shall have been (or, concurrently with
the occurrence of the Closing Date, will be) repaid in full and all Liens in
connection therewith released and (B) the Loan Parties shall have no Debt other
than the Debt incurred pursuant to the Facilities and other Debt permitted
pursuant to Section 7.01.

 

(xiv)                       Indebtedness Under Existing Credit Agreement. 
Evidence that all Indebtedness under the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, repaid in full with the proceeds of
the initial Credit Extension under this Agreement.

 

(xv)                      Patriot Act.  All available information regarding the
Borrower, Target and each of their respective Subsidiaries to the extent
reasonably required by the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent or a Lender, with respect to the Lenders’ requirements
under the Patriot Act.

 

(xvi)                       Request for Credit Extension.  The Administrative
Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension with respect to the Credit Extensions to
be made on the Closing Date in accordance with the requirements hereof.

 

(xvii)                    Other.  Such other customary documents, agreements,
certificates or opinions as the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any Lender reasonably may require.

 

(b)                                 Representations and Warranties.  (A) The
representations and warranties made by the equity holders of the Target, as
sellers, and the Target in the Victory Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower has the right
(determined without regard to any notice requirement) to terminate its
obligations (or refuse to consummate the Victory Acquisition) under the Victory
Purchase Agreement as a result of a breach or inaccuracy of such representations
in the Victory Purchase Agreement, shall in each case be true and correct in all
material respects; and (B) the Specified Representations shall in each case be
true and correct in all material respects (except to the extent already
qualified by materiality pursuant to the terms thereof, in which case they shall
be true and correct in all respects) on and as of the date of hereof, except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects (except to the extent already qualified by materiality pursuant to the
terms thereof in which case they shall be true and correct in all respects) as
of such earlier date, and (2) that for purposes of this Section 4.01(b) if any
representation or warranty is qualified by, or subject to a “material adverse
effect” or “material adverse change,” such term shall mean a Closing Date
Material Adverse Effect.

 

(c)                                  No Material Adverse Change; No Default. 
(i) Since May 4, 2015, there has been no event or circumstance that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Closing Date Material Adverse Effect and (ii) no Default or Event of Default
under Section 8.01(a) or (c) shall have occurred or be continuing.

 

(d)                                 Fees and Expenses.

 

(i)                                     (A) All fees and expenses required to be
paid to the Administrative Agent and the Arrangers on or before the Closing Date
shall have been paid and (B) all fees and expenses required to be paid to the
Lenders on or before the Closing Date shall have been paid.

 

(ii)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

79

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  Other than
with respect to the Credit Extensions to be made on the Closing Date, the
obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, shall be true and correct in all material respects (except to the
extent already qualified by materiality pursuant to the terms thereof in which
case they shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except to the extent already
qualified by materiality pursuant to the terms thereof in which case they shall
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 4.02, the representations and warranties contained
in Sections 5.04 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower (other than the Request for Credit
Extension delivered with respect to the Credit Extensions to be made on the
Closing Date) shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                        Organization.  Each Loan Party and its Subsidiaries
is validly existing and in good standing under the laws of its jurisdiction of
organization; and each Loan Party and its Subsidiaries is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

5.02                        Authorization; No Conflict.  Each Loan Party is duly
authorized to execute and deliver each Loan Document to which it is a party, the
Borrower is duly authorized to borrow monies hereunder and each Loan Party is
duly authorized to perform its Obligations under each Loan Document to which it
is a party.  The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party, and the borrowings by the Borrower
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of Law, (ii) the charter, by-laws or other organizational documents of
any Loan Party or (iii) any agreement, indenture, instrument or other document
material to the business of any Loan Party, or any judgment, order or decree,
which is binding upon any Loan Party or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents).

 

5.03                        Validity and Binding Nature.  Each of this Agreement
and each other Loan Document to which any Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

 

5.04                        Financial Condition.  The Audited Financial
Statements and the Interim Financial Statements, copies of each of which have
been delivered to each Lender, present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries or the Target, as applicable, in each case, as at such dates
and for such periods in accordance with GAAP, subject, in the case of the
Interim Financial Statements, to changes resulting from normal year-end audit
adjustments and the absence of footnotes.

 

5.05                        No Material Adverse Change.  Since December 31,
2014, except as set forth in the Parent’s reports on Forms 10-K, 10-Q and 8-K
filed with the SEC on or prior to May 5, 2015, there has been no material
adverse change in the financial condition, operations, assets, business or
properties of the Loan Parties and their Subsidiaries taken as a whole.

 

5.06                        Litigation and Contingent Liabilities.  Except as
set forth in the Parent’s reports on Forms 10-K, 10-Q and 8-K filed with the SEC
at least two Business Days prior to the Closing Date, no litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened in writing against any Loan Party or its Subsidiaries as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

5.07                        Ownership of Properties; Liens.  Each Loan Party and
its Subsidiaries owns good and, in the case of real property, marketable title
to all of its properties and assets, real and personal, tangible and intangible,
of any nature whatsoever (including patents, trademarks, trade names, service
marks and copyrights), free and clear of all Liens, except for Liens permitted
by Section 7.02 and except where the failure to have such title or other
interest could not reasonably be expected to have a Material Adverse Effect.

 

5.08                        Equity Ownership; Subsidiaries.  All issued and
outstanding Capital Securities of the Borrower and its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens (other than (i) those in favor of the Administrative Agent and
(ii) any Permitted Liens) and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities, except
where the failure to so comply would not have a Material Adverse Effect. 
Schedule 5.08 sets forth the authorized Capital Securities of each Loan Party
(other than the Parent) as of the Closing Date. All of the issued and
outstanding Capital Securities of the Borrower are

 

81

--------------------------------------------------------------------------------


 

owned by Parent, and all of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary are, directly or indirectly, owned by the
Borrower.  Except as set forth on Schedule 5.08, as of the Closing Date, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Loan Party or its Subsidiaries.

 

5.09                        ERISA Compliance.

 

(a)                                 Except for any occurrences that are not
reasonably expected to result in a Material Adverse Effect, (i) each Pension
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state laws, (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the IRS or such Pension Plan is entitled to rely on
an opinion letter issued by the IRS with respect to the prototype plan on which
such Pension Plan is based and (iii) to the knowledge of the Borrower, nothing
has occurred that would prevent, or cause the loss of, the tax-qualified status
of any Pension Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or actions by any
Governmental Authority, with respect to any Pension Plan that are reasonably
expected to have a Material Adverse Effect.  To the knowledge of the Borrower,
there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or is
reasonably expected to result in a Material Adverse Effect.

 

(c)                                  (i) Since December 31, 2010, no ERISA Event
has occurred, (ii) except for any failures that are not reasonably expected to
resulting in a Material Adverse Effect, since December 31, 2010 the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher,
other than for any Pension Plan with respect to which the failure to attain such
percentage would not reasonably be expected to result in a Material Adverse
Effect; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that has resulted in liability under Section 4069 of ERISA which has
resulted in a Material Adverse Effect to the Borrower.

 

5.10                        Investment Company Act.  No Loan Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company” or is required
to be registered as an “investment company,” in each case, within the meaning of
the Investment Company Act of 1940.

 

5.11                        Regulation U.  The Borrower is not engaged
principally, or as one of its material activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

5.12                        Taxes.  Except as disclosed on Schedule 5.12, each
Loan Party and its Subsidiaries has timely filed all material tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

5.13                        Solvency, etc.  On the Closing Date, and immediately
prior to and after giving effect to the issuance of each Letter of Credit and
each borrowing hereunder and the use of the proceeds thereof,

 

82

--------------------------------------------------------------------------------


 

(a) the fair value of the assets of the Loan Parties and their Subsidiaries,
taken as a whole, and of the Borrower, individually is greater than the amount
of their or its liabilities (including contingent liabilities), as applicable,
(b) the present fair saleable value of the assets of the Loan Parties and their
Subsidiaries, taken as a whole, and of the Borrower, individually, is not less
than the amount that will be required to pay the probable liability on their or
its debts as they become absolute and matured, as applicable (c) the Loan
Parties and their Subsidiaries, taken as a whole, and the Borrower,
individually, do, or does, as applicable, not intend to, and do, or does, as
applicable not believe that they or it will, incur debts or liabilities beyond
their or its ability, as applicable, to pay as such debts and liabilities mature
and (d) the Loan Parties and their Subsidiaries, taken as a whole, and the
Borrower, individually, are, or is, as applicable, not engaged in business or a
transaction, and are, or is, as applicable, not about to engage in business or a
transaction, for which their or its property, as applicable, would constitute
unreasonably small capital.

 

5.14                        Environmental Matters.  The on-going operations of
each Loan Party and its Subsidiaries comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. Each Loan Party
and its Subsidiaries has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and each Loan Party and its Subsidiaries is in compliance with all
terms and conditions thereof, except, in each case, where the failure to do so
could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  Except as disclosed on Schedule
5.14(a), no Loan Party nor any of its Subsidiaries or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal, state or local Governmental Authority,
nor subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance, in
each case that could reasonably be expected to result in a Material Adverse
Effect.  Except as disclosed on Schedule 5.14, or as would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, there are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, by any Loan Party
or its Subsidiaries.  No Loan Party nor any of its Subsidiaries operates any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances in each case that could
reasonably be expected to result in a Material Adverse Effect.

 

5.15                        Insurance.  Each Loan Party and its Subsidiaries and
their properties are, to such Loan Party’s knowledge, insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties or their Subsidiaries, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Parties or such Subsidiaries operate.

 

5.16                        Real Property.  Set forth on Schedule 5.16 is a
complete and accurate list, as of the Closing Date, of the address of all real
property owned or leased by any Loan Party, together with, in the case of leased
property, the name of the lessor of such property.

 

5.17                        Information.  No written information furnished by
any Loan Party or its Subsidiaries to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby, when taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make such information
(taken as a whole) not materially misleading in light of the circumstances under
which made (it being recognized by the Administrative

 

83

--------------------------------------------------------------------------------


 

Agent and the Lenders that any projections and forecasts provided by the
Borrower are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may materially differ from projected or
forecasted results).

 

5.18                        Intellectual Property.  Each Loan Party and its
Subsidiaries owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties and their Subsidiaries, except
when the failure to have such rights could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the operation of the
respective businesses of the Borrower or any of its Subsidiaries as currently
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect.

 

5.19                        Labor Matters.  Except as set forth on Schedule
5.19, as of the Closing Date, no Loan Party nor any of its Subsidiaries is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 5.19, Hours worked by and
payment made to employees of the Loan Parties and their Subsidiaries are not in
material violation of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters, except as could not reasonably be
expected to have a Material Adverse Effect.

 

5.20                        No Default.  No Default or Event of Default exists
or would result from the consummation of the transactions contemplated hereunder
or under any other Loan Document.

 

5.21                        Related Agreements, etc.

 

(a)                                 The Borrower has heretofore furnished the
Administrative Agent a true and correct copy of the Related Agreements;

 

(b)                                 Each Loan Party and, to the Borrower’s
knowledge, each other party to the Related Agreements, has duly taken all
necessary corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby;

 

(c)                                  The Related Transactions do, as of the
Closing Date, and will, after the Closing Date, comply in all material respects
with all applicable legal requirements, and all necessary governmental,
regulatory, creditor, shareholder, partner and other material consents,
approvals and exemptions required to be obtained by the Loan Parties and, to the
Borrower’s knowledge, each other party to the Related Agreements in connection
with the Related Transactions will be, prior to consummation of the Related
Transactions, duly obtained and will be in full force and effect, except to the
extent such failure would not result in a Material Adverse Effect. As of the
date of the Related Agreements, all applicable waiting periods with respect to
the Related Transactions will have expired without any action being taken by any
competent Governmental Authority which restrains, prevents or imposes material
adverse conditions upon the consummation of the Related Transactions; and

 

(d)                                 The execution and delivery of the Related
Agreements did not, and the consummation of the Related Transactions will not,
violate in any material respect any statute or

 

84

--------------------------------------------------------------------------------


 

regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on any Loan Party or, to the Borrower’s knowledge,
any other party to the Related Agreements, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument or
other document, or any judgment, order or decree, to which any Loan Party is a
party or by which any Loan Party is bound or, to the Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound.

 

5.22                        Casualty, Etc.  Except as set forth on Schedule
5.22, neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.23                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the holders of the Obligations a legal, valid and
enforceable first priority security interest (subject to Liens permitted by
Section 7.02) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.  Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.
Notwithstanding anything herein (including this Section 5.23) or in any other
Loan Document to the contrary, none of the Parent, the Borrower or any other
Loan Party makes any representation or warranty under this Section 5.23 during
any Collateral Suspension Period.

 

5.24                        [Reserved].

 

5.25                        OFAC.   None of the Parent, the Borrower, nor any of
their respective Subsidiaries, nor, to the knowledge of the Parent, the Borrower
and their Subsidiaries, any director, officer, employee or controlled affiliate
thereof, is (i) currently the subject or target of any Sanctions, (ii) included
on OFAC’s List of Specially Designated nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction.

 

5.26                        Anti-Corruption Laws.   The Parent, the Borrower and
their respective Subsidiaries are in material compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and (in the case of
the Target and its Subsidiaries, from and after the Closing Date) have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

6.01                        Reports, Certificates and Other Information. 
Deliver to the Administrative Agent for prompt distribution to each Lender:

 

85

--------------------------------------------------------------------------------


 

(a)                                 Annual Report.  Promptly when available and
in any event within 90 days after the close of each Fiscal Year, a consolidated
balance sheet of the Parent and its Subsidiaries for such Fiscal Year, and the
related statements of earnings and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

 

(b)                                 Interim Reports. (i) Promptly when available
and in any event within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year, certified by a Responsible Officer of the Parent as
fairly presenting in all material respects the financial condition and results
of operations of the Parent and its Subsidiaries in accordance with GAAP,
subject only to changes resulting from normal year-end audit adjustments and
subject to the absence of footnotes; and (ii) promptly upon request of the
Administrative Agent, consolidated balance sheets of the Parent and its
Subsidiaries as of the end of the most recent month, together with consolidated
statements of earnings and a consolidated statement of cash flows for such month
and for the period beginning with the first day of such Fiscal Year and ending
on the last day of such month, together with a comparison with the corresponding
period of the previous Fiscal Year.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent for prompt distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 Compliance Certificates.  Contemporaneously
with the furnishing of a copy of each annual audit report pursuant to
Section 6.01(a) and each set of quarterly statements pursuant to
Section 6.01(b), a duly completed compliance certificate in the form of
Exhibit D, with appropriate insertions and signed by a Responsible Officer of
the Parent, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 7.14 and to the effect that such officer has
not become aware of any Default or Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it and (ii) a description of each event, condition or
circumstance during the last Fiscal Quarter requiring a mandatory prepayment
under Section 2.05(b).

 

(b)                                 Reports to the SEC and to Shareholders. 
Promptly upon the filing or sending thereof, copies of all regular, periodic or
special reports of any Loan Party or its Subsidiaries filed with the SEC; copies
of all registration statements of any Loan Party filed with the SEC (other than
on Form S-8); and copies of all proxy statements or other communications made to
security holders generally.

 

(c)                                  Notice of Default, Litigation and ERISA
Matters.  Promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by the Parent or the Subsidiary
affected thereby with respect thereto:

 

(i)                                     the occurrence of a Default or Event of
Default;

 

86

--------------------------------------------------------------------------------


 

(ii)                                  any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Administrative Agent which has been instituted or, to the
knowledge of a Responsible Officer of the Borrower, is threatened in writing
against any Loan Party or their Subsidiaries or to which any of the properties
of any thereof is subject that could reasonably be expected to have a Material
Adverse Effect;

 

(iii)                               the occurrence of any ERISA Event;

 

(iv)                              any cancellation or material change in any
material insurance maintained by any Loan Party or its Subsidiaries;

 

(v)                                 any other event (including (i) any violation
of any Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) that could reasonably
be expected to have a Material Adverse Effect; or

 

(vi)                              any (A) Asset Disposition by any Loan Party or
any of its Subsidiaries or (B) the incurrence or issuance by any Loan Party or
any of its Subsidiaries of any Debt (other than Debt permitted under Sections
7.01 (a) — (n)), in each case, to the extent requiring a mandatory prepayment
under Section 2.05(b).

 

(d)                                 Management Reports.  Upon reasonable request
from the Administrative Agent and promptly following receipt thereof, copies of
all detailed financial and management reports submitted to the Parent or the
Borrower by independent accountants in connection with each annual or interim
audit made by such auditors of the books of the Parent or the Borrower;

 

(e)                                  Projections.  As soon as practicable, and
in any event not later than 45 days after the commencement of each Fiscal Year,
financial projections for the Parent and its Subsidiaries for such Fiscal Year
(including quarterly operating and cash flow budgets) prepared in a manner
consistent with the projections delivered by the Parent to the Administrative
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to the Administrative Agent, accompanied by a certificate of a Responsible
Officer of the Parent on behalf of the Parent to the effect that (a) such
projections were prepared by the Parent in good faith, (b) the Parent has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions;

 

(f)                                   Related Transactions.  Promptly following
receipt, copies of any material notices (including notices of default or
acceleration) received in connection with the Related Transactions; and

 

(g)                                  Other Information.  Promptly from time to
time, such other information concerning the Loan Parties as the Administrative
Agent may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative

 

87

--------------------------------------------------------------------------------


 

Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may make available to the Lenders, Voting Participants and the L/C
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

6.03                        Books, Records and Inspections.  Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as reasonably requested.  All such inspections or audits by
the Administrative Agent shall be at the Borrower’s expense; provided that
following the Closing Date and so long as no Event of Default has occurred and
is continuing, the Borrower shall only be required to reimburse the
Administrative Agent for the cost of one inspection or audit in any Fiscal Year.

 

88

--------------------------------------------------------------------------------


 

6.04                        Maintenance of Property; Insurance.

 

(a)                                 Keep, and cause each other Loan Party and
its Subsidiaries to keep, all property useful and necessary in the business of
the Loan Parties and their Subsidiaries in good working order and condition,
ordinary wear and tear excepted.

 

(b)                                 Maintain, and cause each other Loan Party
and its Subsidiaries to maintain, with financially sound insurance companies,
such insurance coverage as may be required by any law or governmental regulation
or court decree or order applicable to it and such other insurance, to such
extent and against such hazards and liabilities, as is customarily maintained by
companies similarly situated, and, upon request of the Administrative Agent,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties and
their Subsidiaries. The Borrower shall cause each issuer of an insurance policy
to provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as lender’s loss payee with respect to each policy of
property or casualty insurance and naming the Administrative Agent as an
additional insured with respect to each policy of liability insurance, (ii)
providing that 30 days’ notice will be given to the Administrative Agent prior
to any cancellation of, material reduction or change in coverage provided by or
other material modification to such policy and (iii) reasonably acceptable in
all other respects to the Administrative Agent.

 

(c)                                  Unless the Borrower provides the
Administrative Agent with evidence of the insurance coverage required by this
agreement, the Administrative Agent may, following written notice to the
Borrower, purchase insurance at the Borrower’s expense to protect the
Administrative Agent’s and the Lenders’ interests in the Collateral (other than
during a Collateral Suspension Period). This insurance may, but need not,
protect any Loan Party’s interests. The coverage that the Administrative Agent
purchases may not pay any claim that is made against any Loan Party in
connection with the Collateral. The Borrower may later cancel any insurance
purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence that the company has obtained insurance as
required by this Agreement. If the Administrative Agent purchases insurance for
the Collateral, the Borrower will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
principal amount of the Loans owing hereunder. The costs of the insurance may be
more than the cost of the insurance the Loan Parties may be able to obtain on
their own.

 

6.05                        Compliance with Laws; Payment of Taxes and
Liabilities.

 

(i) Comply, and cause each other Loan Party and its Subsidiaries to comply, in
all material respects with all applicable Laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect, (ii) without
limiting clause (i) above, ensure, and cause each other Loan Party and its
Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party or its Subsidiaries is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (B) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders and (iii) pay, and
cause each other Loan Party and its Subsidiaries to pay, prior to delinquency,
all taxes and other governmental charges against it or any collateral, as well
as claims of any kind which, if unpaid, could become a Lien on any of its
property; provided that the foregoing shall not require any Loan Party or its
Subsidiaries to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set

 

89

--------------------------------------------------------------------------------


 

aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any collateral,
such contest proceedings shall stay the foreclosure of such Lien or the sale of
any portion of the collateral to satisfy such claim.

 

6.06                        Maintenance of Existence, etc.  Maintain and
preserve, and (subject to Section 7.05 or 7.06) cause each other Loan Party and
its Subsidiaries to maintain and preserve, (a) its existence and good standing
in the jurisdiction of its organization and (b) its qualification to do business
and good standing in each jurisdiction where the nature of its business makes
such qualification necessary (other than such jurisdictions in which the failure
to be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect); provided that, any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in its best interests and is not materially disadvantageous to
the Lenders, and, if such Subsidiary is a Loan Party, such Loan Party’s assets
and property (including revenues) are transferred to another Loan Party.

 

6.07                        Use of Proceeds.  Use the proceeds of the Loans, and
the Letters of Credit, solely to finance the Related Transactions (including the
repayment of Debt of the Target existing at the time of the Victory
Acquisition), to refinance certain existing Debt of the Loan Parties and their
Subsidiaries (including Debt under the Existing Credit Agreement), for working
capital purposes, for Capital Expenditures and for other general business
purposes, including Permitted Acquisitions and Permitted Parent Dividends, and
not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

 

6.08                        ERISA Compliance.  Except for any failure that would
not reasonably be expected to result in a Material Adverse Effect (a) maintain
each Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Pension Plan that is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Pension Plan
subject to Section 412, Section 430 or Section 431 of the Code.

 

6.09                        Environmental Matters.   If any release or
threatened release or other disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of any Loan Party
or its Subsidiaries, the Borrower shall, or shall cause the applicable Loan
Party or applicable Subsidiary to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Borrower shall, and shall cause
each other Loan Party and each Subsidiary to, comply with any Federal or state
judicial or administrative order requiring the performance at any real property
of any Loan Party or any Subsidiary of activities in response to the release or
threatened release of a Hazardous Substance, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. To the
extent that the transportation of Hazardous Substances is permitted by this
Agreement, the Borrower shall, and shall cause its Subsidiaries to, dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in material compliance with Environmental Laws.

 

6.10                        Further Assurances.  Notify the Administrative Agent
promptly upon the formation or acquisition of any direct or indirect Domestic
Subsidiary or Foreign Subsidiary and, subject to any qualifications set forth in
the definition of Permitted Acquisition, promptly and in any event within 30
days of such formation or acquisition take (other than during a Collateral
Suspension Period), and cause each other Loan Party to take (other than during a
Collateral Suspension Period), such actions as are necessary or as the
Administrative Agent or the Required Lenders may reasonably request from time to

 

90

--------------------------------------------------------------------------------


 

time to ensure that the Obligations of each Loan Party under the Loan Documents
are secured by substantially all of the assets of the Parent, the Borrower and
each Domestic Subsidiary (other than any Securitization Entity) of the Parent
(including all Capital Securities of the Borrower and each direct or indirect
Domestic Subsidiary and 65% of all Capital Securities of each direct Material
Foreign Subsidiary) and guaranteed by each Domestic Subsidiary and Foreign
Subsidiary of the Borrower (including any such Subsidiary acquired or created
after the Closing Date but excluding any Securitization Entity), except where
the guarantee by any such Foreign Subsidiary would be unlawful under applicable
law or create material and adverse tax consequences for the Loan Parties, as
determined by the Borrower in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors, including (other
than during a Collateral Suspension Period) (i) the execution and delivery of
security agreements, pledge agreements, financing statements and other
documents, and the filing of any of the foregoing and (ii) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.

 

6.11                        Deposit Accounts.  Unless the Administrative Agent
otherwise consents in writing, in order to facilitate the Administrative Agent’s
and the Lenders’ maintenance and monitoring of their security interests in the
Collateral, not (other than during a Collateral Suspension Period) maintain any
deposit or similar accounts with any bank or financial institution other than
the Administrative Agent unless (i) the aggregate amount held in such deposit
accounts is less than (x) $2,000,000 with respect to any single deposit account
and (y) $10,000,000 with respect to all such accounts, or (ii) such deposit
account is subject to a Deposit Account Control Agreement; provided however,
that with respect to any account which is required to be subject to a Deposit
Account Control Agreement pursuant to the terms hereof, such Deposit Account
Control Agreement must be delivered no later than (A) 90 days following the
Closing Date in the case of any such account existing as of the Closing Date or
(B) 90 days following the acquisition of such account in the case of any such
account acquired after the Closing Date pursuant to a Permitted Acquisition.

 

6.12                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which any Loan Party or any Subsidiary is a party, keep such leases
in full force and effect and not allow such leases to lapse or be terminated or
any rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably be expected to have a Material Adverse Effect.

 

6.13                        [Reserved].

 

6.14                        Post-Closing Obligations.  Deliver to the
Administrative Agent the items listed on Schedule 6.14 by the date specified in
Schedule 6.14 (or such later date as agreed to by the Administrative Agent).

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been

 

91

--------------------------------------------------------------------------------


 

terminated or Cash Collateralized, each Loan Party agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

 

7.01                        Debt.  Not, and not permit any other Loan Party or
its Subsidiaries to, create, incur, assume or suffer to exist any Debt, except:

 

(a)                                 Obligations under this Agreement and the
other Loan Documents;

 

(b)                                 Debt secured by Liens permitted by
Section 7.02(d), and extensions, renewals and refinancings thereof; so long as
(i) no Event of Default or Default has occurred and is continuing on the date
any such Debt is incurred or would result therefrom, and (ii) after giving
effect to such Debt, Borrower is in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 7.14 as of the last day of the most
recent Fiscal Quarter for which a Compliance Certificate has been delivered;

 

(c)                                  Debt (other than Intercompany Subordinated
Debt) (i) of the Borrower to any Guarantor, of any Guarantor to any other
Guarantor, or of any Guarantor to the Borrower, (ii) of any Foreign Subsidiary
to any Loan Party, subject to the limitations set forth in Section 7.11(g),
(iii) of any Subsidiary that is not a Loan Party to any Subsidiary that is not a
Loan Party; provided that, to the extent requested in writing by the
Administrative Agent (other than during a Collateral Suspension Period), any
such Debt owing to a Loan Party shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and pledged and
delivered to the Administrative Agent pursuant to the Collateral Documents as
additional collateral security for the Obligations, and the obligations of any
Loan Party under such demand note shall be subordinated to the Obligations of
the Borrower hereunder in a manner reasonably satisfactory to the Administrative
Agent;

 

(d)                                 Debt owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person),
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(e)                                  Debt in respect of insurance premium
financings in the ordinary course of business so long as such Debt does not
exceed the unpaid amount of such premium;

 

(f)                                   Hedging Obligations incurred for bona fide
hedging purposes and not for speculation, and Debt in respect of Cash Management
Agreements;

 

(g)                                  Debt outstanding on the date hereof and
listed on Schedule 7.01 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Debt is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate

 

92

--------------------------------------------------------------------------------


 

applicable to any such refinancing, refunding, renewing or extending Debt does
not exceed the then applicable market interest rate;

 

(h)                                 Contingent Liabilities arising with respect
to indemnification obligations in favor of (i) sellers in connection with
acquisitions permitted under Section 7.11 or (ii) purchasers in connection with
dispositions permitted under Section 7.05;

 

(i)                                     Contingent Liabilities in respect of
guarantees of any Loan Party or any Subsidiary in respect of Debt or other
obligations otherwise permitted hereunder and to the extent such Debt is
required to be subordinated such Contingent Liabilities will be equally
subordinated;

 

(j)                                    Intercompany Subordinated Debt in an
aggregate outstanding principal amount not at any time exceeding $87,000,000
(plus accrued paid-in-kind interest);

 

(k)                                 Debt incurred pursuant to any Securitization
Transaction, in an aggregate amount not to exceed $350,000,000 at any one time
outstanding;

 

(l)                                     Debt of any Person that becomes a
Subsidiary of a Loan Party in a transaction permitted hereunder (including
extensions, refinancing, renewals and replacements thereof that do not increase
the outstanding principal amount thereof); provided that (i) such Debt exists at
the time such Person becomes a Subsidiary and is not created in anticipation of
or in connection with the transaction or series of transactions pursuant to
which such Person became a Subsidiary of a Loan Party, (ii) no Default or Event
of Default has occurred and is continuing on the date of any such Debt is
incurred or would result therefrom, (iii) after giving effect to such Debt, the
Borrower is in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 7.14 as of the last day of the most recent Fiscal Quarter for
which a Compliance Certificate has been delivered and (iv) the aggregate
principal amount of Debt permitted by this clause shall not exceed $100,000,000;

 

(m)                             Debt consisting of Contingent Liabilities
(including, without limitation, in respect of minimum volumes and margins)
arising under tolling or other similar agreements entered into in connection
with the Chip Mill Outsourcings; and

 

(n)                                 unsecured Debt, in addition to the Debt
listed above, so long as (i) no Event of Default or Default has occurred and is
continuing on the date any such Debt is incurred or would result therefrom, and
(ii) after giving effect to such Debt, Borrower is in compliance on a Pro Forma
Basis with the financial covenants set forth in Section 7.14 as of the last day
of the most recent Fiscal Quarter for which a Compliance Certificate has been
delivered.

 

7.02                        Liens.  Not, and not permit any other Loan Party or
its Subsidiaries to create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)                                 Liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and, in each case, for
which it maintains adequate reserves;

 

(b)                                 Specified Encumbrances;

 

(c)                                  Liens described on Schedule 7.02 as of the
Closing Date;

 

93

--------------------------------------------------------------------------------


 

(d)                                 subject to the limitation set forth in
Section 7.01(b), (i) Liens arising in connection with Capital Leases (and
attaching only to the property being leased), (ii) Liens existing on property at
the time of the acquisition thereof by any Loan Party (and not created in
contemplation of such acquisition) and (iii) Liens on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property and, in each case, extensions, refinancing, renewals and
replacements of the obligations securing such Liens that do not increase the
outstanding principal amount thereof, provided that any such Lien attaches to
such property within 60 days of the acquisition thereof and attaches solely to
the property so acquired;

 

(e)                                  Liens arising under the Loan Documents;

 

(f)                                   Liens on the property of a Person existing
at the time such Person becomes a Subsidiary of a Loan Party in a transaction
permitted hereunder (including extensions, refinancing, renewals and
replacements of the obligations securing such Liens that do not increase the
outstanding principal amount thereof); provided, however, that any such Lien may
not extend to any other property of any Loan Party or any other Subsidiary that
is not a Subsidiary of such Person; provided, further, that any such Lien was
not created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Subsidiary of a Loan
Party;

 

(g)                                  the replacement, extension or renewal of
any Lien permitted by clause (c) above upon or in the same property subject
thereto arising out of the extension, renewal or replacement of the Debt secured
thereby (without increase in the amount thereof);

 

(h)                                 Liens arising under Permitted Securitization
Transactions;

 

(i)                                     (A) Liens on the portion of any Loan
Party’s Roanoke Rapids, North Carolina property which is leased, licensed or
otherwise occupied by a third party in connection with the Roanoke Rapids Chip
Mill Outsourcing (including, without limitation, any access or other easement
rights and any interconnection rights), provided that (i) such Liens do not
materially and adversely interfere with the Borrower’s use of the existing pulp
mill located at such site, (ii) such Liens attach solely to the portion of
property being leased, licensed or otherwise occupied by a the third party
(including, without limitation, any access or other easement rights and any
interconnection rights), and (iii) such third party and/or its lender(s), as
applicable, have entered into arrangements in form and substance reasonably
satisfactory to the Administrative Agent, which may include the release of the
Lien of the Administrative Agent on the portion of the property being leased,
licensed or otherwise occupied by the third party (including, without
limitation, any access or other easement rights and any interconnection rights)
and/or one or more subordination and non-disturbance agreements among the
Administrative Agent, the third party and/or its lender(s) and (B) to the extent
constituting a Lien, any lease, license or other occupancy right (including,
without limitation, any access or other easement rights and any interconnection
rights) permitted pursuant to clause (v) of Section 7.05(b); and

 

(j)                                    Liens not otherwise permitted above so
long as the aggregate principal amount of the Debt and other obligations subject
to such Liens does not at any time exceed $100,000,000.

 

7.03                        Operating Leases.  Not permit the aggregate amount
of all rental payments under Operating Leases made (or scheduled to be made) by
the Loan Parties and their Subsidiaries (on a consolidated basis) to exceed
$60,000,000 in any Fiscal Year.

 

94

--------------------------------------------------------------------------------


 

7.04                        Restricted Payments.  Not, and not permit any other
Loan Party or its Subsidiaries to make any distribution to any holders of its
Capital Securities, purchase or redeem any of its Capital Securities, pay any
management fees or similar fees or expenses to any of its equityholders or any
Affiliate thereof, or set aside funds for any of the foregoing. Notwithstanding
the foregoing:

 

(a)                                 the Borrower may reimburse Parent for
out-of-pocket costs and expenses incurred by Parent on behalf of or for the
benefit of the Borrower, and for fees charged by Parent to the Borrower, in an
aggregate amount not to exceed $16,000,000 during any Fiscal Year;

 

(b)                                 the Parent may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock;

 

(c)                                  the Parent may make payments pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Parent and its Subsidiaries, in each case pursuant to plans
existing on the Closing Date or otherwise adopted in the ordinary course of
business (and the Borrower may make distributions to Parent to be applied to
such payments);

 

(d)                                 any Subsidiary may (i) pay dividends or make
other distributions to any Loan Party and (ii) declare and pay dividends ratably
with respect to its equity interests;

 

(e)                                  so long as the Borrower files a
consolidated income tax return with Parent, the Borrower may make distributions
to Parent to permit Parent to pay federal and state income taxes then due and
owing; and

 

(f)                                   Borrower may make to Parent, and Parent
may distribute to its shareholders or apply to the repurchase of its Capital
Securities, the Permitted Parent Dividends.

 

7.05                        Mergers, Consolidations, Acquisitions, Sales.  Not,
and not permit any other Loan Party or its Subsidiaries to:

 

(a)                                 be a party to any merger or consolidation,
other than (i) in connection with a Permitted Acquisition, (ii) any merger or
consolidation of or by any Loan Party into the Borrower or into any other Loan
Party (provided that any such merger involving the Borrower must result in the
Borrower as the surviving entity), (iii) any merger or consolidation of or by
any Subsidiary into any Loan Party in a transaction in which the surviving
entity is such Loan Party, (iv) any merger or consolidation of or by any
Subsidiary that is not a Loan Party into any other Subsidiary that is not a Loan
Party or (v) any purchase or other acquisition by the Borrower or any Loan Party
of the assets or Capital Securities of any Loan Party, or

 

(b)                                 sell, transfer, convey or lease all or any
of its assets (including the sale of Capital Securities of any Subsidiary and
the sale of Receivables) except for (i) the disposition of assets no longer
useful or used in connection with such Loan Party’s business, (ii) the sales of
inventory in the ordinary course of business, (iii) the disposition of obsolete
or worn-out equipment, (iv) sales and dispositions of assets (including the
Capital Securities of Subsidiaries) for at least fair market value (as
determined by the Borrower in good faith), so long as the aggregate net book
value of all assets sold or otherwise disposed of in any Fiscal Year pursuant to
this clause (iv) does not exceed 10% of the net book value of the consolidated
assets of the Loan Parties (i.e. the amount listed under the “Total Assets” line
item on the Parent’s consolidated balance sheet) as of the last day of the
preceding Fiscal Year, (v)  the sale or contribution of Receivables under
Permitted

 

95

--------------------------------------------------------------------------------


 

Securitization Transactions, (vi) the sale, transfer, conveyance or lease of any
assets by any Subsidiary that is not a Loan Party to any other Subsidiary that
is not a Loan Party or (vii) the lease, license, or granting of other occupancy
rights in a portion of any Loan Party’s land located in Roanoke Rapids, North
Carolina in connection with the Roanoke Rapids Chip Mill Outsourcing (including,
without limitation, any access or other easement rights and any interconnection
rights), so long as such lease, license or other occupancy right (including,
without limitation, any access or other easement rights and any interconnection
rights) does not materially and adversely interfere with the Borrower’s use of
the existing pulp mill located at such site.

 

7.06                        Modification of Organization Documents.  Not permit
any Organization Documents of any Loan Party or its Subsidiaries to be amended
or modified in any way which could reasonably be expected to adversely affect
the interests of the Lenders; and not change, or allow any Loan Party to change,
its state of formation or its organizational form upon less than 30 days’ prior
notice to the Administrative Agent (or such shorter period as the Administrative
Agent shall agree in its sole discretion).

 

7.07                        Transactions with Affiliates.  Not, and not permit
any other Loan Party or its Subsidiaries to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, other than:

 

(a)                                 transactions between or among (i) any Loan
Party and any other Loan Party or any entity that becomes a Loan Party as a
result of such transaction or (ii) any Subsidiary that is not a Loan Party and
any other Subsidiary that is not a Loan Party;

 

(b)                                 transactions which are on terms no less
favorable than are obtainable from any Person which is not one of its
Affiliates;

 

(c)                                  transactions contemplated under the
Intercompany Subordinated Loan Agreement and otherwise permitted hereunder;

 

(d)                                 transactions expressly permitted under this
Agreement;

 

(e)                                  the payment of reasonable fees to directors
of the Parent, the Borrower or any of its Subsidiaries, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, and employment severance arrangements entered into with, directors, officers
or employees of the Parent, the Borrower or any of their Subsidiaries, in each
case, in the ordinary course of business; and

 

(f)                                   any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, compensation plans or arrangements, employment agreements,
collective bargaining agreements, stock options and stock ownership plans in the
ordinary course of business.

 

7.08                        Reserved.

 

7.09                        Inconsistent Agreements.  Not, and not permit any
other Loan Party or its Subsidiaries to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by the
Borrower hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any Loan
Party from granting to the Administrative Agent and the Lenders, a Lien on any
of its assets (other than, to the extent reasonably

 

96

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent, pursuant to the Chip Mill Outsourcings)
or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary (other than any Securitization
Entity or, to the extent reasonably acceptable to the Administrative Agent,
pursuant to the Chip Mill Outsourcings) to (i) pay dividends or make other
distributions to the Borrower or any other Subsidiary, or pay any Debt owed to
the Borrower or any other Subsidiary, (ii) make loans or advances to any Loan
Party or (iii) transfer any of its assets or properties to any Loan Party, other
than (A) customary restrictions and conditions contained in agreements relating
to the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(C) customary provisions in leases and other contracts restricting the
assignment thereof; provided that, the foregoing restrictions set forth in
clauses (a), (b) and (c) of this Section 7.09 shall not apply to any
prohibition, encumbrance, restriction, limitation or condition imposed by any
agreement or instrument evidencing Indebtedness permitted under this Agreement,
so long as any such prohibition, encumbrance, restriction, limitation or
condition permits and does not limit or restrict the financings evidenced by the
Loan Documents (including all grants of Collateral in connection herewith and
all payments of principal, interest, fees, costs and expenses required hereby),
and so long as such prohibitions, encumbrances, restrictions, limitations and
conditions, taken as a whole, are not more restrictive or limiting than those
set forth in the Loan Documents (with the understanding that covenants of the
type customarily included in agreements or instruments related to high-yield,
non-investment grade or investment grade debt, as applicable, shall be deemed to
be not more restrictive or limiting than those set forth in the Loan Documents;
provided, however, that to the extent any such specific covenant imposed by any
agreement or instrument evidencing other Indebtedness permitted by this
Agreement is in fact more restrictive or limiting than the corresponding
covenant contained in this Agreement, then such specific covenant shall be
deemed, automatically and without further action, to be included in this
Agreement and to apply to the Loan Parties and the Obligations as if fully set
forth herein).

 

7.10                        Business Activities; Issuance of Equity.  Not, and
not permit any other Loan Party or its Subsidiaries to, engage to any material
extent in any line of business other than the businesses engaged in on the date
hereof, the business engaged in by the Target on the date hereof, and businesses
reasonably related or ancillary thereto. Not, and not permit any other Loan
Party (other than the Parent) to, issue any Capital Securities other than any
issuance by a Subsidiary to the Borrower or another Subsidiary in accordance
with Section 7.04.

 

7.11                        Investments.  Not, and not permit any other Loan
Party or its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:

 

(a)                                 Investments by any Loan Party in any other
Loan Party;

 

(b)                                 Investments constituting Debt permitted by
Section 7.01;

 

(c)                                  Contingent Liabilities constituting Debt
permitted by Section 7.01 or Liens permitted by Section 7.02;

 

(d)                                 Cash Equivalent Investments;

 

(e)                                  bank deposits in the ordinary course of
business and in connection with Cash Management Agreements; provided that any
such deposits held in accounts which are maintained with any bank other than the
Administrative Agent shall be subject to Section 6.11;

 

97

--------------------------------------------------------------------------------


 

(f)                                   Investments in securities of Account
Debtors received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such account debtors;

 

(g)                                  Investments in Foreign Subsidiaries in an
aggregate amount not to exceed $75,000,000 at any one time outstanding;

 

(h)                                 Investments listed on Schedule 7.11 existing
as of the Closing Date;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments by any Subsidiary that is not
a Loan Party in any other Subsidiary;

 

(k)                                 Investments of any Person existing at the
time such Person becomes a Subsidiary of the Borrower or consolidates or merges
with the Borrower or any of its Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such merger;

 

(l)                                     Investments made in connection with any
Permitted Securitization Transaction and Investments received in connection with
any other disposition of assets permitted by Section 7.05; and

 

(m)                             any other Investment (other than Acquisitions)
so long as the aggregate amount of all such Investments does not at any time
exceed 5% of the net book value of the consolidated assets of the Loan Parties
(i.e. the amount listed under the “Total Assets” line item on the Parent’s
consolidated balance sheet), calculated as of the last day of the most recent
Fiscal Quarter for which a Compliance Certificate has been delivered;

 

provided that any Investment which, when made, complies with (x) the
requirements of the definition of the term “Cash Equivalent Investment” or
(y) the basket set forth in clause (m), in each case, may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; provided, further that, for purposes of covenant compliance
with this Section 7.11, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, less any amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment.

 

7.12                        Restriction of Amendments to Certain Documents.  Not
amend or otherwise modify, or waive any rights under any Related Agreement if,
in any case, such amendment, modification or waiver could reasonably be expected
to be materially adverse to the interests of the Lenders.

 

7.13                        Accounting Changes; Fiscal Year.  Not make any
change in (a) accounting policies or reporting practices, except as permitted by
GAAP, or (b) Fiscal Year.

 

7.14                        Financial Covenants.

 

(a)                                 Total Leverage Ratio.  Not permit the Total
Leverage Ratio as of the end of any Fiscal Quarter of the Parent set forth below
for which financial statements were required to have been delivered to the
Administrative Agent pursuant to Section 6.01 to be greater than the ratio
corresponding to such Fiscal Quarter:

 

98

--------------------------------------------------------------------------------


 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2015

 

N/A

 

4.50

 

4.50:1.00

 

4.25:1.00

2016

 

4.25:1.00

 

4.00:1.00

 

4.00:1.00

 

3.75:1.00

Thereafter

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

; provided that, with respect to the Fiscal Quarter in which a Material
Acquisition occurs, and for the three Fiscal Quarters immediately following such
Material Acquisition, the ratios set forth above shall be increased by 0.50.

 

(b)                                 Interest Coverage Ratio.  Not permit the
Interest Coverage Ratio as of the end of any Fiscal Quarter of the Parent for
which financial statements were required to have been delivered to the
Administrative Agent pursuant to Section 6.01 to be less than 3.00:1.00.

 

7.15                        Prepayments, Etc. of Debt.  Not prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Debt, except (a) the prepayment of the Credit Extensions in accordance with
the terms of this Agreement, (b) regularly scheduled or required repayments or
redemptions of Debt and refinancings and refundings of Debt in compliance with
Section 7.01, (c) to the extent permitted under the Intercompany Subordination
Agreement, the repayment of the Intercompany Subordinated Debt and (d) the
repayment of Debt permitted pursuant to Section 7.01(c).

 

7.16                        Amendment, Etc. of Debt.  Not amend, modify or
change in any manner any term or condition of any Debt set forth in Schedule
7.01, except for (a) any refinancing, refunding, renewal or extension thereof
permitted by Section 7.01(g), (b) in connection with Contingent Liabilities
arising with respect to indemnification obligations, any modification or
amendment that does not increase the amount or accelerate the time of payment of
any such Debt or (c) any other amendment or modification if, taken as a whole,
such amendment or modification would not (i) be adverse in any material respect
to the Loan Parties, (ii) shorten the final maturity or average life to
maturity, (iii) require any payment to be made sooner than originally scheduled
or (iv) increase the interest rate applicable thereto.

 

7.17                        Use of Proceeds.  Not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

 

7.18                        Holding Company.  In the case of the Parent, not
engage in any business or activity other than (a) the ownership of all
outstanding Capital Securities of the Borrower, (b) maintaining its corporate
existence, (c) formation and ownership of direct or indirect Subsidiaries,
(d) the issuance of Capital Securities (subject to compliance with the
applicable terms of this Agreement), (e) participating in tax, accounting and
other administrative activities as the parent of the consolidated group of
companies, including the Loan Parties (including execution and delivery of
contracts and agreements in the ordinary course of business in connection
therewith), (f) the execution and delivery of the Loan Documents to which it is
a party and the performance of its obligations thereunder, (g) fulfilling its
obligations as an issuer of publicly traded securities and an entity subject to
(i) regulation by the SEC and (ii) applicable securities laws and NYSE rules,
(h) acting as the lender under the Intercompany Subordinated Loan Agreement,
(i) the performance of its obligations under the applicable contracts set forth
on Schedule 7.18, (j) guarantees of Loan Party obligations in the ordinary
course of business and (k) activities incidental to the businesses or activities
described in clauses (a) through (j) of this Section.

 

99

--------------------------------------------------------------------------------


 

7.19                        Sanctions.  Not directly or, to the knowledge of
such Loan Party, indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the subject of Sanctions, in each of the
foregoing cases to the extent such use of proceeds or the funding of such
activities, business, individual or entity, as the case may be, violates any
Sanction, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Arranger, Administrative Agent, L/C Issuer, Swing Line
Lender, or otherwise) of Sanctions.

 

7.20                        Anti-Corruption Laws.  Not directly or, to the
knowledge of such Loan Party, indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment of the Loans, etc.  Default in
the payment when due of the principal of any Loan; or default, and continuance
thereof for three days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Borrower hereunder or under any other Loan Document; or

 

(b)                                 Non-Payment of Other Debt.  (i) Except for
Contingent Liabilities arising with respect to indemnification obligations of
any Loan Party or its Subsidiaries being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary maintains adequate
reserves, any default shall occur under the terms applicable to any Debt of any
Loan Party or its Subsidiaries in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$50,000,000 and such default shall (a) consist of the failure to pay such Debt
when due, whether by acceleration or otherwise, or (b) accelerate the maturity
of such Debt or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such Debt to become due and payable (or
require any Loan Party or its Subsidiaries to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the termination value or other amount owed by the Borrower or such
Subsidiary as a result thereof is greater than $50,000,000; or

 

(c)                                  Bankruptcy, Insolvency, etc.  Any Loan
Party or its Subsidiaries becomes insolvent or generally fails to pay, or admits
in writing its inability or refusal to pay, debts as they become due; or any
Loan Party or its Subsidiaries applies for, consents to, or the Parent
acquiesces in the appointment of a trustee, receiver or other custodian for such
Person or any

 

100

--------------------------------------------------------------------------------


 

property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Loan Party or its Subsidiaries
or for a substantial part of the property of any thereof and is not discharged
within 60 days; or any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Loan Party or its
Subsidiaries, and if such case or proceeding is not commenced by such Person, it
is consented to or acquiesced in by such Person, or remains for 60 days
undismissed; or any Loan Party or its Subsidiaries takes any action to
authorize, or in furtherance of, any of the foregoing; or

 

(d)                                 Non-Compliance with Loan Documents. 
(i) Failure by any Loan Party to comply with or to perform any covenant set
forth in Section 6.03 or 6.07 or Article VII; (ii) failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 6.01(a), 6.01(b),
6.02(a), 6.02(c)(i) or 6.02(d) and such default shall continue unremedied for a
period of at least 5 Business Days; or (iii) failure by any Loan Party to comply
with or to perform any other provision of this Agreement or any other Loan
Document (and not constituting an Event of Default under any other provision of
this Section 8.01) and continuance of such failure described in this clause
(iii) for 30 days after the earlier of notice to the Administrative Agent or
knowledge of such failure by a Responsible Officer of the Borrower; or

 

(e)                                  Representations; Warranties.  Any
representation or warranty made by any Loan Party herein, in any other Loan
Document, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent in
connection herewith shall prove to have been incorrect in any material respect
when made; or

 

(f)                                   ERISA.  (i) An ERISA Event occurs which
has resulted or would reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA or to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $50,000,000, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $50,000,000; or

 

(g)                                  Judgments.  One or more judgments or orders
for the payment of money (not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company has acknowledged coverage) aggregating in excess of
$50,000,000 shall be rendered against any or all Loan Parties and their
Subsidiaries and either (a) enforcement proceedings shall have been commenced by
any creditor upon any such judgments or orders or (b) there shall be any period
of thirty (30) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect; or

 

(h)                                 Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or, other than
during a Collateral Suspension Period, the Administrative Agent shall not have
or shall cease to have a valid and perfected first priority Lien in any material
part of the Collateral purported to be covered by the Collateral Documents; or

 

101

--------------------------------------------------------------------------------


 

(i)                                        Change of Control.  A Change of
Control shall occur.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, (i) in connection with clause (a) below, the
Required Revolving Lenders and (ii) otherwise, the Required Lenders, take any or
all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Hedge Agreements, ratably among the Lenders (and,
in the case of such Secured Hedge Agreements,

 

102

--------------------------------------------------------------------------------


 

Hedge Banks) and the L/C Issuer in proportion to the respective amounts
described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Hedge
Agreement, (c) payments of amounts due under any Secured Cash Management
Agreement and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and Hedge Banks and Cash Management Banks) and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Excluded Swap
Obligations with respect to any Guarantor shall not be paid with the amounts
received from such Guarantor or its assets but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

103

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a Lender, Swing Line Lender (if applicable),
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

104

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with, so long as no Default or Event of Default has occurred or is
continuing, the consent of the Borrower (not to be unreasonably withheld or
delayed) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United

 

105

--------------------------------------------------------------------------------


 

States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the holders of
the Obligations or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk

 

106

--------------------------------------------------------------------------------


 

participations in outstanding Sing Line Loans pursuant to Section 2.04(c).  Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Secured
Hedge Agreements or Secured Cash Management Agreements to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the

 

107

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the holders of the Obligations
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or
debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 11.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any holders of the Obligations or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any holder of the Obligations or any acquisition vehicle to
take any further action.

 

9.10                        Collateral and Guaranty Matters.  The Lenders and
the L/C Issuer irrevocably authorize the Administrative Agent,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) obligations under Secured Cash Management Agreements not yet

 

108

--------------------------------------------------------------------------------


 

due and payable and (z) contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is disposed or to be disposed as
part of or in connection with any disposition permitted hereunder or under any
other Loan Document, (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
the Guaranty pursuant to clause (b) below, (v) to the extent such property
constitutes land that is leased, licensed or otherwise occupied by a third party
in connection with the Roanoke Rapids Chip Mills Outsourcing (including, without
limitation, any access or other easement rights and any interconnection rights)
and in accordance with Section 7.05(b)(v), and the arrangements entered into by
such third party and its lender are reasonably satisfactory to the
Administrative Agent and require the release of the Lien of the Administrative
Agent on such property or (vi) in connection with a Collateral Suspension
Period;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02(i) or
Section 7.02(j).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

9.12                        Lenders’ Enforcement Rights.  Anything contained in
any of the Loan Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by Administrative Agent on behalf of the
holders of the Obligations in accordance with the terms hereof and thereof and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private

 

109

--------------------------------------------------------------------------------


 

sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent as agent for and representative of the
holders of the Obligations (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing), shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such sale or other disposition.

 

ARTICLE X

 

GUARANTY

 

10.01                 The Guaranty.  Each of the Guarantors hereby jointly and
severally guarantees to each Lender, Hedge Bank, Cash Management Bank and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents, Secured Hedge Agreements, Secured Cash Management Agreements
or other documents relating to the Guaranteed Obligations, (i) the obligations
of each Guarantor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (ii) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

 

10.02                 Obligations Unconditional.  The obligations of the
Guarantors under Section 10.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Cash Management
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall not enforce any
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article X until such
time as the Obligations have been paid in full and the Commitments have expired
or terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

110

--------------------------------------------------------------------------------


 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Secured Hedge Agreement or Secured
Cash Management Agreement or any other agreement or instrument referred to in
the Loan Documents, such Secured Hedge Agreements or such Secured Cash
Management Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Secured Hedge Agreement or Secured Cash Management Agreement, or any other
agreement or instrument referred to in the Loan Documents, such Secured Hedge
Agreements or such Secured Cash Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Cash Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Cash Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

10.03                 Reinstatement.  The obligations of the Guarantors under
this Article X shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

10.04                 Certain Additional Waivers.  Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.02
and through the exercise of rights of contribution pursuant to Section 10.06.

 

10.05                 Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said

 

111

--------------------------------------------------------------------------------


 

Section 9.02) for purposes of Section 10.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 10.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

10.06                 Rights of Contribution.  The Guarantors hereby agree as
among themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment.  The payment obligations of any Guarantor
under this Section 10.06 shall be subordinate and subject in right of payment to
the Obligations until such time as the Obligations have been satisfied in full
in cash, and none of the Guarantors shall exercise any right or remedy under
this Section 10.06 against any other Guarantor until such Obligations have been
satisfied in full in cash.  For purposes of this Section 10.06, (a) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Guaranteed Obligations of (i) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment;
(c) “Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment; and (d) “Guaranteed
Obligations” shall mean the Obligations guaranteed by the Guarantors pursuant to
this Article X.  This Section 10.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Law against the Borrower in respect of any payment of Guaranteed
Obligations.  Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall be relieved of its obligations in accordance with Section 9.10.

 

112

--------------------------------------------------------------------------------


 

10.07                 Guarantee of Payment; Continuing Guarantee.  The guarantee
in this Article X is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Obligations whenever arising.

 

10.08                 Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the guaranty
provided in this Article X by any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) or the grant of a security interest under the Loan Documents by any such
Specified Loan Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article X voidable under applicable Debtor Relief Laws, and not for any greater
amount).  The obligations and undertakings of each applicable Loan Party under
this Section shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or been terminated.  Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations and a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party that would otherwise not
constitute an “eligible contract participant” for any Swap Obligation for all
purposes of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.  Except as otherwise set forth in this
Agreement (including without limitation in Section 2.02(f) and Section 2.16), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(c)(i)(A) or 4.01(c)(ii)) or Section 4.02,
without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments
under Section 2.05(b)(i) or (iii)) of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under such other Loan Document
without the written consent of each Lender entitled to such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required

 

113

--------------------------------------------------------------------------------


 

Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(e)                                  change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) Section 2.06(c) in a manner that would
alter the pro rata sharing of Commitment reductions without the consent of each
Lender with a Revolving Credit Commitment or (iii) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(x) if such Facility is any Class of Term Loans, the Required Term Loan Lenders
with respect to such Class of Term Loans, and (y) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

(f)                                   change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” or “Required Term Loan Lenders”
without the written consent of each Lender under the applicable Facility;

 

(g)                                  release all or substantially all of the
Collateral (other than during a Collateral Suspension Period) in any transaction
or series of related transactions, without the written consent of each Lender;

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

(i)                                     impose any greater restriction on the
ability of any Lender under a given Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is any
Class of Term Loans, the Required Term Loan Lenders with respect to such
Class of Term Loans, or (ii) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;

 

(j)                                    prior to the termination of the Revolving
Credit Commitments, unless also signed by the Required Revolving Lenders,
(i) waive any Default for purposes of Section 4.02(b), (ii) amend, change,
waive, discharge or terminate Sections 4.02 or 8.01 in a manner adverse to such
Lenders or (iii) amend, change, waive, discharge or terminate this Section
11.01(j);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in

 

114

--------------------------------------------------------------------------------


 

addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Loan Parties and the
Administrative Agent with the express consent of the Required Lenders
(calculated after giving effect to the Commitment terminations and repayments
that will result from the effectiveness of such amendment) and, if its rights or
obligations are affected thereby, the L/C Issuer if (i) by the terms of such
agreement the Revolving Credit Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement, and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this
Section 11.01 if such tranche or tranches of Lenders were the only tranche or
tranches of Lenders hereunder at the time.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.01, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Required Lenders
(i) to increase the aggregate Revolving Credit Commitments of the Lenders,
(ii) to add one or more additional borrowing tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Loan Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ii), (ii) and/or (iv) of
Section 11.01(a) corresponding to the consent rights of the other Lenders
thereunder; provided that, no existing Lender shall be under any obligation to
increase its Revolving Credit Commitment or provide additional Term Loans and
any such decision whether to increase its Revolving Credit Commitment or provide
additional Term Loans shall be in such Lender’s sole and absolute discretion.

 

In addition, notwithstanding the foregoing, the consent of a Lender to an
amendment (or amendment and restatement) of this Agreement shall not be required
if, upon giving effect to such amendment (or amendment and restatement)
immediately upon the initial extensions of credit thereunder, such Lender shall
no longer be a party to this Agreement (as so amended or amended and restated),
the Commitments of such Lender shall have terminated (but such Lender shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and
11.05 with respect to facts and circumstances occurring prior to the effective
date of such amendment or amendment and restatement), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

115

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in Section 11.01, guarantees,
collateral security documents, schedules and related documents executed by Loan
Parties or their Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (a) to comply with
local Law or advice of local counsel, (b) to cure ambiguities or defects or
(c) to cause such guarantee, collateral security document, schedule or other
document to be consistent with this Agreement and the other Loan Documents.

 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or

 

116

--------------------------------------------------------------------------------


 

communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a

 

117

--------------------------------------------------------------------------------


 

Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Arrangers and each of their Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent (limited
to the legal fees of one primary outside counsel to the Administrative Agent and
the Arrangers taken as a whole, and local counsel in each jurisdiction where
such local counsel is reasonably necessary for perfection of the Administrative
Agent’s security interest in the Capital Securities of each direct Material
Foreign Subsidiary), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and, in
the case of the Administrative Agent and its Affiliates, administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers any Lender or the L/C Issuer (including the
fees, charges and disbursements of one primary outside counsel to the
Administrative Agent and the Lenders taken as a whole, and, if necessary, one
local counsel in each relevant jurisdiction and special counsel and, in the
event of any actual or potential conflict of interest, one additional counsel
for each Lender subject to such conflict), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, the
Arrangers, any

 

118

--------------------------------------------------------------------------------


 

Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Substances on or from any property owned or operated by
a Loan Party or any of its Subsidiaries, or any Environmental Liability related
in any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnified
Party or (y) result from a claim brought by any Loan Party against an Indemnitee
for a material breach of such Indemnitee’s or any Related Indemnified Party’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  For purposes hereof, “Related
Indemnified Party” shall mean (1) any Subsidiary of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
Subsidiaries and (3) the respective agents, advisors or other representatives of
such Indemnitee or any of its Subsidiaries, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee or such
Subsidiary.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the Arrangers, the L/C Issuer
or any Related Party of any of the foregoing, but without affecting the payment
obligation of the Loan Parties with respect thereto, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Arrangers
the L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case

 

119

--------------------------------------------------------------------------------


 

may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), an Arranger or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), an Arranger or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer
or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of

 

120

--------------------------------------------------------------------------------


 

its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of Section 11.06(b), (ii) by way of participation in accordance
with the provisions of Section 11.06(d), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 11.06(f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

121

--------------------------------------------------------------------------------


 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed and provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) a Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries (other than as provided in Section 11.06(i) below), (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding

 

122

--------------------------------------------------------------------------------


 

the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register in which it shall record the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  The Administrative Agent shall use
commercially reasonable efforts to record as promptly as practicable each
Assignment and Assumption received in accordance with the terms of this
Section 11.06.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.  Any agreement or instrument pursuant to which a
Lender

 

123

--------------------------------------------------------------------------------


 

sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that, such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the obligations under
this Agreement (the “Participant Register”).

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over it; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)                                  Voting Participants. Notwithstanding
anything in this Section 11.06 to the contrary, any Farm Credit Lender that
(i) has purchased a participation from any Lender that is a Farm Credit Lender
in the minimum amount of $5,000,000 on or after the Closing Date, (ii) is, by
written notice to the Borrower and the Administrative Agent (a “Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant (to the extent such consent would be required pursuant to
Section 11.06(b)(iii) if such transfer were an assignment rather than a sale of
a participation), shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a Dollar for Dollar basis,
as if such Voting Participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action, in each case, in lieu of the vote of the selling Lender;
provided, however, that if such Voting Participant has at any time failed to
fund any portion of its participation when required to do so and written notice
of such failure has been delivered by the selling Lender to the Administrative
Agent, then until such time as all amounts of its participation required to have
been funded have been funded and notice of such funding has been delivered by
the selling Lender to the Administrative Agent, such Voting Participant shall
not be entitled to exercise its voting rights pursuant to the terms of this
clause (g), and the voting rights of the selling Lender shall not be
correspondingly reduced by the amount of such Voting Participant’s
participation.

 

124

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant on Schedule 11.06(g) shall be a Voting Participant to the extent of
the amount of its participation set forth on Schedule 11.06(g) without delivery
of a Voting Participant Notification and without the prior written consent of
the Borrower and the Administrative Agent.  To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant,
(A) state the full name of such Voting Participant, as well as all contact
information required of an assignee as set forth in the Administrative
Questionnaire, (B) state the Dollar amount of the participation purchased and
(C) include such other information as may be required by the Administrative
Agent. The selling Lender and the Voting Participant shall notify the
Administrative Agent and the Borrower in writing within three Business Days of
any termination of, or reduction or increase in the amount of, such
participation and shall promptly upon request of the Administrative Agent update
or confirm there has been no change in the information set forth in Schedule
11.06(g) or delivered in connection with any Voting Participant Notification.
The Borrower and the Administrative Agent shall be entitled to conclusively rely
on information provided by a Lender identifying itself or its participant as a
Farm Credit Lender without verification thereof and may also conclusively rely
on the information set forth in Schedule 11.06(g), delivered in connection with
any Voting Participant Notification or otherwise furnished pursuant to this
clause (g) and, unless and until notified thereof in writing by the selling
Lender, may assume that there have been no changes in the identity of Voting
Participants, the Dollar amount of participations, the contact information of
the participants or any other information furnished to the Borrower or the
Administrative Agent pursuant to this clause (g).  The voting rights hereunder
are solely for the benefit of the Voting Participants and shall not inure to any
assignee or participant of a Voting Participant.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b), Bank of
America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

(i)                                     Permitted Loan Purchases.  The Parent,
the Borrower and any other subsidiary of the Parent may purchase by way of
assignment and become an assignee with respect to Term Loans at any time, from
Lenders in accordance with Section 11.06(b) hereof (“Permitted Loan

 

125

--------------------------------------------------------------------------------


 

Purchases”); provided that (A) Permitted Loan Purchases may only be made using
Available Cash, (B) in no event shall any proceeds of the Revolving Credit
Facility be used to finance any Permitted Loan Purchase, (C) the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower stating (1) that no Event of Default has occurred and is continuing
or would result from the Permitted Loan Purchase, (2) that each of the
conditions contained in this Section 11.06(i) has been satisfied and (3) the
aggregate principal amount of Term Loans to be purchased (and the purchase
price(s) paid therefore), (D) upon consummation of any such Permitted Loan
Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with
Section 11.06(j) and (E) in connection with any such Permitted Loan Purchase,
the Parent, the Borrower or the applicable other subsidiary of the Parent and
the assignor Lender shall execute and deliver to the Administrative Agent a
Permitted Loan Purchase Assignment and Acceptance (and for the avoidance of
doubt, shall not be required to execute and deliver an Assignment and Acceptance
pursuant to Section 11.06(b)) and shall otherwise comply with the conditions to
Assignments under this Section 11.06.

 

(j)                                    Each Permitted Loan Purchase shall, for
purposes of this Agreement be deemed to be an automatic and immediate
cancellation and extinguishment of the Term Loans purchased in connection
therewith and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register should be updated to
record such cancellation and extinguishment.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant (including any Voting Participant) in, or any prospective
assignee of or Participant (including any Voting Participant) in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

126

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties

 

127

--------------------------------------------------------------------------------


 

hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender (as defined below), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

128

--------------------------------------------------------------------------------


 

(e)                                  in the case of any such assignment
resulting from a Lender’s failure to consent to a proposed amendment, waiver,
discharge or termination with respect to any Loan Document, the applicable
amendment, modification and/or waiver of this Agreement that the Borrower has
requested shall become effective upon giving effect to such assignment (and any
related assignments required to be effected in connection therewith in
accordance with this Section 11.13).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 11.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Revolving Lenders or Required Term Loan Lenders of such Class, as applicable)
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

 

In connection with any such replacement of a Lender pursuant to this
Section 11.13, if such Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within two (2) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK, SITTING IN NEW YORK COUNTY, AND

 

129

--------------------------------------------------------------------------------


 

OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Loan Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding

 

130

--------------------------------------------------------------------------------


 

this Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Arranger, each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Arranger has any obligation to the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates.  To the fullest extent permitted by
law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18      USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Patriot
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

11.19      Amendment and Restatement.  The parties hereto agree that, on the
Closing Date, the following transactions shall be deemed to occur automatically,
without further action by any party hereto: (a) the Existing Credit Agreement
shall be deemed to be amended and restated in its entirety pursuant to this
Agreement; (b) all Existing Letters of Credit shall be deemed to be Letters of
Credit outstanding on the Closing Date under this Agreement; (c) the Collateral
Documents and the Liens created thereunder in

 

131

--------------------------------------------------------------------------------


 

favor of Bank of America, N.A., as administrative agent for the benefit of the
holders of the Obligations (as defined in the Existing Credit Agreement) shall
remain in full force and effect with respect to the Obligations (as defined in
this Agreement) and are hereby reaffirmed, other than as set forth in clause
(e) below; (d) all references in the other Loan Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement;
and (e) the Administrative Agent’s Liens and security interests with respect to
real property of the Loan Parties (but not with respect to any other property)
shall automatically terminate and be released, and the Loan Parties shall
automatically be released and discharged from all obligations under the
Mortgages (as defined in the Existing Credit Agreement), other than contingent
indemnification obligations and other obligations which by their terms expressly
survive termination of the Mortgages.  The Administrative Agent will, at the
sole expense of the Borrower, deliver to the Borrower such instruments of
release and discharge pertaining to the Mortgages to effectuate or reflect of
public record, the release and discharge of all such security interests and
Liens with respect to the real property of the Loan Parties.  The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment to
the Existing Credit Agreement made under and in accordance with the terms of
Section 11.01 of the Existing Credit Agreement.

 

11.20      New Lenders.  From and after the Closing Date, by execution of this
Agreement, each Person identified as a “Lender” on the signature pages hereto
that is not already a Lender under the Existing Credit Agreement hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
Person will be deemed to be a party to this Agreement and a “Lender” for all
purposes of this Agreement, and shall have all of the obligations of a Lender
hereunder as if it had executed the Existing Credit Agreement.  Such Person
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to the Lenders contained in this
Agreement.

 

11.21      Collateral Releases and Recapture.  At such time as the Parent has
achieved the Collateral Suspension Ratings Level, and so long as no Event of
Default shall have occurred and be continuing, the Parent shall have the right,
which may be exercised by written notice to the Administrative Agent, to require
that the Collateral be released from any security interest created by the Loan
Documents.  Following such date and upon delivery by the Parent to the
Administrative Agent of an officer’s certificate executed by a Responsible
Officer of the Parent certifying to the satisfaction or concurrent satisfaction
of the foregoing and directing the Administrative Agent to release the
Collateral securing the Obligations (the “Collateral Suspension Date”), all
rights to the Collateral shall transfer and revert to the relevant Loan Parties
and all Liens and security interests created by the Loan Documents shall
automatically terminate (and the Administrative Agent, at the expense of the
Parent, shall take all steps reasonably necessary to promptly cause the
termination of such Liens and security interests).  On any such Collateral
Suspension Date, the Parent and each other Loan Party shall be authorized and
the Administrative Agent hereby authorizes the Parent and each other Loan Party,
to prepare and record UCC termination statements, termination of assignment
filings with respect to intellectual property constituting Collateral, or other
analogous documents and filings with respect to any financing statements or
collateral assignments recorded by the Administrative Agent under the Collateral
Documents.  At the request and sole expense of the Parent following the
Collateral Suspension Date, the Administrative Agent shall deliver to the Parent
any Collateral (including certificates representing any Pledged Equity described
in the Security Agreement) held by the Administrative Agent pursuant to the
Collateral Documents, and execute and deliver to the Parent and the other Loan
Parties such documents as the Parent shall reasonably request to evidence such
termination.

 

If on any subsequent date (i) the Parent fails to satisfy the Collateral
Suspension Ratings Level or (ii) the Parent notifies the Administrative Agent in
writing that it has elected to terminate the Collateral Suspension Period (the
occurrence of any such event, a “Collateral Reinstatement Event”), the
Collateral Suspension Period shall terminate and all Collateral and the
Collateral Documents, and all Liens and security interests granted or purported
to be granted therein, shall be automatically reinstated on the same

 

132

--------------------------------------------------------------------------------


 

terms with respect to each Loan Party as of the applicable Collateral
Reinstatement Date (as defined below), and the Loan Parties shall take all
actions and execute and deliver all notices and documents reasonably necessary
to satisfy Section 6.10, including the delivery of new security agreements, new
pledge agreements and UCC-1 financing statements and stock certificates
accompanied by stock powers reasonably requested by the Administrative Agent as
may be reasonably necessary to create and perfect the liens of the
Administrative Agent in such Collateral, in form and substance reasonably
satisfactory to the Administrative Agent, within 30 days of such Collateral
Reinstatement Event (or such longer period as the Administrative Agent may agree
in its sole discretion, without any requirement for Lender consent) (the first
date on which a new Collateral Document is required to be delivered pursuant to
the foregoing, the “Collateral Reinstatement Date”).

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

GUARANTORS:

KAPSTONE PAPER AND PACKAGING

 

CORPORATION, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

a Georgia corporation

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING CORPORATION, a Washington corporation

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

VICTORY PACKAGING L.P.*,

 

a Texas limited partnership

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

VICTORY PACKAGING MAQUILLA DORA LLC*,

 

a Texas limited liability company

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

* intending and confirming by this signature to join this Agreement as
“Guarantor” immediately upon the consummation of the Victory Acquisition

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

/s/ Brian McDonald

 

Name:

Brian McDonald

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Christopher R. Lee

 

Name:

Christopher R. Lee

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ John D. Brady

 

Name:

John D. Brady

 

Title:

Managing Director

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMERICAN SAVINGS BANK, F.S.B.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Rian DuBach

 

Name:

Rian DuBach

 

Title:

First Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Patrick Osborne

 

Name:

Patrick Osborne

 

Title:

Officer

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRSTMERIT BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Tim C. Daniels

 

Name:

Tim C. Daniels

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ M. James Barry III

 

Name:

M. James Barry III

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT SERVICES OF AMERICA, PCA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Bruce Dean

 

Name:

Bruce Dean

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Martha McGuire

 

Name:

Martha McGuire

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGCHOICE FARM CREDIT, ACA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mark F. Kerstetter

 

Name:

Mark F. Kerstetter

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kyle Weaver

 

Name:

Kyle Weaver

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jacklyn Compau

 

Name:

Jacklyn Compau

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Stephen C. Watts

 

Name:

Stephen C. Watts

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Graham J. Dee

 

Name:

Graham J. Dee

 

Title:

AVP Capital Markets

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Patrick Flaherty

 

Name:

Patrick Flaherty

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Lauren Lavorato

 

Name:

Lauren Lavorato

 

Title:

Director

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMERICAN AGCREDIT, PCA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael J. Balok

 

Name:

Michael J. Balok

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

1ST FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Corey Waldinger

 

Name:

Corey Waldinger

 

Title:

Vice President, Capital Markets Group

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Nick Whitaker

 

Name:

Nick Whitaker

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Matthew H. Jeffords

 

Name:

Matthew H. Jeffords

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Charles Randolph

 

Name:

Charles Randolph

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST MIDWEST BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Chris Sabino

 

Name:

Chris Sabino

 

Title:

Commercial Banking Officer

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANKPLUS, A MISSISSIPPI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jay Bourne

 

Name:

Jay Bourne

 

Title:

FVP

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ William Binder

 

Name:

William Binder

 

Title:

Executive Director

 

 

 

 

 

 

By:

/s/ Erin Thomas-Walker

 

Name:

Erin Thomas-Walker

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Steve Levi

 

Name:

Steve Levi

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mary Ann Klemm

 

Name:

Mary Anne Klemm

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ross Kohn

 

Name:

Ross Kohn

 

Title:

Officer

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST NATIONAL BANK OF OMAHA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Andrew Wong

 

Name:

Andrew Wong

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Lisa Garling

 

Name:

Lisa Garling

 

Title:

Director

 

Kapstone Kraft Paper Corporation

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                ,      

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Kapstone Kraft
Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper and
Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Revolving Credit Loans

 

o  A conversion or continuation of [Revolving Credit Loans][the Term Loan
A-[1][2]]

 

1.

 

On

 

(a Business Day).

 

 

 

 

 

2.

 

In the amount of $

 

 

 

 

 

 

 

3.

 

Comprised of

 

 

 

 

 

[Type of Loan requested]

 

 

 

 

 

4.

 

For Eurodollar Rate Loans: with an Interest Period of

 

months.

 

 

 

 

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(c) of the Agreement.](1)

 

--------------------------------------------------------------------------------

(1)                                 Include this sentence in the case of a
Revolving Credit Borrowing.

 

A-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                ,    

 

To:                             Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Kapstone Kraft
Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper and
Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.

 

On

 

(a Business Day).

 

 

 

 

 

2.

 

In the amount of $

 

.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A-1 NOTE

 

                  ,          

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan A-1 made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of June 1, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan A-1 made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A-1 Note is one of the Term A-1 Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A-1 Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term A-1
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  The Term Loan A-1 made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term A-1 Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A-1 Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF TERM A-2 NOTE

 

                ,      

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan A-2 made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of June 1, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan A-2 made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A-2 Note is one of the Term A-2 Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A-2 Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term A-2
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  The Term Loan A-2 made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term A-2 Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A-2 Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF INCREMENTAL TERM NOTE

 

               ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Incremental Term Loan made by the Lender
to the Borrower under that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Incremental Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This
Incremental Term Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Incremental Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Incremental
Term Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Incremental Term Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.

 

C-3-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3-2

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

FORM OF REVOLVING CREDIT NOTE

 

              ,     

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the Borrower under that certain Second Amended and
Restated Credit Agreement, dated as of June 1, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-4-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-4-2

--------------------------------------------------------------------------------


 

EXHIBIT C-5

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of June 1, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined)
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Swing Line Lender in Dollars in immediately available funds.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

C-5-1

--------------------------------------------------------------------------------


 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-5-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,      

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among KAPSTONE KRAFT
PAPER CORPORATION, a Delaware corporation (the “Borrower”), KAPSTONE PAPER AND
PACKAGING CORPORATION, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                       of the
Parent, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Parent and the
Borrower, and, after due and diligent investigation, that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Parent ended as of the above date, together with the
report and opinion of an independent registered public accounting firm required
by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Parent ended as of the above date.  Such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to changes resulting from
normal year-end audit adjustments and subject to the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower and the Parent during the accounting
period covered by such financial statements.

 

3.                                      A review of the activities of the
Borrower and the Parent during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period each of the Borrower and the Parent performed and observed all of
its respective Obligations under the Loan Documents, and

 

[select one:]

 

D-1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower and the Parent performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,             .

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Kapstone Kraft Paper
Corporation, a Delaware corporation

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

E-1-1

--------------------------------------------------------------------------------


 

5.                                      Credit
Agreement:                                             Second Amended and
Restated Credit Agreement, dated as of June 1, 2015, among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

6.                                      Assigned Interest:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

CUSIP
 Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                             ]

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](1) Accepted:

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

[Consented to:](2)

 

--------------------------------------------------------------------------------

(1)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

E-1-2

--------------------------------------------------------------------------------


 

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

By:

 

 

 

 

Title:

 

 

[Consented to:](3)

 

[OTHER]

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(3)  To be added only if the consent of any other party (e.g. Swing Line Lender,
L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of Section 3.01(e) of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

E-1-4

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

1.              FAX ALONG WITH COMMITMENT LETTER TO:  Jenny Huang

FAX (212) 548-9965

 

I.     Borrower Name:                               KapStone Kraft Paper
Corporation

 

$

Type of Credit Facility

 

II. Legal Name of Lender of Record for Signature Page:

 

·

Signing Credit Agreement

o  YES

o  NO

 

 

 

 

·

Coming in via Assignment

o  YES

o  NO

 

III. Type of Lender:

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

V. Eurodollar Address:

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o  YES   o  NO

 

E-2-1

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

 

 

 

 

 

(Account #)

 

 

 

 

 

(Attention)

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

(City/State)

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

(Attention)

 

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):         —              

 

Tax Withholding Form Delivered to Bank of America*:

 

o W-9

 

o W-8BEN

 

E-2-2

--------------------------------------------------------------------------------


 

o W-8ECI

 

o W-8EXP

 

o W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

X. Bank of America Payment Instructions:

 

Pay to:                                             Bank of America, N.A.

ABA # 026009593

 

E-2-3

--------------------------------------------------------------------------------


 

New York, NY

Acct. # [REDACTED]

Attn: Corporate Credit Services

Ref: KapStone Paper and Packaging Corporation

 

E-2-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

[See attached].

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) is entered into as of June 1, 2015 among KAPSTONE KRAFT PAPER
CORPORATION, a Delaware corporation (the “Borrower”), KAPSTONE PAPER AND
PACKAGING CORPORATION, a Delaware corporation (the “Parent”), the other parties
identified as “Obligors” on the signature pages hereto and such other parties
that may become Obligors hereunder after the date hereof (together with the
Borrower and the Parent, individually an “Obligor”, and collectively the
“Obligors”) and BANK OF AMERICA, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) under the Credit Agreement
referenced below.

 

RECITALS

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented, modified,
extended, renewed or replaced from time to time, the “Credit Agreement”) among
the Borrower, the Guarantors identified therein, the Lenders identified therein
and the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Definitions.

 

(a)                                 Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement, and the following terms shall have the meanings set forth in the UCC
(defined below):  Accession, Account, Adverse Claim, As-Extracted Collateral,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commingled Goods,
Consumer Goods, Control, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible,
Goods, Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Promissory Note, Securities Account, Securities Intermediary, Security
Entitlement, Security, Software, Supporting Obligation and Tangible Chattel
Paper and Uncertificated Security.

 

(b)                                 In addition, the following terms shall have
the meanings set forth below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 

2

--------------------------------------------------------------------------------


 

“Deposit Account Control Agreement” has the meaning set forth in
Section 3(c) hereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Permitted Unpledged Account” means, with respect to any Obligor, any Deposit
Account of such Obligor that is a zero balance account, is used solely as a
payroll or employee benefit account or is an operating expenses disbursement
account, all of which Deposit Accounts are set forth opposite the name of such
Obligor on Schedule 3(m) hereto on the date of this Agreement (or, in the case
of any additional Obligors on the date such additional Obligor becomes a party
to this Agreement) or are Deposit Accounts for such permitted purposes for which
the Administrative Agent has received prior written notice of such addition
(and, upon the receipt by the Administrative Agent of such notice, Schedule
3(m) hereto shall be deemed automatically amended to include the additional
Permitted Unpledged Account).

 

“Pledged Bonds” means the Charleston IDR Bonds (as defined in the Credit
Agreement).

 

“Pledged Deposit Account” means any Deposit Account of an Obligor, other than a
Permitted Unpledged Account.

 

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Capital Securities of each Domestic Subsidiary of the Borrower that
is directly owned by such Obligor and (ii) 65% of the issued and outstanding
Capital Securities of each Material Foreign Subsidiary of the Borrower that is
directly owned by such Obligor, as set forth on Schedule 1(b) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

 

(1)                                 subject to the limitation in clause
(ii) above, all Capital Securities representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and

 

(2)                                 subject to the limitation in clause
(ii) above, in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Capital Securities of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of an Obligor.

 

“Secured Obligations” means (a) all of the Obligations, now existing or
hereafter arising pursuant to the Loan Documents, owing from any Loan Party (or,
in the case of a Secured Hedge Agreement or a Secured Cash Management Agreement,
any Subsidiary of a Loan Party) to any Lender, any Hedge Bank, any Cash
Management Bank or the Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 9.05
of the Credit Agreement, howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent, or joint and several, including,
without limitation, all liabilities arising

 

3

--------------------------------------------------------------------------------


 

under Secured Hedge Agreements and all liabilities arising under Secured Cash
Management Agreements and (b) all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, including fees, charges
and disbursements of counsel.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include each Lender, each Hedge Bank, each Cash Management Bank, the
Administrative Agent, and their respective successors, transferees and assigns.

 

“Securities Account Control Agreement” has the meaning set forth in
Section 3(c) hereof.

 

“Specific Excluded Property” has the meaning set forth in Section 2 hereof.

 

“Termination Date” means the date on which (i) the Aggregate Commitments have
expired or been terminated, (ii) all Obligations have been paid in full (other
than (x) obligations under Secured Hedge Agreements not yet due and payable,
(y) obligations under Secured Cash Management Agreements not yet due and payable
and (z) contingent indemnification obligations), and (iii) all Letters of Credit
have expired or have been terminated (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.                                      Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Obligor hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Obligor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) those certain Commercial Tort Claims set forth on Schedule 2(c) hereto;

 

4

--------------------------------------------------------------------------------


 

(d) all Copyrights;

 

(e) all Copyright Licenses;

 

(f) all Documents;

 

(g) all Equipment, including Equipment governed by the provisions of the FILOT
Leases;

 

(h) all Fixtures;

 

(i) all General Intangibles, including any Obligor’s rights, title and interest
as lessee with respect to the FILOT Leases;

 

(j) all Goods;

 

(k) all Instruments, including without limitation the Instruments evidencing the
Debt described on Schedule 3(h) and owing to such Obligor by the issuers named
therein, and all interest, cash, Instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Instruments evidencing such Debt;

 

(l) all Inventory;

 

(m) all Investment Property;

 

(n) all Letter-of-Credit Rights;

 

(o) all Money;

 

(p) all Patents;

 

(q) all Patent Licenses;

 

(r) all Pledged Bonds;

 

(s) all Pledged Deposit Accounts;

 

(t) all Pledged Equity;

 

(u) all Software;

 

(v) all Supporting Obligations;

 

(w) all Trademarks;

 

(x) all Trademark Licenses; and

 

(y) all Accessions and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything in this Section 2 to the contrary, the foregoing grant
of a security interest shall not be deemed to grant a security interest in, and
the term “Collateral” shall exclude, (i) the Capital Securities of any Foreign
Subsidiary other than the Pledged Equity of each Material Foreign Subsidiary and
(ii) any of the

 

5

--------------------------------------------------------------------------------


 

property described below (the property described in clauses (I) and (II) below
being hereinafter referred to as “Specific Excluded Property”):

 

(I)                                   any property or rights described in
clauses (a) through (y) above, to the extent that, under applicable Laws, the
applicable Obligor is expressly prohibited from granting a security interest
therein or applicable Laws provide for the involuntary forfeiture of the
property in the event a security interest is granted therein without the consent
of the appropriate Governmental Authority; provided, however, that if such
prohibition or the condition requiring such consent relates only to the
foreclosure of a security interest or the exercise of other rights and remedies
upon a default but not to the granting of a security interest therein, then a
security interest in such property shall be deemed to be granted by this
Agreement subject to the condition that the consent of such Governmental
Authority is obtained by the Administrative Agent prior to foreclosure or
exercising its other rights or remedies hereunder as to which such consent is
required; and

 

(II)                              any property or rights described in clauses
(a) through (y) above, to the extent that the terms and provisions of a written
agreement, document or instrument in effect on the date hereof (or after the
date hereof unless the relevant prohibition in such written agreement, document
or instrument is prohibited under any Loan Document) creating or evidencing such
property or any rights relating thereto expressly prohibit the granting of a
security interest therein or condition the granting of a security interest
therein on the consent of a third party whose consent has not been obtained or
would cause, or allow a third party to cause, the forfeiture of such property
upon the granting of a security interest therein; provided, however, that if
such prohibition or the condition requiring such consent relates only to the
foreclosure of a security interest or the exercise of other rights or remedies
upon a default, then a security interest in such property shall be deemed to be
granted by this Agreement subject to the condition that the consent of such
third party is obtained by the Administrative Agent prior to foreclosure or
exercising of its other rights or remedies hereunder as to which such consent is
required;

 

provided that,

 

(A)                               In the event of the termination or elimination
of any prohibition or the requirement for any consent contained in any
applicable Law, agreement, document or instrument to the extent sufficient to
permit any Specific Excluded Property to become Collateral hereunder, or upon
the granting of any such consent, or waiving or terminating any requirement for
such consent, a security interest in such Specific Excluded Property shall be
automatically and simultaneously granted hereunder in such Specific Excluded
Property, and the Specific Excluded Property automatically and simultaneously
shall be deemed to be assigned and pledged to the Administrative Agent and shall
be included as Collateral hereunder;

 

(B)                               the foregoing limitations on the security
interests created hereby shall not apply (1) to the extent any such prohibition
or restriction on the creation of a security interest is rendered ineffective
under the UCC or other applicable Law (including Debtor Relief Laws) or (2) to
the extent such General Intangible, agreement, license, permit or other
instrument was entered into with the sole intent of avoiding the requirement
that a security interest be granted therein pursuant to this Agreement; and

 

(C)                               in no event shall the foregoing be construed
to exclude from the security interests created by this Agreement any proceeds of
any Specific Excluded Property of such Obligor, the monetary value of the
goodwill or other General Intangibles relating thereto, or any Accounts or the
right to payments that are due or become due to such Obligor under any such
agreement or other instrument, in each case to the extent the same would
otherwise constitute Collateral.

 

6

--------------------------------------------------------------------------------


 

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interests created hereby in the
Collateral constitute continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and, in each case, are
not to be construed as an assignment of any copyrights, patents, trademarks or
any licenses therefor.

 

3.                                      Representations and Warranties.  Each
Obligor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Ownership.  Each Obligor is the legal and
beneficial owner of its Collateral and has the right to pledge, sell, assign or
transfer the same.  Subject to any Liens permitted under the Credit Agreement,
there exists no Adverse Claim with respect to the Pledged Equity of such
Obligor.

 

(b)                                 Chief Executive Office; Books & Records;
Legal Name; State of Organization.  As of the Closing Date, each Obligor’s chief
executive office and principal place of business are (and, except as reflected
in Schedule 3(b), for the prior four months have been) located at the locations
set forth on Schedule 3(b) attached hereto, and, as of the Closing Date, each
Obligor keeps its books and records at the locations set forth on Schedule
3(b).  As of the Closing Date, each Obligor’s exact legal name is as shown in
this Agreement and its location (within the meaning of Section 9-307 of the UCC)
is (and, except as reflected in Schedule 3(b) for the prior four months has
been) its state of organization as shown in this Agreement.

 

(c)                                  Security Interest/Priority.  This Agreement
creates a valid security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, in the Collateral of such Obligor and, when
properly perfected by filing, shall constitute a valid and perfected, first
priority security interest in such Collateral (including all uncertificated
Pledged Equity consisting of partnership or limited liability company interests
that do not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens.  The Administrative Agent’s Control of the Certificated
Securities (if any) evidencing the Pledged Equity and possession of all
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent’s security interest in all the Pledged
Equity evidenced by such Certificated Securities and such Instruments.  With
respect to any Collateral consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Obligor, the applicable Depository Bank or Securities Intermediary,
as applicable, and the Administrative Agent of an agreement granting Control to
the Administrative Agent over such Collateral (a “Deposit Account Control
Agreement” or “Securities Account Control Agreement”, as applicable), in each
case in form and substance reasonably satisfactory to the Administrative Agent,
the Administrative Agent shall have a valid and perfected, first priority
security interest in such Collateral.

 

(d)                                 Types of Collateral.  Unless the relevant
Obligor has provided the Administrative Agent with written notice within 30 days
after acquiring such Collateral, none of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or timber that is to be cut and removed under a conveyance or
contract for sale that, in each case, individually (or together with all related
Collateral at the same location) has a value reasonably believed by such Obligor
to be in excess of $10,000,000, unless, with respect to timber to be cut and
removed, such timber has been purchased in the ordinary course of business for
the manufacturing needs of the relevant Obligor.

 

(e)                                  Accounts.  (i) Each Account of the Obligors
and the papers and documents relating thereto are genuine and in all material
respects what they purport to be, (ii) each Account arises out of (A) a bona
fide sale of goods sold and delivered by such Obligor (or is in the process of
being

 

7

--------------------------------------------------------------------------------


 

delivered) or (B) services theretofore actually rendered by such Obligor to, the
account debtor named therein and (iii) no Account of an Obligor is evidenced by
any Instrument or Chattel Paper unless such Instrument or Chattel Paper has been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent in accordance with Section 4(a) and (iv) unless the
relevant Obligor has provided the Administrative Agent with 30 days prior
written notice to the contrary, no surety bond with respect to an amount that
exceeds $10,000,000 has been required or given in connection with any Account of
an Obligor or the contracts or purchase orders out of which they arose.

 

(f)                                   Equipment and Inventory.  Other than
Equipment or Inventory that is in transit with common carriers or has been
temporarily sent off-site for the purposes of repair and maintenance, the
Equipment and Inventory of each Obligor is located solely at locations that are
owned by such Obligor, except for locations (i) which are leased by such Obligor
and with respect to which such Obligor is in compliance with
Section 4(f) hereof, (ii) at which Inventory is held in a warehouse or by a
bailee in accordance with Section 4(f) hereof or (iii) at which Inventory is
held under a consignment or similar arrangement for sale of goods entered into
in the ordinary course of business.

 

(g)                                  Authorization of Pledged Equity.  All
Pledged Equity is duly authorized and validly issued, is fully paid and, to the
extent applicable, nonassessable and is not subject to the preemptive rights of
any Person.

 

(h)                                 No Other Equity
Interests, Instruments, Etc.  As of the Closing Date, (i) no Obligor owns any
Certificated Securities in any Subsidiary that are required to be pledged and
delivered to the Administrative Agent hereunder except as set forth on Schedule
1(b) hereto, and (ii) no Obligor holds any Instruments, Documents or Tangible
Chattel Paper required to be pledged and delivered to the Administrative Agent
pursuant to Section 4(a)(i) of this Agreement other than as set forth on
Schedule 3(h) hereto.  All such Certificated Securities, Instruments, Documents
and Tangible Chattel Paper have been or shall be delivered to the Administrative
Agent to the extent required to be so delivered pursuant to Section 4(a).

 

(i)                                     Partnership and Limited Liability
Company Interests.  None of the Pledged Equity consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a “Security”
or a “Financial Asset” as such terms are defined in Article 8 of the UCC, except
to the extent that any such Pledged Equity consisting of a partnership or
limited liability company interest that constitutes a Security (because the
relevant limited liability company agreement or partnership agreement expressly
provides that it is a Security pursuant to Section 8-103(c) of the UCC) has been
evidenced by a certificate and delivered to the Administrative Agent or is
otherwise subject to the Administrative Agent’s Control.

 

(j)                                    [Intentionally Omitted]

 

(k)                                 Mergers, Etc.  Other than as set forth on
Schedule 3(k) hereto, no Obligor has been party to a merger, consolidation or
other change in structure or used any tradename in the prior five years.

 

(l)                                     Consents; Etc.  There are no
restrictions in any Organization Document governing any Pledged Equity or any
other document related thereto which would limit or restrict (i) the grant of a
Lien pursuant to this Agreement on such Pledged Equity, (ii) the perfection of
such Lien or (iii) the exercise of remedies in respect of such perfected Lien in
the Pledged Equity as contemplated by this Agreement.  Except for (i) the filing
or recording of UCC financing statements, (ii) the filing of

 

8

--------------------------------------------------------------------------------


 

appropriate notices with the United States Patent and Trademark Office and the
United States Copyright Office, (iii) obtaining control to perfect the Liens
created by this Agreement (to the extent required under Section 4(a) hereof),
(iv) such actions as may be required by Laws affecting the offering and sale of
securities, (v) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
(vi) consents, authorizations, filings or other actions which have been obtained
or made and (vii) consents with respect to contracts which are either (x) not
material to the business of the Obligors or (y) replaceable in the ordinary
course of business, no consent or authorization of, filing with, or other act by
or in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including, without limitation, any stockholder, member or creditor
of such Obligor), is required for (A) the grant by such Obligor of the security
interest in the Collateral granted hereby or for the execution, delivery or
performance of this Agreement by such Obligor, (B) the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC, the granting of control (to the extent required under
Section 4(a) hereof) or by filing an appropriate notice with the United States
Patent and Trademark Office or the United States Copyright Office) or (C) except
as set forth in the FILOT Lease with respect to the assets subject thereto, the
exercise by the Administrative Agent or the Lenders of the rights and remedies
provided for in this Agreement.

 

(m)                             Commercial Tort Claims.  As of the Closing Date,
no Obligor has any Commercial Tort Claims having a value reasonably believed by
such Obligor to be in excess of $10,000,000 other than as set forth on Schedule
2(c) hereto.

 

(n)                                 Copyrights, Patents and Trademarks.

 

(i)                                     Set forth on Schedule 3(n) is a list of
each Copyright, Copyright License, Patent, Patent License, Trademark and
Trademark License registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.

 

(ii)                                  To the best of each Obligor’s knowledge,
each Copyright, Patent and Trademark of such Obligor is valid, subsisting,
unexpired, enforceable and has not been abandoned (other than Copyrights,
Patents or Trademarks that, in the reasonable business judgment of such Obligor,
are not material to the conduct of its business).

 

(iii)                               To the best of each Obligor’s knowledge, no
holding, decision or judgment has been rendered by any Governmental Authority
that would limit, cancel or question the validity of any Copyright, Patent or
Trademark of any Obligor except as could not reasonably be expected to have a
Material Adverse Effect.

 

(iv)                              No action or proceeding is pending seeking to
limit, cancel or question the validity of any Copyright, Patent or Trademark of
any Obligor, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

 

(v)                                 All applications pertaining to the
Copyrights, Patents and Trademarks of each Obligor have been duly and properly
filed, and all registrations or letters pertaining to such Copyrights, Patents
and Trademarks have been duly and properly filed and issued (other than
Copyrights, Patents or Trademarks that, in the reasonable business judgment of
such Obligor, are not material to the conduct of its business).

 

9

--------------------------------------------------------------------------------


 

(vi)                              No Obligor has made any assignment or
agreement in conflict with the security interest in the Copyrights, Patents or
Trademarks of any Obligor hereunder.

 

(o)                                 Exercising of Rights.  The exercise by the
Administrative Agent of its rights and remedies hereunder will not violate any
material contractual restriction or, to the knowledge of any Obligor, any Law or
governmental regulation binding on or affecting an Obligor or any of its
property except for such violations as will not interfere with the principal
benefits, rights and remedies provided for, and granted to, the Administrative
Agent for the benefit of the Secured Parties hereunder.

 

(p)                                 Deposit Accounts.  As of the Closing Date,
set forth on Schedule 3(p) attached hereto is a list of all of the Deposit
Accounts of the Obligors and an indication whether such Deposit Account is a
Pledged Deposit Account or a Permitted Unpledged Account.

 

(q)                                 Securities Accounts.  As of the Closing
Date, set forth on Schedule 3(p) attached hereto is a list of all of the
Securities Accounts of the Obligors.

 

4.                                      Covenants. Each Obligor covenants that
until the Termination Date, such Obligor shall:

 

(a)                                 Instruments/Chattel Paper/Pledged
Equity/Letter-of-Credit Rights.

 

(i)                                     If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, ensure that each such
Instrument, Tangible Chattel Paper or Document that individually has a value in
excess of $5,000,000 or, together with all other Instruments, Tangible Chattel
Paper or Documents, as applicable, that have not been duly endorsed and
delivered to the Administrative Agent, a value in excess of $25,000,000 is
either in the possession of such Obligor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Administrative Agent duly endorsed in a manner satisfactory to
the Administrative Agent.  Such Obligor shall ensure that any Collateral
consisting of Tangible Chattel Paper that has a value in excess of $5,000,000 is
marked with a legend acceptable to the Administrative Agent indicating the
Administrative Agent’s security interest in such Tangible Chattel Paper.

 

(ii)                                  Deliver to the Administrative Agent
promptly upon the receipt thereof by or on behalf of an Obligor, all
certificates constituting (A) Pledged Equity or (B) other Investment Property
that individually has a value in excess of $5,000,000 or, together with all such
other certificated Investment Property that has not been delivered, a value in
excess of $25,000,000.  Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Obligor
for the benefit of the Administrative Agent pursuant hereto.  All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a)(ii) hereto.

 

(iii)                               Execute and deliver all agreements,
assignments, instruments or other documents as reasonably requested by the
Administrative Agent for the purpose of obtaining and maintaining Control with
respect to any Collateral consisting of Letter-of-Credit Rights having a value
in excess of $5,000,000 individually or, together with all other
Letter-of-Credit Rights not subject to Control, a value in excess of
$25,000,000.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Filing of Financing Statements,
Notices, etc.  Each Obligor shall execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary or appropriate (i) to
assure to the Administrative Agent its security interests hereunder are
perfected and maintained, including (A) such instruments as the Administrative
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, (B) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights in
the form of Schedule 4(b)(i), (C) with regard to Patents, a Notice of Grant of
Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Schedule 4(b)(ii) hereto and (D) with regard to
Trademarks, a Notice of Grant of Security Interest in Trademarks for filing with
the United States Patent and Trademark Office in the form of
Schedule 4(b)(iii) hereto, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder.  Furthermore, each Obligor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor’s attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable the Termination Date.  Each Obligor
hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Obligor wherever the Administrative Agent may in its sole discretion desire to
file the same.  In the event for any reason the Law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Obligor or any
part thereof, or to any of the Secured Obligations, such Obligor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary or
appropriate to preserve, protect and enforce the security interest of the
Administrative Agent under the Law of such other jurisdiction (and, if an
Obligor shall fail to do so promptly upon the request of the Administrative
Agent, then the Administrative Agent may execute any and all such requested
documents on behalf of such Obligor pursuant to the power of attorney granted
herein).  Each Obligor agrees to mark its books and records to reflect the
security interest of the Administrative Agent in the Collateral.

 

(c)                                  Pledged Deposit Accounts and Securities
Accounts. Maintain each Pledged Deposit Account and Securities Account such that
one of the following criteria is satisfied: (i) in the case of a Pledged Deposit
Account, such account is maintained with the Administrative Agent; (ii) such
account is subject to a Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable; provided, however, that the Obligors will have
up to (A) 90 days following the Closing Date (or such later date as the
Administrative Agent shall agree) to deliver such Deposit Account Control
Agreement or Securities Account Control Agreement, as applicable, in the case of
any such account existing as of the Closing Date and (B) 90 days following the
acquisition of such account (or such later date as the Administrative Agent
shall agree) to deliver such Deposit Account Control Agreement or Securities
Account Control Agreement, as applicable, in the case of any such account
acquired after the Closing Date pursuant to a Permitted Acquisition; or
(iii) the aggregate value of all amounts held in such account is (A) less than
$5,000,000 and (B) would not cause the aggregate value of all amounts held in
Pledged Deposit Accounts and Securities Accounts that do not satisfy clause
(i) or (ii) above to exceed, collectively, $25,000,000.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Reserved.

 

(e)                                  Defense of Title.  Warrant and defend title
to and ownership of the Collateral (except as otherwise permitted under the
Credit Agreement) of such Obligor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Collateral
free from all Liens, except for Liens permitted by the Credit Agreement and not
sell, exchange, transfer, assign, lease or otherwise dispose of the Collateral
of such Obligor or any interest therein, except as permitted under the Credit
Agreement.

 

(f)                                   Collateral Held by Warehouseman,
Bailee, etc.  If any Collateral with a value in excess of $10,000,000 is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor, such Obligor shall give prompt written notice thereof
to the Administrative Agent and, if the Administrative Agent so requests
(i) notify such Person in writing of the Administrative Agent’s security
interest therein, (ii) instruct such Person to hold all such Collateral for the
Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (iii) use reasonable best efforts to obtain a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.  If any Collateral with a value in excess
of $10,000,000 is at any time located at a location leased by such Obligor, such
Obligor shall give prompt written notice thereof to the Administrative Agent
and, if the Administrative Agent so requests, use reasonable best efforts to
obtain a letter agreement regarding lien waivers and consent to access from the
applicable landlord, such letter agreement to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Treatment of Accounts.  Not grant or extend
the time for payment of any Account, or compromise or settle any Account for
less than the full amount thereof, or release any person or property, in whole
or in part, from payment thereof, or allow any credit or discount thereon, other
than as normal and customary in the ordinary course of an Obligor’s business.

 

(h)                                 Commercial Tort Claims.  (i) Promptly
forward to the Administrative Agent an updated Schedule 2(c) listing any and all
Commercial Tort Claims by or in favor of such Obligor having a value reasonably
believed by such Obligor to be in excess of $10,000,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by Law
to create, preserve, perfect and maintain the Administrative Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Obligor.

 

(i)                                     Reserved.

 

(j)                                    Intellectual Property.

 

(i)                                     Not do any act or knowingly omit to do
any act whereby any material Copyright may become invalidated and (A) not do any
act, or knowingly omit to do any act, whereby any material Copyright may become
injected into the public domain; (B) notify the Administrative Agent immediately
if it knows that any material Copyright may become injected into the public
domain or of any materially adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any court or tribunal in the United States or any other country) regarding
an Obligor’s ownership of any such Copyright or its validity; (C) take all
necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
of each material Copyright owned by an Obligor and to maintain

 

12

--------------------------------------------------------------------------------


 

each registration of each material Copyright owned by an Obligor including,
without limitation, filing of applications for renewal where necessary; and
(D) promptly notify the Administrative Agent of any material infringement of any
material Copyright of an Obligor of which it becomes aware and take such actions
as it shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement.

 

(ii)                                  Not make any assignment or agreement in
conflict with the security interest in the Copyrights of each Obligor hereunder
(except as permitted by the Credit Agreement).

 

(iii)                               (A) Continue to use each material Trademark
on each and every trademark class of goods applicable to its current line as
reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (B) maintain, in a manner consistent with historical practice, the
quality of products and services offered under such Trademark, (C) employ such
Trademark with the appropriate notice of registration, if applicable, (D) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Trademark may become invalidated.

 

(iv)                              Not do any act, or omit to do any act, whereby
any material Patent may become abandoned or dedicated.

 

(v)                                 Notify the Administrative Agent and the
Lenders immediately if it knows that any application or registration relating to
any material Patent or Trademark may become abandoned or dedicated, or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office or any court or tribunal in any
country) regarding such Obligor’s ownership of any material Patent or Trademark
or its right to register the same or to keep and maintain the same.

 

(vi)                              Take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of each
material Patent and Trademark, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(vii)                           Promptly notify the Administrative Agent and the
Lenders after it learns that any material Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party and
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.

 

13

--------------------------------------------------------------------------------


 

(viii)                        Not make any assignment or agreement in conflict
with the security interest in the Patents or Trademarks of each Obligor
hereunder (except as permitted by the Credit Agreement).

 

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect, or take other actions
specified above with respect to, any Copyright, Patent or Trademark which is not
material to their businesses.

 

(k)                                 Insurance. Insure, repair and replace the
Collateral of such Obligor as set forth in the Credit Agreement.  All insurance
proceeds shall be subject to the security interests of the Administrative Agent
hereunder.

 

5.                                      Authorization to File Financing
Statements.  Each Obligor hereby authorizes the Administrative Agent to prepare
and file such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC (including authorization to describe the Collateral as
“all personal property”, “all assets” or words of similar meaning).

 

6.                                      Advances.  On failure of any Obligor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion upon prior notice to
the relevant Obligor, perform the same and in so doing may expend such sums as
the Administrative Agent may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law.  All such
sums and amounts so expended shall be repayable by the Obligors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate.  No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Obligor, and
no such advance or expenditure therefor, shall relieve the Obligors of any
Default or Event of Default.  The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

7.                                      Remedies.

 

(a)                                 General Remedies.  Upon the occurrence of an
Event of Default and during continuation thereof, the Administrative Agent shall
have, in addition to the rights and remedies provided herein, in any of the Loan
Documents, in any other documents relating to the Secured Obligations, or by Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Obligors to assemble and
make available to the Administrative Agent at the expense of the Obligors any
Collateral at any place and

 

14

--------------------------------------------------------------------------------


 

time designated by the Administrative Agent which is reasonably convenient to
both parties, (iv) remove any Collateral from any such premises for the purpose
of effecting sale or other disposition thereof, and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Obligors hereby waives to the fullest extent permitted by Law, at any place
and time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for Money, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each Obligor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Administrative Agent shall have
no obligation to delay sale of any such securities for the period of time
necessary to permit the issuer of such securities to register such securities
for public sale under the Securities Act of 1933.  Neither the Administrative
Agent’s compliance with applicable Law nor its disclaimer of warranties relating
to the Collateral shall be considered to adversely affect the commercial
reasonableness of any sale.  To the extent the rights of notice cannot be
legally waived hereunder, each Obligor agrees that any requirement of reasonable
notice shall be met if such notice, specifying the place of any public sale or
the time after which any private sale is to be made, is provided to the Borrower
in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice.  The Administrative Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Administrative Agent may, in such event, bid for the purchase of such
securities.  The Administrative Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given.  To
the extent permitted by applicable Law, any Lender may be a purchaser at any
such sale.  To the extent permitted by applicable Law, each of the Obligors
hereby waives all of its rights of redemption with respect to any such sale. 
Subject to the provisions of applicable Law, the Administrative Agent may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.

 

(b)                                 Remedies relating to Accounts.  During the
continuation of an Event of Default, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Obligor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Obligor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any of the Obligor’s
customers and account debtors that the Accounts of such Obligor have been
assigned to the

 

15

--------------------------------------------------------------------------------


 

Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of an Obligor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the
Administrative Agent in the Accounts.  Each Obligor acknowledges and agrees that
the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Obligor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein.  Neither the Administrative Agent nor the Lenders
shall have any liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance. 
Furthermore, during the continuation of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications, (ii) upon the Administrative Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

(c)                                  Access.  In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuance thereof, the Administrative Agent shall have the right to enter and
remain upon the various premises of the Obligors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Obligors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise.  In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(d)                                 Nonexclusive Nature of Remedies.  Failure by
the Administrative Agent or the Lenders to exercise any right, remedy or option
under this Agreement, any other Loan Document, any other document relating to
the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the Lenders in exercising the same, shall not operate as
a waiver of any such right, remedy or option.  No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the Lenders shall only be granted as
provided herein.  To the extent permitted by Law, neither the Administrative
Agent, the Lenders, nor any party acting as attorney for the Administrative
Agent or the Lenders, shall be liable hereunder for any acts or omissions or for
any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder.  The rights and remedies of the
Administrative Agent and the Lenders under this Agreement shall be cumulative
and not exclusive of any other right or remedy which the Administrative Agent or
the Lenders may have.

 

(e)                                  Retention of Collateral.  In addition to
the rights and remedies hereunder, the Administrative Agent may, in compliance
with Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable Law of the relevant jurisdiction, accept or retain
the

 

16

--------------------------------------------------------------------------------


 

Collateral in satisfaction of the Secured Obligations.  Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

 

(f)                                   Deficiency.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the Lenders are legally entitled,
the Obligors shall be jointly and severally liable for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and the fees, charges and disbursements of counsel.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Obligors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

 

(g)                                  Indemnification.  Each Obligor hereby
agrees to indemnify the Administrative Agent and the Lenders in accordance with
the terms of Section 11.04 of the Credit Agreement and each of the other Loan
Documents with respect to the actions taken by the Administrative Agent in
accordance with the foregoing.  The foregoing indemnity shall survive the
repayment of the Secured Obligations.

 

8.                                      Rights of the Administrative Agent.

 

(a)                                 Power of Attorney.  In addition to other
powers of attorney contained herein, each Obligor hereby designates and appoints
the Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:

 

(i)                                     to demand, collect, settle, compromise,
adjust, give discharges and releases, all as the Administrative Agent may
reasonably determine;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any Collateral and enforcing any other
right in respect thereof;

 

(iii)                               to defend, settle or compromise any action
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;

 

(iv)                              receive, open and dispose of mail addressed to
an Obligor and endorse checks, notes, drafts, acceptances, money orders, bills
of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to the Collateral of such
Obligor on behalf of and in the name of such Obligor, or securing, or relating
to such Collateral;

 

(v)                                 sell, assign, transfer, make any agreement
in respect of, or otherwise deal with or exercise rights in respect of, any
Collateral or the goods or services which have given rise thereto, as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes;

 

(vi)                              adjust and settle claims under any insurance
policy relating thereto;

 

(vii)                           execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security agreements, affidavits, notices and other

 

17

--------------------------------------------------------------------------------


 

agreements, instruments and documents that the Administrative Agent may
determine necessary in order to perfect and maintain the security interests and
liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

 

(viii)                        institute any foreclosure proceedings that the
Administrative Agent may deem appropriate;

 

(ix)                              to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Collateral;

 

(x)                                 to exchange any of the Pledged Equity or
other property upon any merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Pledged Equity with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may reasonably deem appropriate;

 

(xi)                              to vote for a shareholder resolution, or to
sign an instrument in writing, sanctioning the transfer of any or all of the
Pledged Equity into the name of the Administrative Agent or one or more of the
Lenders or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;

 

(xii)                           to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral;

 

(xiii)                        to direct any parties liable for any payment in
connection with any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;

 

(xiv)                       to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral; and

 

(xv)                          do and perform all such other acts and things as
the Administrative Agent may reasonably deem to be necessary, proper or
convenient in connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Termination Date.  The Administrative Agent shall be under
no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Agreement, and shall not be liable for any failure to do so or any
delay in doing so.  The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct.  This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

 

(b)                                 Assignment by the Administrative Agent. The
Administrative Agent may from time to time assign its security interests in the
Collateral to a successor Administrative Agent appointed in accordance with the
Credit Agreement, and such successor shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent’s Duty of Care. 
Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Obligors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.  In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.

 

(d)                                 Liability with Respect to Accounts. 
Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account. 
Neither the Administrative Agent nor any Lender shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Administrative Agent or
any Lender of any payment relating to such Account pursuant hereto, nor shall
the Administrative Agent or any Lender be obligated in any manner to perform any
of the obligations of an Obligor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

(e)                                  Voting and Payment Rights in Respect of the
Pledged Equity.

 

(i)                                     So long as no Event of Default shall
exist, each Obligor may (A) exercise any and all voting and other consensual
rights pertaining to the Pledged Equity of such Obligor or any part thereof for
any purpose not inconsistent with the terms of this Agreement or any Loan
Document and (B) receive and retain any and all dividends (other than stock
dividends and other dividends constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Credit Agreement; and

 

(ii)                                  During the continuance of an Event of
Default and following receipt by the Obligors of written notice thereof from the
Administrative Agent, (A) all rights of an Obligor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to clause (i)(A) above shall cease and all such rights shall thereupon
become vested in the Administrative Agent which shall then have the sole right
to exercise such voting and other consensual rights, (B) all rights of an
Obligor to receive the dividends, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant to clause (i)(B) above
shall cease and all such rights shall thereupon be vested in the Administrative
Agent which shall then have the

 

19

--------------------------------------------------------------------------------


 

sole right to receive and hold as Collateral such dividends, principal and
interest payments, and (C) all dividends, principal and interest payments which
are received by an Obligor contrary to the provisions of clause (ii)(B) above
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Obligor, and shall be forthwith
paid over to the Administrative Agent as Collateral in the exact form received,
to be held by the Administrative Agent as Collateral and as further collateral
security for the Secured Obligations.

 

(f)                                   Releases of Collateral.

 

(i)                                     If any Collateral shall be sold,
transferred or otherwise disposed of by any Obligor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Obligor, shall promptly execute and deliver to such Obligor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral.

 

(ii)                                  The Administrative Agent may release any
of the Pledged Equity from this Agreement or may substitute any of the Pledged
Equity for other Pledged Equity without altering, varying or diminishing in any
way the force, effect, lien, pledge or security interest of this Agreement as to
any Pledged Equity not expressly released or substituted, and this Agreement
shall continue as a first priority lien on all Pledged Equity not expressly
released or substituted.

 

(iii)                               If any Guarantor is released from its
obligations under the Guaranty in accordance with Section 9.10 of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of the
Borrower, shall promptly execute and deliver to the Borrower all releases and
other documents, and take such other action, reasonably necessary for the
release of the Liens granted hereunder by such Guarantor.

 

9.                                      Application of Proceeds.  Upon the
occurrence and during the continuation of an Event of Default, any payments in
respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Administrative Agent or any of the Lenders in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 8.03 of the Credit Agreement, and each Obligor irrevocably
waives the right to direct the application of such payments and proceeds and
acknowledges and agrees that the Administrative Agent shall have the continuing
and exclusive right to apply and reapply any and all such payments and proceeds
in accordance with Section 8.03 of the Credit Agreement, notwithstanding any
entry to the contrary upon any of its books and records.

 

10.                               Continuing Agreement.

 

(a)                                 This Agreement shall remain in full force
and effect until the occurrence of the Termination Date at which time this
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Obligors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.

 

(b)                                 This Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
as a

 

20

--------------------------------------------------------------------------------


 

preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Lender in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

 

11.                               Amendments; Waivers; Modifications, etc.  This
Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Section 11.01 of the
Credit Agreement and, with respect to discharge or termination, Section 10(a) of
this Agreement; provided that any update or revision to Schedule 2(c) or
Schedule 3(h) hereof delivered by any Obligor shall not constitute an amendment
for purposes of this Section 11 or any of the Loan Documents.

 

12.                               Successors in Interest.  This Agreement shall
be binding upon each Obligor, its successors and assigns and shall inure,
together with the rights and remedies of the Administrative Agent and the
Lenders hereunder, to the benefit of the Administrative Agent and the Lenders
and their successors and permitted assigns.

 

13.                               Notices.  All notices required or permitted to
be given under this Agreement shall be in conformance with Section 11.02 of the
Credit Agreement.

 

14.                               Counterparts; Signatures.  This Agreement may
be executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.  Any signature delivered
by facsimile or electronic mail shall be deemed to be an original signature
hereto, provided that the Obligors shall deliver an original to the
Administrative Agent upon the Administrative Agent’s request.

 

15.                               Headings.  The headings of the sections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

16.                               Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF).

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER OBLIGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST

 

21

--------------------------------------------------------------------------------


 

EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER OBLIGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

17.                               Severability.  If any provision of any of the
Agreement is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

22

--------------------------------------------------------------------------------


 

18.                               Entirety.  This Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to any of the Loan Documents, any other
documents relating to the Secured Obligations, or the transactions contemplated
herein and therein.

 

19.                               Other Security.  To the extent that any of the
Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real property and securities owned by
an Obligor), or by a guarantee, endorsement or property of any other Person,
then the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuance of any Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Lenders under this Agreement,
under any other of the Loan Documents or under any other document relating to
the Secured Obligations.

 

20.                               [Intentionally Omitted].

 

21.                               Joinder.  At any time after the date of this
Agreement, one or more additional Persons may become party hereto by executing
and delivering to the Administrative Agent a joinder agreement.  Immediately
upon such execution and delivery of such joinder agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Obligor” and have all of the rights and obligations of an
Obligor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such joinder agreement.

 

22.                               Rights of Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
unless waived in writing may be exercised by the Required Lenders.

 

23.                               Consent of Issuers of Pledged Equity.  Each
issuer of Pledged Equity party to this Agreement hereby acknowledges, consents
and agrees to the grant of the security interests in such Pledged Equity by the
applicable Obligors pursuant to this Agreement, together with all rights
accompanying such security interest as provided by this Agreement and applicable
law, notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.

 

24.                               Amendment and Restatement.  This Agreement
amends and restates in its entirety the Amended and Restated Security and Pledge
Agreement dated as of July 18, 2013 among the Obligors identified therein and
Bank of America, N.A., as Administrative Agent.

 

[remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

a Georgia corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC.,

 

a Washington corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

KAPSTONE KRAFT PAPER CORPORATION

SECOND AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

JUNE 2015

 

--------------------------------------------------------------------------------


 

 

VICTORY PACKAGING L.P.*,

 

a Texas limited partnership

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VICTORY PACKAGING MAQUILLA DORA LLC*,

 

a Texas limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

*intending and confirming by this signature to join this Agreement as an
“Obligor” immediately upon the consummation of the Victory Acquisition

 

KAPSTONE KRAFT PAPER CORPORATION

SECOND AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

JUNE 2015

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

KAPSTONE KRAFT PAPER CORPORATION

SECOND AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

JUNE 2015

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(a)(ii)

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following Capital Securities of                                           ,
a                          corporation:

 

No. of Shares

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints
                                                                     its agent
and attorney-in-fact to transfer all or any part of such Capital Securities and
to take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.  The effectiveness of a transfer pursuant to this stock power shall be
subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SECURED PARTY DESIGNATION NOTICE

 

Date:                    ,     

 

To:

 

Bank of America, N.A.,

 

 

as Administrative Agent

 

 

Agency Management

 

 

135 South LaSalle Street, 5th Floor

 

 

Mail Code: IL4-135-05-41

 

 

Chicago, IL 60603

 

 

Attention: Fani Davison

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE (this “Designation Notice”) is made by
                                              , a                             
corporation (the “[Cash Management Bank/Hedge Bank]”), to BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent under the Credit Agreement referred
to below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the
“Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION and certain Subsidiaries
of the Borrower (the “Guarantors”), the Lenders party thereto and the
Administrative Agent have entered into that certain Second Amended and Restated
Credit Agreement, dated as of June 1, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) pursuant to
which certain loans and financial accommodations have been made to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Guarantors have executed certain Collateral Documents in favor of certain
holders of the Obligations (the “Secured Parties”);

 

WHEREAS, in connection with the Credit Agreement, a [Cash Management Bank/Hedge
Bank] is permitted to designate its [Cash Management Agreement/Swap Contract] as
a [“Secured Cash Management Agreement”/”Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the [Cash Management Bank/Hedge
Bank] deliver this Designation Notice to the Administrative Agent; and

 

WHEREAS, the [Cash Management Bank/Hedge Bank] has agreed to execute and deliver
this Designation Notice in order to become a [Cash Management Bank/Hedge Bank]
and Secured Party under the Credit Agreement and the other Loan Documents.

 

1.                                      Designation. 
[                          ] hereby designates (x) itself as a [Cash Management
Bank/Hedge Bank] under the Credit Agreement and (y) the [Cash Management

 

G-1

--------------------------------------------------------------------------------


 

Agreement/Swap Contract] described on Schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement/Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated including that such [Cash Management Bank/Hedge Bank] was a Lender or
Affiliate of a Lender at the time such [Cash Management Agreement/Swap Contract]
was entered into.  By executing and delivering this Designation Notice, the
[Cash Management Bank/Hedge Bank], as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a [Cash Management Bank/Hedge Bank] or a Secured Party
thereunder and hereby (a) confirms that it has received a copy of the Loan
Documents and such other documents and information as it has deemed appropriate
to make its own decision to enter into this Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto, and (c) agrees that it will
be bound by the provisions of the Loan Documents and will perform in accordance
with its terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a [Cash Management Bank/Hedge Bank] or Secured
Party (as defined in the Security Agreement).  Notwithstanding anything to the
contrary contained in Section 11.04 of the Credit Agreement, to the extent
(w) there are any amounts owed to the [Cash Management Bank/Hedge Bank] in
respect of Secured Hedge Agreements or Cash Management Agreements, (x) the Loan
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of Section 11.04 of the Credit Agreement to be paid by
them to the Administrative Agent, (y) the Administrative Agent has taken action
with respect of the Collateral or any breach of the Loan Documents by a Loan
Party, and (z) the [Cash Management Bank/Hedge Bank] shares in the proceeds of
such Collateral, the [Cash Management Bank/Hedge Bank] agrees to indemnify the
Administrative Agent with respect to any action taken by it in respect of
(i) the Collateral or (ii) any breach of the Loan Documents by any Loan Party,
and agrees to undertake and fulfill a portion of the liability of the Lenders
under Section 11.04 of the Credit Agreement (without relieving the Lenders of
their obligations) in an amount equal to, as of any date of determination, the
product of (a) the aggregate liability of the Lenders under Section 11.04 as of
such date multiplied by (b) a fraction, the numerator of which shall be the
aggregate amount owed to the [Cash Management Bank/Hedge Bank] in respect of
Secured Hedge Agreements or Cash Management Agreements and the denominator of
which shall be the sum of the aggregate Outstanding Amount under the Credit
Agreement and all amounts owed in respect of Secured Hedge Agreements or Cash
Management Agreements.

 

2.                                      The address and facsimile number for
notices to the undersigned pursuant to the Credit Agreement is as follows:

 

[set forth address and facsimile number for notices]

 

3.                                      GOVERNING LAW.  THIS DESIGNATION NOTICE
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation Notice to be
duly executed and delivered as of the date first above written.

 

 

[CASH MANAGEMENT BANK/HEDGE BANK]

 

 

 

a

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ACCEPTED AND

 

ACKNOWLEDGED BY:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Kapstone
Kraft Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper
and Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-BEN-E.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20    

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Kapstone
Kraft Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper
and Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                , 20     

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Kapstone
Kraft Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper
and Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                  , 20   

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Kapstone
Kraft Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper
and Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:               , 20   

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 1, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Kapstone
Kraft Paper Corporation, a Delaware corporation (the “Borrower”), Kapstone Paper
and Packaging Corporation, a Delaware corporation (the “Parent”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the
[Borrower][Holdings][[        ], a subsidiary of Holdings] (the “Assignee”)
agree as follows:

 

1.                                      The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below) and pursuant to the
terms and conditions set forth in the Credit Agreement for Permitted Loan
Purchases (including, without limitation, Section 11.06(i) thereof), the
interest described in Schedule 1 hereto (the “Assigned Interest”) in and to the
Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an “Assigned Facility”; collectively, the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

 

2.                                      The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Permitted Loan Purchase Assignment and
Acceptance and to consummate the transactions contemplated hereby; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (c) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Parent, any of
its Subsidiaries or any other obligor or the performance or observance by the
Parent, any of its Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; and (d) attaches
any Notes held by it evidencing the Assigned Facilities.  [To the extent the
Assignor has retained any interest in the Assigned Facility, the Assignor hereby
requests that the Administrative Agent exchange the attached Notes for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).](5)

 

3.                                      The Assignee (a) represents and warrants
that it is legally authorized to enter into this Permitted Loan Purchase
Assignment and Acceptance and has taken all action necessary to execute

 

--------------------------------------------------------------------------------

(5)  To be included, as necessary, if Note is requested by Assignor.

 

--------------------------------------------------------------------------------


 

and deliver this Permitted Loan Purchase Assignment and Acceptance and to
consummate the transaction contemplated hereby; (b) represents and warrants that
it satisfied the requirements, if any, specified in the Credit Agreement that
are required to be satisfied in order to make a Permitted Loan Purchase of the
Assigned Interest (including, without limitation, that no proceeds of the
Revolving Facility shall be used to finance the purchase of the Assigned
Interest); and (c) agrees that it will be bound by the provisions of the Credit
Agreement.

 

4.                                      The effective date of this Permitted
Loan Purchase Assignment and Acceptance shall be the date on which this
Permitted Loan Purchase Assignment and Acceptance is executed (the “Effective
Date”).  Following the execution of this Permitted Loan Purchase Assignment and
Acceptance, it will be delivered to the Administrative Agent for recording
pursuant to the Credit Agreement, effective as of the Effective Date and the
Assigned Interest shall be deemed to be automatically and immediately cancelled
and extinguished.  The Administrative Agent shall update the Register, effective
as of the Effective Date, to record such event as if it were a prepayment of
such Assigned Interest.

 

5.                                      From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date.  No
payments in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

 

6.                                      As of the Effective Date, the Assignor
shall, to the extent provided in this Permitted Loan Purchase Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

7.                                      This Permitted Loan Purchase Assignment
and Acceptance shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and assigns.  This Permitted Loan
Purchase Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Permitted Loan Purchase
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Permitted Loan Purchase Assignment and
Acceptance.

 

8.                                      This Permitted Loan Purchase Assignment
and Acceptance shall be governed by and construed in accordance with the laws of
the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

to Permitted Loan Purchase Assignment and Acceptance

 

Name of Assignor:

 

 

 

 

Effective Date of Assignment:

 

 

 

Principal Amount Assigned of the Term Loans

Commitment Percentage Assigned

 

 

 

 

$                       

                  %

 

[Name of Assignor]

[Name of Assignee]

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------